Exhibit 10.1

 



[Execution]

 

 

AMENDMENT NO. 1

TO CREDIT AGREEMENT

THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (referred to herein as this “Amendment
No. 1”) is entered into as of July 14, 2020, by and among FOOT LOCKER, INC., a
New York corporation (the “Borrower”); each of the parties identified on the
signature pages hereto as a Guarantor (collectively, the “Guarantors” and
individually, a “Guarantor”); each of the parties identified on the signature
pages hereto as a Lender (collectively, the “Lenders” and individually, a
“Lender”); and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as agent
acting for and on behalf of the Lenders (in such capacity, “Agent”).

WHEREAS, the Borrower, the Guarantors, the Lenders and Agent are parties to that
certain Credit Agreement, dated as of May 19, 2016 (as amended, restated,
supplemented or otherwise in effect immediately prior hereto, the “Existing
Credit Agreement”); and

WHEREAS, Borrower, Guarantors, Agent and Lenders have agreed to amend and modify
the Existing Credit Agreement as provided herein, in each case subject to the
terms and provisions hereof;

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

 * Defined Terms. Unless otherwise defined herein, capitalized terms used herein
   shall have the meanings ascribed to such terms in the Credit Agreement, as
   amended by this Amendment No. 1 (the “Amended Credit Agreement”).
 * Amendments to Credit Agreement. Subject to the satisfaction of the conditions
   precedent set forth in Section 3 of this Amendment No. 1, (a) the Existing
   Credit Agreement is hereby amended to delete the stricken text (indicated
   textually in the same manner as the following example: stricken text) and to
   add the double-underlined text (indicated textually in the same manner as the
   following example: double-underlined text) as set forth in Exhibit A hereto
   and (b) each of Schedule 1.01 thereto (Guarantors), Schedule 1.02 thereto
   (Immaterial Subsidiaries) and Schedule 2.01 thereto (Commitments and
   Applicable Percentages) are hereby amended and restated in their entirety as
   set forth in Exhibit A hereto. All other schedules and exhibits to the
   Existing Credit Agreement, as in effect immediately prior to the date of this
   Amendment No. 1, shall constitute schedules and exhibits to the Amended
   Credit Agreement. By executing this Amendment No. 1, the Loan Parties, Agent
   and Lenders hereby each consents and agrees to the other amendments and
   modifications to the Existing Credit Agreement contained in this Amendment
   No. 1.
 * Amendment No. 1 Effective Date; Conditions Precedent to Amendments. The
   amendments set forth in Section 2 and the provisions set forth in Section 8
   shall become effective as of the date (the “Amendment No. 1 Effective Date”)
   on which all of the conditions precedent set forth on Schedule 1 hereto have
   been satisfied.
 * Fees. In consideration of the amendments set forth herein, the Borrower
   shall, on the Amendment No. 1 Effective Date, pay to Agent the fees set forth
   in the Amended and Restated Fee Letter that are due and payable on the
   Amendment No. 1 Effective Date, which fees shall be fully earned and payable
   as of the Amendment No. 1 Effective Date, and shall constitute part of the
   Obligations and may be charged to any loan account of the Borrower maintained
   by Agent.

   

 

 * Continuing Effect. Except as expressly set forth in Section 2 of this
   Amendment No. 1, nothing in this Amendment No. 1 shall constitute a
   modification or alteration of the terms, conditions or covenants of the
   Existing Credit Agreement or any other Loan Document, or a waiver of any
   other terms or provisions thereof, and the Existing Credit Agreement and the
   other Loan Documents shall remain unchanged and shall continue in full force
   and effect, in each case as amended hereby.
 * Reaffirmation and Confirmation. Each Loan Party hereby ratifies, affirms,
   acknowledges and agrees that the Amended Credit Agreement and the other Loan
   Documents (as defined in the Existing Credit Agreement) represent the valid,
   enforceable and collectible obligations of the Borrower. Each Loan Party
   hereby agrees that this Amendment No. 1 in no way acts as a release or
   relinquishment of the Liens and rights securing payments of the Obligations
   of such Loan Parties. Such Liens and rights securing payment of the
   Obligations are hereby ratified and confirmed by the Loan Parties in all
   respects.
 * Representations and Warranties. In order to induce Agent and Lenders to enter
   into this Amendment No. 1, each Loan Party hereby represents and warrants to
   Agent and Lenders, that immediately after giving effect to this Amendment No.
   1:

•                     all representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (without duplication of any materiality standard set forth in any such
representation or warranty) on the date hereof with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such date (without duplication of any materiality standard set
forth in any such representation or warranty);

•                     as of the date hereof, no Default or Event of Default has
occurred and is continuing;

•                     this Amendment No. 1 and, in the case of the Borrower, the
Amended and Restated Fee Letter constitute the legal, valid and binding
obligations of such Loan Party, enforceable against such Loan Party in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law; and

•                     the execution, delivery and performance by each Loan Party
of this Amendment No. 1 (i) has been duly authorized by all necessary corporate
or other organizational action, and (ii) does not and will not (w) contravene
the terms of any of such Person’s Organization Documents; (x) conflict with or
result in any breach, termination, or contravention of, or constitute a default
under (A) any Material Indebtedness to which such Person is a party or (B) any
order, injunction, writ or decree of any Governmental Authority binding on a
Loan Party; (y) result in or require the creation of any Lien upon any asset of
any Loan Party (other than Liens in favor of Agent under the Loan Documents); or
(z) violate any Law, except, in each case under this clause (ii), as could not
reasonably be expected to result in a Material Adverse Effect.

 

 * Release of Certain Guarantors.

•                     Borrower hereby (i) designates each of Team Edition
Apparel, Inc., Robby’s Sporting Goods, Inc., Foot Locker Holdings, Inc., FL
Europe Holdings, Inc., FL Canada Holdings, Inc., Foot Locker Asia, Inc. and Foot
Locker Card Services LLC (collectively the “Released Guarantors”) as “Immaterial
Subsidiaries” under, and as defined in, the Credit Agreement and (b) represents
and warrants to the Agent and the Lenders that each such Subsidiary satisfies
the conditions set forth in the first proviso of the definition of “Immaterial
Subsidiary”.

 

-2- 

 

•                     Borrower hereby represents and warrants to the Agent and
the Lenders that each of Foot Locker Operations, LLC and FL Retail Operations
LLC (together, the “Dissolved Guarantors”) have been dissolved in accordance
with the terms and conditions of Section 7.04 of the Credit Agreement.

 

•                     Each of the Agent and each Lender, on behalf of itself and
its successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges (i) all
the security interests, mortgages, liens, pledges, charges and other
encumbrances in the assets of each Released Guarantor and each Dissolved
Guarantor (collectively, the “Released Collateral”) in favor of the Agent and
the Lenders to secure the Obligations and (ii) all guaranties supporting the
Loan Documents, in each case made by any Released Guarantor and Dissolved
Guarantor.

•                     Agent is hereby authorized to, and agrees that it will, at
the Loan Parties’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
the Released Collateral from the assignment, Lien and security interest granted
under the Security Documents and/or to the Released Guarantors and Dissolved
Guarantors from their respective obligations under the Facility Guaranty.

 

Miscellaneous.

•                     Expenses. The Loan Parties agree to pay promptly following
demand all Credit Party Expenses of Agent and Lenders in connection with the
preparation, negotiation, execution, delivery and administration of this
Amendment in accordance with the terms of the Credit Agreement.

•                     Effect of Bankruptcy. The agreements set forth herein
shall be applicable both before and after the filing of any petition by or
against a Loan Party under the U.S. Bankruptcy Code and all converted or
succeeding cases in respect thereof, and all references herein to a Borrower
shall be deemed to apply to a trustee for a Loan Party and a Loan Party as a
debtor-in-possession.

•                     Governing Law. This Amendment shall be a contract made
under and governed by, and construed in accordance with the internal laws of the
State of New York.

•                     WAIVER OF JURY TRIAL. BORROWER, AGENT AND EACH LENDER EACH
HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION (a) ARISING UNDER THIS AGREEMENT OR (b) IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS
AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE. LOAN PARTIES, AGENT AND EACH LENDER EACH HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT LOAN PARTIES, AGENT OR ANY LENDER MAY FILE AN
ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

•                     Binding Agreement; Successors and Assignment. This
Amendment No. 1 shall be binding upon and inure to the benefit of each of the
parties hereto and their respective successors and assigns. All references to
any party hereto shall be deemed to include such party and its successors and
assigns. Notwithstanding the foregoing, none of the Loan Parties shall assign
any of their respective rights or obligations under this Amendment No. 1 without
the prior written consent of Agent, and any purported assignment without such
consent shall be deemed null and void.

-3- 

 

•                     Counterparts. This Amendment No. 1 may be executed in any
number of counterparts, and by the parties hereto on the same or separate
counterparts, and each such counterpart, when executed and delivered, shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same Amendment No. 1. Delivery of an executed signature page of
this Amendment No. 1 by facsimile transmission or electronic photocopy (i.e.
“pdf”) shall be effective as delivery of a manually executed counterpart hereof.
This Amendment No. 1 and any notices delivered under this Amendment No. 1, may
be executed by means of (i) an electronic signature that complies with the
federal Electronic Signatures in Global and National Commerce Act, state
enactments of the Uniform Electronic Transactions Act, or any other relevant and
applicable electronic signatures law; (ii) an original manual signature; or
(iii) a faxed, scanned, or photocopied manual signature. Each electronic
signature or faxed, scanned, or photocopied manual signature shall for all
purposes have the same validity, legal effect, and admissibility in evidence as
an original manual signature. Agent reserves the right, in its sole discretion,
to accept, deny, or condition acceptance of any electronic signature on this
Amendment No. 1 or on any notice delivered to Agent under this Amendment No. 1.

 

[Signature pages follow]

 

-4- 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
executed by their respective officers thereunto duly authorized and delivered as
of the date first above written.

 

BORROWER:

FOOT LOCKER, INC.

By: /s/ John A. Maurer          

Name: John A. Maurer

Title: Vice President and Treasurer

 

 

GUARANTORS:

 

FOOT LOCKER RETAIL, INC.

FOOT LOCKER STORES, INC.

FOOT LOCKER SPECIALTY, INC.

FOOT LOCKER CORPORATE SERVICES, INC.

EASTBAY, INC.

as to each of the foregoing

 

By: /s/ John A. Maurer          

Name: John A. Maurer

Title: Vice President and Treasurer

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

 



 


[Amendment No. 1 to Credit Agreement (Foot Locker)]

 

 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent, L/C Issuer, Swing Line Lender
and a Lender

 

 

By: /s/ Danielle Baldinelli                      

Name: Danielle Baldinelli

Its: Authorized Signatory

 

 

  

 

 

 

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[Amendment No. 1 to Credit Agreement (Foot Locker)]

 

 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

Bank of america, n.a., as a Lender

 

 

By: /s/ Christine Hutchnison

Name: Christine Hutchnison

Title: Senior Vice President

 

 

 

 

 



[Amendment No. 1 to Credit Agreement (Foot Locker)]

 

 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

JP Morgan chase bank n.a., as a Lender

 

 

By: /s/ Devin Roccisano

Name: Devin Roccisano

Title: Executive Director

 

 



 

 

 

[Amendment No. 1 to Credit Agreement (Foot Locker)]

 

 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

U.S. Bank national association, as a Lender

 

 

By: /s/ Matthew Kasper

Name: Matthew Kasper

Title: Senior Vice President

 

 



 

 

 

[Amendment No. 1 to Credit Agreement (Foot Locker)]

 

 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

truist bank (formaly known as branch banking and trust company, as a Lender

 

 

By: /s/ Mark Bohntinsky

Name: Mark Bohtinksy

Title: Managing Director

 

 



 

 

 

[Amendment No. 1 to Credit Agreement (Foot Locker)]

 

 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

capital one, national association, as a Lender

 

 

By: /s/ Julianne Low

Name: Julianne Loe

Title: Senior Director

 

 



 

 

 

[Amendment No. 1 to Credit Agreement (Foot Locker)]

 

 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

hsbc bank usa, national association, as a Lender

 

 

By: /s/ Eric Fisch

Name: Eric Fisch

Title: Senior Vice President

 

 

 

 

 

 

 

[Amendment No. 1 to Credit Agreement (Foot Locker)]

 

Schedule 1

Conditions Precedent

(a)                Agent shall have received each of the following documents, in
form and substance reasonably satisfactory to Agent, duly executed and
delivered, and each such document shall be in full force and effect:

(i)                     this Amendment No. 1 executed and delivered by duly
authorized officers of each Loan Party, the Lenders and the Agent;

(ii)                    an Information Certificate, dated as of the Amendment
No. 1 Effective Date;

(iii)                   a joinder agreement dated as of the Amendment No. 1
Effective Date, pursuant to which Eastbay, Inc. shall become a Guarantor party
to the Security Agreement and the Facility Guaranty, together with a Uniform
Commercial Code Financing Statement between Eastbay, Inc. as debtor, and the
Agent, as secured party;

(iv)                   an updated Borrowing Base Certificate for the Fiscal
Quarter ended May 31, 2020, executed by a Responsible Officer of the Borrower;

(v)                    a certificate from a Responsible Officer (which, for
purposes of this clause (v) shall include the secretary or assistant secretary)
of each Loan Party, in each case, certifying as to and attaching (A) such Loan
Party’s Organization Documents, (B) resolutions or other appropriate actions
duly adopted by the Board of Directors or equivalent governing body of such Loan
Party (or its managing general partner or managing member) and (C) the
incumbency and signatures of the officers or representatives executing this
Amendment No. 1 on behalf of such Loan Party;

(vi)                    a certificate of good standing of each Loan Party from
the Secretary of State (or other similar official) of the jurisdiction of its
organization, dated as of a recent date not more than thirty (30) days prior to
the Amendment No. 1 Effective Date;

(vii)                   a certificate of a Responsible Officer of the Borrower,
certifying (A) that as of the Amendment No. 1 Effective Date, the
representations and warranties set forth in Section 7 of this Amendment No. 1
are true and correct in all material respects (without duplication of any
materiality qualifier contained therein), except to the extent that such
representation or warranty expressly relates to an earlier date (in which event
such representation or warranty is true and correct in all material respects
(without duplication of any materiality qualifier contained therein) as of such
earlier date) and (B) to the Solvency of the Loan Parties as of the Amendment
No. 1 Effective Date after giving effect to the transactions contemplated hereby
to occur on the Amendment No. 1 Effective Date;

(viii)                  the results of a search of the UCC filings (or
equivalent filings) made with respect to each Loan Party, together with copies
of the financing statements (or similar documents) disclosed by such search; and

(ix)                     favorable opinions of (A) Skadden, Arps, Slate, Meagher
& Flom, LLP, counsel to the Loan Parties and (B) general corporate counsel to
the Loan Parties, in each case addressed to the Agent and each Lender, as to
such matters concerning the Loan Parties and the Loan Documents as the Agent may
reasonably request;

(b)                     no material adverse change in the business, property,
operations or condition of the Loan Parties taken as a whole or the Borrowers
and their respective Subsidiaries, taken as a whole (other than resulting from
the temporary closure of the Loan Parties’ store locations and other operational
disruptions affecting the Loan Parties or the Borrowers and their Subsidiaries,
as applicable, in each case as a direct result of the COVID-19 pandemic that
have been either disclosed in writing to the Agent and Lenders, and/or disclosed
in publicly available filings made with the SEC, in each case, prior to June 30,
2020), or the validity or enforceability of any of the material Loan Documents
or the rights and remedies of Agent and Lenders thereunder shall have occurred
since February 1, 2020;

 

 

(c)                     no Default or Event of Default shall have occurred and
be continuing on the Amendment No. 1 Effective Date; and

(d)                     Agent shall have received at least three (3) Business
Days prior to the Amendment No. 1 Effective Date all documentation and
information as is reasonably requested by Agent, that is required by regulatory
authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including, without limitation, the PATRIOT Act, and
including satisfactory internal regulatory compliance review for FDPA, in each
case, to the extent requested in writing at least ten (10) Business Days prior
to the Amendment No. 1 Effective Date; provided, that, Loan Parties will use
reasonable efforts to promptly provide any additional information requested
thereafter and each Lender shall have received required internal FDPA compliance
approval.

 

 

 

Exhibit A to Amendment No. 1 to Credit Agreement

 

[See attached.]

 

 

 



EXECUTION[Execution]

EXHIBIT A TO AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

 

CREDIT AGREEMENT

Dated as of May 19, 20162016,
as amended by Amendment No.1 thereto dated as of July 14, 2020

 

among

FOOT LOCKER, INC.,
as the Borrower

Thethe Guarantors Named Herein

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Agent, L/C Issuer and Swing Line Lender,

and

Thethe Other Lenders Party Hereto

BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A., and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Syndication Agents

WELLS FARGO BANK, NATIONAL ASSOCIATION,
JPMORGAN CHASE BANK, N.A.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BANK OF AMERICA, N.A., and
U.S. BANK NATIONAL ASSOCIATION,
as
Joint Lead Arrangers and Joint Bookrunners

 



 

TABLE OF CONTENTS

Page            

 ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1

 

1.01Defined Terms 1

1.02Other Interpretive Provisions 491

1.03Accounting Terms 5056

1.04Rounding 5157

1.05Times of Day 5157

1.06Letter of Credit Amounts 5158

1.07Divisions. 58       ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS 5158



2.01Committed Loans; Reserves 5158

2.02Borrowings, Conversions and Continuations of Committed Loans. 5259

2.03Letters of Credit. 5461

2.04Swing Line Loans. 6168

2.05Prepayments. 6471

2.06Termination or Reduction of Commitments 6572

2.07Repayment of Loans. 6673

2.08Interest. 6673

2.09Fees 6673

2.10Computation of Interest and Fees 6774

2.11Evidence of Debt. 6774

2.12Payments Generally; Agent’s Clawback. 6774

2.13Sharing of Payments by Lenders 6976

2.14Settlement Amongst Lenders 6976

2.15Increase in Commitments. 70Reserved. 77       ARTICLE III TAXES, YIELD
PROTECTION AND ILLEGALITY 7279



3.01Taxes. 7279

3.02Illegality 7582

3.03Inability to Determine Rates 7582

3.04Effect of Benchmark Transition Event. 82

3.05Increased Costs. 7583  3.053.06 Compensation for Losses 7684
 3.063.07Mitigation Obligations; Replacement of Lenders. 7785  3.073.08Survival
7785       ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 7885









4.01Conditions of Initial Credit Extension 7885

4.02Conditions to all Credit Extensions After the Closing Date 8088      
ARTICLE V REPRESENTATIONS AND WARRANTIES 8189



5.01Existence, Qualification and Power 8289

5.02Authorization; No Contravention 8290

(i)

 

5.03Governmental Authorization; Other Consents 8290

5.04Binding Effect 8290

5.05Financial Statements; No Material Adverse Effect. 8290

5.06Litigation 8391

5.07No Default 8391

5.08Ownership of Property; Liens 8391

5.09Environmental Compliance 8491

5.10Insurance 8591

5.11Taxes 8593

5.12ERISA Compliance. 8593

5.13Subsidiaries; Equity Interests . 8694

5.14Margin Regulations; Investment Company Act; 8694

5.15Disclosure 8694

5.16Compliance with Laws 8794

5.17Intellectual Property; Licenses, Etc. 8795

5.18Labor Matters. 8795

5.19Security Documents. 8795

5.20Solvency 88. 96

5.21Deposit Accounts; Credit Card Arrangements. 8896

5.22Brokers 8896

5.23Customer and Trade Relations 8896

5.24Casualty 8896

5.25OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws 96      
ARTICLE VI AFFIRMATIVE COVENANTS 8897



6.01Financial Statements 8997

6.02Certificates; Other Information 9098

6.03Notices 92101

6.04Payment of Obligations 93102

6.05Preservation of Existence, Etc. 93102

6.06Maintenance of Properties 94103

6.07Maintenance of Insurance. 94103

6.08Compliance with Laws 95104

6.09Books and Records; Accountants 95104

6.10Inspection Rights 95105

6.11Use of Proceeds 97106

6.12Additional Loan Parties 97106

6.13Cash Management. 97107

6.14Information Regarding the Collateral. 99108

6.15Physical Inventories. 99109

6.16Environmental Laws. 99109

6.17Further Assurances. 100109

6.18Compliance with Terms of Leaseholds 100110

6.19Post-Closing Matters 100110

6.20OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws 110      
ARTICLE VII NEGATIVE COVENANTS 100110



7.01Liens 101110

7.02Investments 101110

7.03Indebtedness; Disqualified Stock 101111

(ii)

 

7.04Fundamental Changes 101111

7.05Dispositions 101111

7.06Restricted Payments 101111

7.07Prepayments of Indebtedness 102112

7.08Change in Nature of Business 102112

7.09Transactions with Affiliates 102112

7.10Burdensome Agreements 103113

7.11Amendment of Material Documents. 103113

7.12Fiscal Year. 104113

7.13Financial Covenant. 104113       ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
104114



8.01Events of Default 104114

8.02Remedies Upon Event of Default 107117

8.03Application of Funds 108117       ARTICLE IX THE AGENT 109119



9.01Appointment and Authority 109119

9.02Rights as a Lender 109119

9.03Exculpatory Provisions 109119

9.04Reliance by Agent. 110120

9.05Delegation of Duties 111121

9.06Resignation of Agent 111121

9.07Non-Reliance on Agent and Other Lenders 112121

9.08No Other Duties, Etc. 112122

9.09Agent May File Proofs of Claim 112122

9.10Collateral and Guaranty Matters 112122

9.11Notice of Transfer. 113123

9.12Reports and Financial Statements. 113123

9.13Agency for Perfection. 114124

9.14Indemnification of Agent 114124

9.15Relation among Lenders 115125

9.16Defaulting Lenders. 115125

9.17Other Liabilities. 117127

9.18Co-Syndication Agent; and Arrangers. 118128

9.19Intercreditor Agreements. 128       ARTICLE X MISCELLANEOUS 118128

 



10.01Amendments, Etc. 118128

10.02Notices; Effectiveness; Electronic Communications. 120130

10.03No Waiver; Cumulative Remedies 121132

10.04Expenses; Indemnity; Damage Waiver. 122132

10.05Payments Set Aside 123134

10.06Successors and Assigns. 123134

10.07Treatment of Certain Information; Confidentiality 127138

10.08Right of Setoff 128139

10.09Interest Rate Limitation 128139

10.10Counterparts; Integration; Effectiveness 129139

10.11Survival 129140

(iii)

 

10.12Severability 129140

10.13Replacement of Lenders 129140

10.14Governing Law; Jurisdiction; Etc. 130141

10.15Waiver of Jury Trial 131142

10.16No Advisory or Fiduciary Responsibility 131142

10.17USA PATRIOT Act Notice 132143

10.18Foreign Assets Control Regulations and Anti-Bribery Laws 132[Reserved] 143

10.19Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
133143

10.20Press Releases. 133144

10.21Additional Waivers. 134145

10.22No Strict Construction. 135146

10.23Attachments. 135146

10.24Keepwell. 135146

10.25Acknowledgement Regarding Any Supported QFCs. 146

10.26MIRE Events. 147                    SIGNATURES S-1

 

 



(iv)

 

SCHEDULES

1.01      Guarantors

1.02      Immaterial Subsidiaries

1.03      Existing Letters of Credit

2.01      Commitments and Applicable Percentages

5.01      Loan Parties Organizational Information

5.09      Environmental Matters

5.13      Subsidiaries; Other Equity Investments

5.17      Intellectual Property Matters

5.18      Collective Bargaining Agreements

6.02      Financial and Collateral Reporting

6.19      Post-Closing Matters

7.01      Existing Liens

7.02      Existing Investments

7.03      Existing Indebtedness

7.09      Affiliate Transactions

10.02    Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

Form of

A       LIBO Rate Loan Notice

B       Swing Line Loan Notice

C-1    Note

C-2    Swing Line Note

D       Compliance Certificate

E       Assignment and Assumption

F       Borrowing Base Certificate

G       Credit Card Notification

H       Facility Guaranty

I        Security Agreement[Reserved]

J        Bank Product Provider Letter Agreement

K       Cash Management Provider Letter Agreement

 



(v)

 

 



 

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of May 19, 2016, among
FOOT LOCKER, INC., a New York corporation (the “Borrower“”); each Guarantor (as
defined below) from time to time party hereto; each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender“”); WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Agent, L/C Issuer and Swing Line Lender;
BANK OF AMERICA, N.A., JPMORGAN CHASE BANK, N.A., U.S. BANK NATIONAL
ASSOCIATION, as Co-Syndication Agents; and WELLS FARGO BANK, NATIONAL
ASSOCIATION, JPMORGAN CHASE BANK, N.A., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATEDBANK OF AMERICA, N.A., and U.S. BANK NATIONAL ASSOCIATION, as Joint
Lead Arrangers and Joint Bookrunners.

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders have indicated their willingness to lend and the L/C Issuer has
indicated its willingness to issue Letters of Credit, in each case on the terms
and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

1.01                                  Defined Terms. As used in this Agreement,
the following terms shall have the meanings set forth below:

“1991 Indenture” means that certain Indenture, dated as of October 10, 1991, by
Woolworth Corporation, as predecessor in interest to the Borrower, to The Bank
of New York, as Trustee, in respect of the securities issued in an original
principal amount of $200,000,000 due January 15, 2022 as in effect on the
Closing Date. As of the Amendment No. 1 Effective Date, the principal amount of
Indebtedness under the Securities is $118,000,000.

“1991 Maturing Securities Reserve” means such Availability Reserve as the Agent
from time to time determines in its Permitted Discretion as being appropriate to
establish and maintain against the Borrowing Base, on or after October 17, 2021,
to reflect the amount of Indebtedness outstanding under the 1991 Indenture
(except to the extent the entire amount of such Indebtedness has been refinanced
pursuant to a Permitted Refinancing or paid in full on or prior to such date).

“Accommodation Payment” as defined in Section 10.21(d).

“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered or (c)
arising out of the use of a credit or charge card or information contained on or
for use with the card.

“ACH” means automated clearing house transfers.

“Acquisition” means, with respect to any Person (a) an Investment in, or a
purchase of, a Controlling interest in the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of, another Person or of any business unit, division or line of
business of another Person, (c) any merger or consolidation of such Person with
any other Person or other transaction or series of transactions resulting in the
acquisition of all or substantially all of the assets, or of any business unit,
division or line of business of another Person, or a Controlling interest in the
Equity Interests, of any Person, or (d) any acquisition of any Store location(s)
of any Person (other than the entry into Leases in the ordinary course of
business) for which the aggregate consideration payable in connection with such
acquisition is $25,000,000 or more, in each case in any transaction or group of
transactions which are part of a common plan.

“Act” shall have the meaning provided in Section 10.17.

“Additional Commitment Lender” shall have the meaning provided in Section
2.15(c).

“Adjusted LIBO Rate” means:

-1-

 



(a)       for any Interest Period with respect to any LIBO Borrowing, an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of one
percent) equal to (i) the LIBO Rate for such Interest Period multiplied by (ii)
the Statutory Reserve Rate; and

(b)       for any interest rate calculation with respect to any Base Rate Loan,
an interest rate per annum (rounded upwards, if necessary, to the next 1/100 of
one percent) equal to (i) the LIBO Rate for an Interest Period commencing on the
date of such calculation and ending on the date that is thirty (30) days
thereafter multiplied by (ii) the Statutory Reserve Rate.

The Adjusted LIBO Rate will be adjusted automatically as of the effective date
of any change in the Statutory Reserve Rate.

“Adjustment Date” means the first day of each Fiscal Quarter, commencing with
the first day of the third full Fiscal Quarter ending after the Closing Date.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution and (b)
any UK Financial Institution.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent” means Wells Fargo in its capacity as administrative and collateral
agent, with all of the powers given to it hereunder and under the other Loan
Documents, including administrative powers and powers to hold and maintain
security interests in the Collateral, or any successor thereto.

“Agent Parties” shall have the meaning specified in Section 10.02(c).

“Agent Payment Account” means the account of the Agent set forth on Schedule
10.02.

“Agent’s Office” means the Agent’s address and account as set forth on Schedule
10.02, or such other address or account as the Agent may from time to time
notify the Borrower and the Lenders.

“Aggregate Commitments” means the sum of the Commitments of all the Lenders. As
of the ClosingAmendment No. 1 Effective Date, the Aggregate Commitments are
$400,000,000.600,000,000.

“Agreement” has the meaning given in the introductory paragraph hereto.

“Allocable Amount” has the meaning specified in Section 10.21(d).

“Amendment No. 1” means Amendment No. 1 to Credit Agreement, dated July 14,
2020, by and among the Loan Parties, Agent and Lenders, as the same now exists
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced.

 

“Amendment No. 1 Effective Date” means the date on which each of the conditions
set forth in Section 3 of Amendment No. 1 have been satisfied or waived.

-2- 

 



 

“Anti Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery or corruption in any jurisdiction in which any Loan Party or
any of its Subsidiaries or Affiliates is located or is doing business.

“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relate to money laundering.

“Applicable Commitment Fee Percentage” means 0.20%.(a) two-tenths of one percent
(0.20%), prior to the Amendment No. 1 Effective Date, and (b) one-half of one
percent (0.50%) on the Amendment No.1 Effective Date and at all times
thereafter.

“Applicable Lenders” means the Required Lenders, the Supermajority Lenders, all
affected Lenders, or all Lenders, as the context may require.

“Applicable Margin” means:

(a)                                                                from and
after the Closing Date until the first Adjustment Date, the percentages set
forth in Level II of the pricing grid below as in effect prior to the Amendment
No. 1 Effective Date; and

(b)                                                               for the period
from and after the first Adjustment Date after the Closing Date through and
including the date immediately prior to the Amendment No. 1 Effective Date, the
margins set forth in the pricing grid set forth in this definition immediately
prior to the Amendment No. 1 Effective Date; and

(c)                from and after the Amendment No. 1 Effective Date and on each
Adjustment Date thereafter, the Applicable Margin shall be determined from the
following pricing grid based upon the Average Quarterly Availability for the
most recent Fiscal Quarter ended immediately preceding such Adjustment Date;
provided, that, if any Borrowing Base Certificate is at any time restated or
otherwise revised (including as a result of an audit) or if the information set
forth in any such Borrowing Base Certificate otherwise proves to be false or
incorrect such that the Applicable Margin would have been higher than was
otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, interest due under this
Agreement shall be immediately recalculated at such higher rate for any
applicable periods and shall be due and payable (to the extent not already paid)
on demand. 

Level Average Quarterly Availability Applicable LIBORLIBO Margin Applicable Base
Rate Margin I Equal to or greater than 66% of the Aggregate Commitments
1.1251.75% 0.125.75% II Greater than 33.0% of the Aggregate Commitments but less
than 66% of the Aggregate Commitments 1.2502.00% 0.251.00% III Equal to or less
than 33% of the Aggregate Commitments 1.3752.25% 0.3751.25%



-3- 

 

“Applicable Percentage” means with respect to any Lender at any time, the
fraction expressed as a percentage (carried out to the ninth decimal place), the
numerator of which is such Lender’s Commitment and the denominator of which is
the Aggregate Commitments at such time. If the Commitment of each Lender to make
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 8.02 or if the Aggregate Commitments have
terminated or expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Appraised Value” means with respect to the Loan Parties’ Eligible Inventory,
the appraised orderly liquidation value, net of costs and expenses to be
incurred in connection with any such liquidation, which value is expressed as a
percentage of Cost of the Loan Parties’ Eligible Inventory as set forth in the
inventory stock ledger of the Loan Parties, which value shall be determined from
time to time by the most recent appraisal undertaken by an independent appraiser
engaged by the Agent.

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender, (c) an entity or an Affiliate of an entity that administers or manages a
Lender or (d) the same investment advisor or an advisor under common control
with such Lender, Affiliate or advisor, as applicable.

“Arrangers” means collectively, Wells Fargo, JPMorgan Chase Bank, N.A. , Merrill
Lynch, Pierce, Fenner & Smith Incorporated, BofA Securities, Inc., and U.S. Bank
National Association, in their capacities as joint lead arrangers and joint
bookrunners.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Agent, in substantially the
form of Exhibit E or any other form approved by the Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation (other than any
Capital Lease Obligation), the capitalized amount of the remaining lease or
similar payments under the relevant lease or other applicable agreement or
instrument that would appear on a balance sheet of such Person prepared as of
such date in accordance with GAAP if such lease, agreement or instrument were
accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the Fiscal Year ended January 30,
2016,February 1, 2020, and the related consolidated statements of income or
operations, Shareholders’ Equity and cash flows for such Fiscal Year of the
Borrower and its Subsidiaries, including the notes thereto.

“Availability” means, as of any date of determination thereof, the result, if a
positive number, of:



-4- 

 

 

(a)                                                                the Loan Cap
as of such date

minus

(b)                                                               the Total
Outstandings as of such date.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Availability Reserves” means, without duplication of any other Reserves or
items to the extent such items are otherwise addressed or excluded through
eligibility criteria (in respect of calculation of Eligible Credit Card
Receivables, Eligible Inventory or Eligible In-Transit Inventory), such reserves
as the Agent from time to time determines in its Permitted Discretion as being
appropriate (a) to reflect the impediments to the Agent’s ability to realize
upon the Collateral, (b) to reflect claims and liabilities that the Agent
determines in its Permitted Discretion will need to be satisfied in connection
with the realization upon the Collateral, (c) to reflect criteria, events,
conditions, contingencies or risks which adversely affect any component of the
Borrowing Base, or the assets, business, financial performance or financial
condition of any Loan Party, or (d) to reflect that a Default or an Event of
Default then exists. Without limiting the generality of the foregoing,
Availability Reserves may include, in the Agent’s Permitted Discretion, (but are
not limited to) reserves based on: (i) rent with respect to leased locations
(both Stores and distribution centers and warehouses) in Landlord Lien States to
the extent a Collateral Access Agreement with respect to such locations has not
been obtained (which reserve shall not, unless an Event of Default has occurred
and is continuing (in which event there shall be no dollar limitation), exceed
two (2) months’ rent); (ii) customs duties, and other costs to release Inventory
which is being imported into the United States; (iii) outstanding Taxes and
other governmental charges, including, without limitation, ad valorem, real
estate, personal property, sales, claims of the PBGC and other Taxes which have
priority over the interests of the Agent in the Collateral; (iv) during a Cash
Dominion Event, salaries, wages and benefits due to employees of Borrower or any
other Loan Party, (v) customer credit liabilities consisting of the aggregate
remaining value at such time of (a) outstanding gift certificates and gift cards
of the Loan Parties entitling the holder thereof to use all or a portion of the
certificate or gift card to pay all or a portion of the purchase price for any
Inventory, (b) outstanding merchandise credits of the Loan Parties, and (c)
liabilities in connection with frequent shopping programs of the Loan Parties,
(vi) deposits made by customers with respect to the purchase of goods or the
performance of services and layaway obligations of the Loan Parties, (vii)
reserves for reasonably anticipated changes in the Appraised Value of Eligible
Inventory between appraisals, (viii) warehousemen’s or bailee’s charges and
other Permitted Encumbrances which may be pari passu with or have priority over
the interests of the Agent in the Collateral, (ix) amounts due to vendors on
account of consigned goods, (x) Cash Management Reserves, and (xi) Bank Products
Reserves, and (xii) 1991 Maturing Securities Reserve, (xiii) a reserve to
reflect the amount of employee wage claims that an employee or a state or agency
thereof may have against a Loan Party for employee wages that have priority over
the Lien of the Agent in any of the Collateral as a matter of statute, and (xiv)
royalties payable in respect of licensed merchandise. In the event that a 1991
Maturing Securities Reserve is established, such Reserve shall be eliminated
upon Agent’s receipt of evidence, in form and substance satisfactory to Agent,
that the 1991 Maturing Securities have been paid in full (other than contingent
obligations not then due and payable).

“Average Quarterly Availability” means, for any Fiscal Quarter, an amount equal
to the sum of Availability for each day of such Fiscal Quarter divided by the
actual number of days in such Fiscal Quarter, as determined by the Agent, which
determination shall be conclusive absent manifest error.

-5- 

 



“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act of 2009 (as amended from time to time)
and any other law, regulation or rule applicable in the United Kingdom relating
to the resolution of unsound or failing banks, investment firms or other
financial institutions or their affiliates (other than through liquidation,
administration or other insolvency proceedings).

“Bank Product Obligations” means any obligation on account of any transaction
with a Bank Product Provider, which arises out of any Bank Product entered into
with any Loan Party or any Subsidiary of any Loan Party and any such Person, as
each may be amended from time to time; provided, that, in order for any item
described in clause (b) of the definition of Bank Products to constitute “Bank
Product Obligations”, (i) if the applicable Bank Product Provider is Wells Fargo
or its Affiliates, then, if reasonably requested by the Agent, the Agent shall
have received a Bank Product Provider Letter Agreement within ten (10) days
after the date of such request, or (ii) if the applicable Bank Product Provider
is any other Person, the Agent shall have received a Bank Product Provider
Letter Agreement within ten (10) days after the date of the provision of the
applicable Bank Product to any Loan Parties or their Subsidiaries, as applicable
(and with respect to Bank Products provided to any Loan Party or any Subsidiary
of any Loan Party, on the Amendment No. 1 Effective Date, for which no Bank
Product Provider Letter Agreement was previously provided to Agent, within ten
(10) days of the Amendment No. 1 Effective Date).

“Bank Product Provider” means the Agent, any Lender or any Affiliate of the
Agent or any Lender (determined at the time the relevant Bank Product Letter
Agreement is entered into) that provides any Bank Products to a Loan Party or
any Subsidiary of any Loan Party.

“Bank Product Provider Letter Agreement” means a letter agreement, which shall
be substantially in the form of Exhibit J, duly executed by the applicable Bank
Product Provider, the Borrower (and in addition, any applicable Loan Party or
Subsidiary of any Loan Party), and the Agent.

“Bank Products” means any services or facilities provided to any Loan Party or
any Subsidiary of any Loan Party by the Agent or any Bank Product Provider (but
excluding Cash Management Services) including, without limitation, on account of
(a) Swap Contracts, (b) merchant services constituting a line of credit, (c)
leasing, and (d) supply chain finance services including, without limitation,
trade payable services and supplier accounts receivable purchases.

“Bank Products Reserves” means such reserves as the Agent from time to time
determines in its Permitted Discretion as being appropriate to reflect the
liabilities and obligations of the Loan Parties or any Subsidiaries of any Loan
Party with respect to Bank Products then provided or outstanding.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) one and three-quarters percent (1.75%) per annum, (b) the Federal
Funds Rate, as in effect from time to time, plus one-half of one percent
(0.500.5%), (bc) the Adjusted LIBO Rate for(which rate shall be calculated based
upon an Interest Period of three (3) monthsone month and shall be determined on
a daily basis), plus one percent (1.00%), orpercentage point, and (cd) the rate
of interest in effect for such day as publicly announced, from time to time by
Wells Fargo as its “prime rate.” The “prime rate” is a rate set by Wells Fargo
based upon various factors including Wells Fargo’s costs and desired return,
general economic

-6- 

 

conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Wells Fargo shall take effect at the opening of
business on the day specified in the public announcement of such change, within
Wells Fargo at its principal office in San Francisco as its “prime rate”, with
the understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate (and, if any such announced
rate is below zero, then the rate determined pursuant to this clause (d) shall
be deemed to be zero).

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by Agent and Borrower
giving due consideration to (i) any selection or recommendation of a replacement
rate or the mechanism for determining such a rate by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a
rate of interest as a replacement to the LIBO Rate for United States
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than three-quarters of one percent (0.75%), the
Benchmark Replacement shall be deemed to be three-quarters of one percent
(0.75%) for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero) that has
been selected by Agent and Borrower giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the LIBO Rate with
the applicable Unadjusted Benchmark Replacement by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement for United States dollar-denominated syndicated credit
facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate”, the definition of “Interest Period”,
timing and frequency of determining rates and making payments of interest and
other administrative matters) that Agent decides, in its reasonable discretion,
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by Agent in a manner
substantially consistent with market practice (or, if Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if Agent determines that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as Agent
decides is reasonably necessary in connection with the administration of this
Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(a)       in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of the LIBO Rate permanently or indefinitely ceases to provide the
LIBO Rate; or

-7- 

 



(b)       in the case of clause (c) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(a)       a public statement or publication of information by or on behalf of
the administrator of the LIBO Rate announcing that such administrator has ceased
or will cease to provide the LIBO Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;

(b)       a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate, the Federal Reserve System of
the United States (or any successor), an insolvency official with jurisdiction
over the administrator for the LIBO Rate, a resolution authority with
jurisdiction over the administrator for the LIBO Rate or a court or an entity
with similar insolvency or resolution authority over the administrator for the
LIBO Rate, which states that the administrator of the LIBO Rate has ceased or
will cease to provide the LIBO Rate permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate; or

(c)       a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate announcing that the LIBO Rate
is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the ninetieth (90th) day prior to the
expected date of such event as of such public statement or publication of
information (or if the expected date of such prospective event is fewer than
ninety (90) days after such statement or publication, the date of such statement
or publication) and (b) in the case of an Early Opt-in Election, the date
specified by Agent or the Required Lenders, as applicable, by notice to
Borrower, Agent (in the case of such notice by the Required Lenders) and the
Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
3.04) and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 3.04.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“BHC Act Affiliate” of a Person means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such Person.

“Blocked Account” has the meaning provided in Section 6.13(a)(ii).

“Borrower” has the meaning assigned to such term in the introduction of this
Agreement.

-8- 

 



“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Borrowing Base” means, at any time of calculation, an amount equal to:

(a)                                                                ninety
percent (90%) multiplied by the face amount of Eligible Credit Card Receivables;

plus

(b)                                                               the Cost of
such Eligible Inventory net of Inventory Reserves, multiplied by ninety percent
(90% ) multiplied by the Appraised Value of such Eligible Inventory;

minus

(c)                                                                the then
amount of all Availability Reserves.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit F hereto (with such changes therein as may be required by the Agent to
reflect the components of and Reserves against the Borrowing Base as provided
for hereunder from time to time), executed and certified as accurate and
complete by a Responsible Officer of the Borrower.

“Borrowing Base Type Collateral” means the Accounts, Credit Card Receivables,
Payment Intangibles and Inventory of the Loan Parties.

“Business” means, at any time, a collective reference to the businesses engaged
in by Borrower and its Subsidiaries on the Closing Date and similar, ancillary
or related businesses.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Agent’s Office is located and, if such day
relates to any LIBO Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, but excluding
(a) Capital Lease Obligations incurred by a Person during such period; (b)
expenditures made in connection with the replacement, substitution, restoration
or repair of assets to the extent financed with (x) insurance proceeds paid on
account of the loss of or damage to the assets being replaced, restored or
repaired or (y) awards of compensation arising from the taking by eminent domain
or condemnation (or transfers in lieu thereof) of the assets being replaced; (c)
the purchase of property or equipment to the extent financed with the proceeds
of asset sales or other dispositions outside the ordinary course of business;
(d) expenditures that constitute Permitted Acquisitions or other Acquisitions
not prohibited hereunder; (e) any capitalized interest expense reflected as
additions to property in the consolidated balance sheet of the Borrower and its
Subsidiaries (including in connection with sale-leaseback transactions not
prohibited hereunder); (f) any non-cash compensation or other non-cash costs
reflected as additions to property in the consolidated balance sheet of the
Borrower and its Subsidiaries; and (g) capital expenditures relating to the
construction or acquisition of any property or equipment which has been
transferred to a Person other than Borrower or any of its Subsidiaries pursuant
to a sale-leaseback transaction not prohibited hereunder and other capital
expenditures arising pursuant to sale-leaseback transactions not prohibited
hereunder. For purposes of this definition, the purchase price of equipment that
is purchased substantially contemporaneously with the trade-in or sale of
similar equipment or with insurance proceeds therefrom shall be included in
Capital Expenditures only to the extent of the gross amount by which such
purchase price exceeds the credit granted to such Person for the equipment being
traded in by the seller of such new equipment, the proceeds of such sale or the
amount of the insurance proceeds, as the case may be.

-9- 

 

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP; provided, however, that for the avoidance of
doubt, any lease that is accounted for as an operating lease in accordance with
GAAP as of the Closing Date and any similar lease entered into after the Closing
Date may, in the sole discretion of the Borrower, be accounted for as an
operating lease and not as a capital lease, and any obligations thereunder shall
not constitute “Capital Lease Obligations”.

“Cash Collateral Account” means an account (which may be non-interest bearing)
established by one or more of the Loan Parties with Wells Fargo, and in the name
of, the Agent (or as the Agent shall otherwise direct) and under the sole and
exclusive dominion and control of the Agent, in which deposits are required to
be made in accordance with Section 2.03(k) or 8.02(c).

“Cash Collateralize” has the meaning specified in Section 2.03(k). Derivatives
of such term have corresponding meanings.

“Cash Dominion Event” means either (i) the occurrence and continuance of any
Specified Event of Default, or (ii) the failure of the Borrower to maintain
Availability at any time of amount equal to or greater than twelve and one-half
(12.50twenty percent (20%) of the Loan Cap for five (5) consecutive Business
Days. For purposes of this Agreement, the occurrence of a Cash Dominion Event
shall be deemed continuing at the Agent’s option or at the request of Required
Lenders (i) so long as such Specified Event of Default exists, and/or (ii) if
the Cash Dominion Event arises as a result of the Borrower’s failure to achieve
Availability as required hereunder, until Availability has exceeded the greater
of twelve and one-half (12.50twenty percent (20%) of the Loan Cap for forty-five
(45) consecutive days, in which case a Cash Dominion Event shall no longer be
deemed to be continuing for purposes of this Agreement; provided, that, a Cash
Dominion Event shall be deemed continuing (even if a Specified Event of Default
is no longer continuing and/or Availability exceeds the required amount for
forty-five (45) consecutive days) at all times after a Cash Dominion Event has
occurred and been discontinued on four (4) occasion(s) after the Closing Date.
The termination of a Cash Dominion Event as provided herein shall in no way
limit, waive or delay the occurrence of a subsequent Cash Dominion Event in the
event that the conditions set forth in this definition again arise.

“Cash Management Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties or any Subsidiary of any Loan
Party from one or more DDAs are concentrated and with whom a Control Agreement
has been, or is required to be, executed in accordance with the terms hereof.

“Cash Management Provider” means the Agent, any Lender or any Affiliate of the
Agent or any Lender (determined at the time the relevant Cash Management
Provider Letter Agreement is entered into) that provides any Cash Management
Services to a Loan Party or its Subsidiaries; provided that (i) if the
applicable Cash Management Provider is Wells Fargo or any of its Affiliates,
then, if reasonably requested by the Agent, the Agent shall have received a Cash
Management Provider Letter Agreement within ten (10) days after the date of such
request or (ii) if the applicable Cash Management Provider is any other Person,
the Agent shall have received a Cash Management Provider Letter Agreement within
ten (10) days after the date of the provision of the applicable Cash Management
Services to any Loan Parties or their Subsidiaries, as applicable (and with
respect to Cash Management Services provided to any Loan Party or any Subsidiary
of any Loan Party, on the Amendment No. 1 Effective Date, for which no Cash
Management Provider Letter Agreement was previously provided to Agent, within
ten (10) days of the Amendment No. 1 Effective Date).



-10- 

 

 

“Cash Management Provider Letter Agreement” means a letter agreement, which
shall be substantially in the form of Exhibit K, duly executed by the applicable
Cash Management Provider, the Borrower, (and in addition, any applicable Loan
Party or Subsidiary of any Loan Party) and the Agent.

“Cash Management Reserves “ means such reserves as the Agent, from time to time,
determines in its Permitted Discretion as being appropriate to reflect the
reasonably anticipated liabilities and obligations of the Loan Parties and or
their Subsidiaries with respect to Cash Management Services then provided or
outstanding.

“Cash Management Services” means any cash management services or facilities
provided to any Loan Party or any Subsidiary of any Loan Party by the Agent or
any Lender or any of their respective Affiliates, including, without limitation;
(a) ACH transactions, (b) controlled disbursement services, treasury,
depository, overdraft, and electronic funds transfer services, (c) foreign
exchange facilities, (d) credit card processing services, (e) purchase cards,
and (f) credit or debit cards.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

“CFC” means a Subsidiary that is (i) a controlled foreign corporation under
Section 957 of the Code, (ii) a Subsidiary substantially all of the assets of
which consist of Equity Interests in Subsidiaries described in clause (i) of
this definition, or (iii) an entity treated as disregarded for United States
federal income tax purposes, substantially all of the assets of which consist of
more than sixty-five percent (65%) of the voting Equity Interests of a
Subsidiary described in clauses (i) or (ii) of this definition.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

-11- 

 



(a)                                                                any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
forty percent (40%) or more of the Equity Interests of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such Equity
Interests that such “person” or “group” has the right to acquire pursuant to any
option right); provided, that, notwithstanding the foregoing, a Person shall not
be deemed to have beneficial ownership of Equity Interests subject to a stock
purchase agreement, merger agreement or similar agreement until the consummation
of the transactions contemplated by such agreement; or

(b)                                                               any “change in
control” or similar event as defined in any document governing Material
Indebtedness of any Loan Party (excluding any “change of control” under any
Material Indebtedness of an Acquisition target that occurs as a result of the
consummation of such Acquisition); or

(c)                                                                the Borrower
fails at any time to own, directly or indirectly, 100% of the Equity Interests
of each other Loan Party free and clear of all Liens (other than the Liens in
favor of the Agent and other Permitted Encumbrances), except where such failure
is as a result of a transaction permitted by the Loan Documents.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01, which date is the date
of this Agreement.

“Co-Syndication Agents” means Bank of America, N.A., JPMorgan Chase Bank, N.A.,
and U.S. Bank, National Association, each in their capacities as Co-Syndication
Agents.

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property of a Loan Party that is or is intended
under the terms of the Security Documents to be subject to Liens in favor of the
Agent.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agent executed by (a) a bailee or other Person in
possession of Collateral, or (b) any landlord of Real Estate leased by any Loan
Party, pursuant to which such Person (i) acknowledges the Agent’s Lien on the
Collateral, (ii) releases or subordinates such Person’s Liens in the Collateral
held by such Person or located on such Real Estate, (iii) provides the Agent
with access to the Collateral held by such bailee or other Person or located in
or on such Real Estate and (iv) as to any landlord, provides the Agent with a
reasonable time to sell and dispose of the Collateral from such Real Estate.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Loan Party in the ordinary course of
business of such Loan Party.

“Commercial Letter of Credit Agreement” means the Commercial Letter of Credit
Agreement relating to the issuance of a Commercial Letter of Credit in the form
from time to time in use by the L/C Issuer.

-12- 

 



“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Commitment Increases” has the meaning specified in Section 2.15(a)(i).

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBO Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Competitor” shall mean a Person or Affiliate of any Person that operates,
manages or controls the operation of sportswear or footwear retailers, and/or
has entered into any agreement to control or is under common control with, in
each case, directly or indirectly, any entity that operates, manages or controls
the operation of sportswear or footwear retailers; provided that the foregoing
shall not include (i) commercial or corporate banks and (ii) any funds which
principally hold passive investments in commercial loans or debt securities for
investment purposes in the ordinary course of business.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Concentration Account” has the meaning provided in Section 6.13(b).

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Consolidated Cash Interest Charges” means, for any Measurement Period,
Consolidated Interest Charges paid in cash of the Borrower and its Subsidiaries
on a Consolidated basis, minus the sum (without duplication) of any of the
following to the extent deemed to be included in Consolidated Interest Charges
payable in cash with respect to such Measurement Period: (a) arrangement,
commitment or upfront fees and similar financing fees, original issue discount,
and redemption or prepayment premiums, (b) any cash costs associated with
breakage or termination in respect of hedging agreements for interest rates and
costs and fees associated with obtaining Swap Contracts and fees payable
thereunder and (c) fees and expenses associated with the consummation of the
transactions contemplated hereby.

-13- 

 

“Consolidated EBITDA” means, at any date of determination, for any Measurement
Period, an amount equal to Consolidated Net Income of the Borrower and its
Subsidiaries on a Consolidated basis, plus (a) the following to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Charges, (ii) the provision for Federal, state, local and foreign income Taxes,
(iii) depreciation and amortization expense, (iv) any other non-cash charges or
expenses reducing such Consolidated Net Income (other than any non-cash charges
and expenses that result in an accrual of a reserve for cash charges in any
future Measurement Period that Borrower elects not to add back in the current
Measurement Period; provided that, if such non-cash charges or expenses
represent an accrual of a reserve for potential cash items in any future
Measurement Period, the cash payment in respect thereof in such future
Measurement Period shall be subtracted from Consolidated EBITDA to the extent
the Borrower elected to previously addback such amounts to Consolidated EBITDA),
(v) costs, fees and expenses in connection with the transactions contemplated
hereby and by the other Loan Documents, any Permitted Acquisition or any other
Permitted Investment or Disposition, in each case, whether or not consummated,
(vi) impairment charges and asset write-offs pursuant to GAAP and any non-cash
stock compensation expenses, (vi) any losses resulting from mark to market
accounting of Swap Contracts or other derivative instruments and (viii) any
unusual or non-recurring charges or items of loss or expense (including, without
limitation, losses on asset sales (other than asset sales in the ordinary course
of business)) (in each case of or by the Borrower and its Subsidiaries for such
Measurement Period), minus (b) the following to the extent included in
calculating such Consolidated Net Income: (i) Federal, state, local and foreign
income tax credits, (ii) all non-cash items increasing Consolidated Net Income,
other than the accrual of revenue in the ordinary course of business, and other
than any items which represent the reversal of any accrual of, or cash reserve
for, anticipated cash charges for any prior Measurement Period subsequent to the
issue date which was not added back to Consolidated EBITDA when accrued, (iii)
the amount of any gains resulting from mark to market accounting of Swap
Contracts or other derivative instruments during such Measurement Period and
(iv) any unusual or non-recurring items of income or gain to the extent
increasing Consolidated Net Income for such Measurement Period (in each case of
or by the Borrower and its Subsidiaries during such Measurement Period), all as
determined on a Consolidated basis in accordance with GAAP. Consolidated EBITDA
shall be further adjusted: (x) to include the Consolidated EBITDA any Person,
property, business or asset acquired by the Borrower or any Subsidiary during
such Measurement Period, in each case, based on the Consolidated EBITDA of such
Person (or attributable to such property, business or asset) for such period
(including the portion thereof occurring prior to such acquisition), determined
as if references to the Borrower and its Subsidiaries in Consolidated Net Income
and other defined terms herein and therein were to such Person and its
Subsidiaries and (y) to exclude the Consolidated EBITDA of any Person, property,
business or asset sold, transferred or otherwise disposed of by the Borrower or
any Subsidiary during such Measurement Period, in each case based on the actual
Consolidated EBITDA of such Person for such period (including the portion
thereof occurring prior to such sale, transfer or disposition), determined as if
references to the Borrower and its Subsidiaries in Consolidated Net Income and
other defined terms herein and therein were to such Person and its Subsidiaries.

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
with respect to any Measurement Period, the ratio of (a) (i) Consolidated EBITDA
for such Measurement Period minus (ii) Capital Expenditures made during such
Measurement Period minus (iii) the aggregate amount of Federal, state, local and
foreign income taxes paid in cash (net of the aggregate amount of Federal,
state, local and foreign income tax refunds received in cash) during such
Measurement Period to (b) the sum of (i) Debt Service Charges for such
Measurement Period, plus (ii) the aggregate amount of all Restricted Payments
paid in cash by the Borrower during such Measurement Period, all as determined
on a Consolidated basis in accordance with GAAP.

-14- 

 

“Consolidated Interest Charges” means, for any Measurement Period, (a) the sum
of (i) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts, (ii) all interest paid or payable with respect to
discontinued operations and (iii) the portion of rent expense with respect to
such period under Capital Lease Obligations that is treated as interest in
accordance with GAAP minus (b) interest income during such period (excluding any
portion of interest income representing accruals of amounts received in a
previous period) in each case of or by the Borrower and its Subsidiaries, all as
determined on a Consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, as of any date of determination, for any
Measurement Period the net income of the Borrower and its Subsidiaries, all as
determined on a Consolidated basis in accordance with GAAP, provided, that,
there shall be excluded therefrom (a) extraordinary gains and extraordinary
losses for such Measurement Period, (b) the income (or loss) of such Person
during such Measurement Period in which any other Person has a joint interest,
except to the extent of the amount of cash dividends or other distributions
actually paid in cash to such Person during such period, and (c) the income of
any direct or indirect Subsidiary of a Person to the extent that the declaration
or payment of dividends or similar distributions by that Subsidiary of that
income is not at the time permitted by operation of the terms of its
Organization Documents or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary, except
that Borrower’s equity in any net loss of any such Subsidiary for such
Measurement Period shall be included in determining Consolidated Net Income.

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means with respect to a “deposit account” (as defined in the
UCC) or a “securities account” (as defined in the UCC) established by a Loan
Party, an agreement, in form and substance reasonably satisfactory to the Agent,
establishing control, pursuant to Section 9-104 or Section 8-106 of the UCC or
other applicable section of the UCC, of such account by the Agent and whereby
the bank maintaining such account agrees, upon the occurrence and during the
continuance of a Cash Dominion Event, to comply only with the instructions
originated by the Agent without the further consent of any Loan Party.

“Cost” means the lower of cost or market value of Inventory, based upon the Loan
Parties’ accounting practices, known to the Agent, which practices are in effect
on the Closing Date (it being understood that such changes as may be permitted
by GAAP will be permitted) as such calculated cost is determined from invoices
received by the Loan Parties, the Loan Parties’ purchase journals or the Loan
Parties’ stock ledger. “Cost” does not include inventory capitalization costs or
other non-purchase price charges (such as freight) used in the Loan Parties’
calculation of cost of goods sold.

“Covenant Compliance Period” means either (a) that a Specified Event of Default
has occurred and is continuing, or (b) Availability at any time is less than or
equal to the greater of (a) $40,000,00060,000,000 or (b) ten percent (10%) of
the Loan Cap. For purposes hereof, the occurrence of a Covenant Compliance
Period shall be deemed continuing at the Agent’s option or at the request of
Required Lenders (i) so long as such Specified Event of Default exists, and/or
(ii) if the Covenant Compliance Period arises as a result of the failure to
achieve Availability as required hereunder, until Availability has exceeded the
greater of (x) $40,000,000,60,000,000 or (y) ten percent (10%) of the Loan Cap
for forty-five (45) consecutive days, in which case a Covenant Compliance Period
shall no longer be deemed to be continuing for purposes of this Agreement. The
termination of a Covenant Compliance Period as provided herein shall in no way
limit, waive or delay the occurrence of a subsequent Covenant Compliance Period
in the event that the conditions set forth in this definition again arise.

-15- 

 



“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning specified in Section 10.25.

“Credit Card Issuer” shall mean any person (other than a Borrower or other Loan
Party) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club, Carte Blanche
and other non-bank credit or debit cards, including, without limitation, credit
or debit cards issued by or through American Express Travel Related Services
Company, Inc., and Novus Services, Inc. and other issuers approved by the Agent.

“Credit Card Notifications” has the meaning provided in Section 6.13(a)(i).

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.

“Credit Card Notifications” has the meaning provided in Section 6.13(a)(i).

“Credit Card Receivables” means each “payment intangible” (as defined in the
UCC) and Account, together with all income, payments and proceeds thereof, owed
by a Credit Card Issuer or Credit Card Processor to a Loan Party resulting from
charges by a customer of a Loan Party on credit or debit cards issued by such
Credit Card Issuer or processed by such Credit Card Processor, in each case, in
connection with the sale of goods by a Loan Party, or services performed by a
Loan Party, in each case in the ordinary course of its business.

“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) the Agent, (iii) each L/C Issuer, (iv) the Arranger, (v)
each beneficiary of each indemnification obligation undertaken by any Loan Party
under any Loan Document, and (vi) any Bank Product Provider or Cash Management
Provider, and (b) collectively, all of the foregoing.

“Credit Party Expenses” means, without limitation, (a) all reasonable and
documented out-of-pocket expenses incurred by the Agent and its Affiliates in
connection with this Agreement and the other Loan Documents, including without
limitation (i) the reasonable fees, charges and disbursements of (A) counsel for
the Agent, (B) outside consultants for the Agent, (C) appraisers, (D) commercial
finance examinations, and (E) all such reasonable and documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Obligations, and (ii) in connection with (A) the syndication of the
credit facilities provided for herein, (B) the preparation, negotiation,
administration, management, execution and delivery of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), and (C) the enforcement or protection of their
rights in connection with this Agreement or the Loan Documents or efforts to
preserve, protect, collect, or enforce the Collateral, and (iii) all customary
fees and charges (as adjusted from time to time) of the Agent with respect to
the disbursement of funds (or the receipt of funds) to or for the account of
Borrower (whether by wire transfer or otherwise), together with any reasonable
and documented out-of-pocket costs and expenses incurred in connection
therewith, (b) with respect to the L/C Issuer, and its Affiliates (without
duplication of the expenses referred to in Section 2.03), all reasonable and
documented out-of-pocket expenses incurred in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder; and (c) all reasonable and documented out-of-pocket expenses
incurred by the Credit Parties who are not the Agent, the L/C Issuer or any
Affiliate of any of them, after the occurrence and during the continuance of an
Event of Default, provided, that, the Agent, the L/C Issuer, such Credit Parties
and their respective Affiliates shall be entitled to reimbursement for no more
than one counsel representing all such Persons (absent a conflict of interest
with respect to which the Persons affected by such conflict of interest inform
the Borrower in writing of the existence of such conflict of interest prior to
retaining additional counsel, one additional counsel for each group of similarly
situated Persons).

-16- 

 

“Customs Broker/Carrier Agreement” means an agreement in form and substance
reasonably satisfactory to the Agent among a Loan Party, a customs broker,
freight forwarder, consolidator or carrier, and the Agent, in which the customs
broker, freight forwarder, consolidator or carrier acknowledges that it has
control over and holds the documents evidencing ownership of the subject
Inventory for the benefit of the Agent and agrees, upon notice from the Agent,
which notice the Agent acknowledges and agrees will not be given unless an Event
of Default or a Cash Dominion Event has occurred and is continuing, to hold and
dispose of the subject Inventory solely as directed by the Agent.

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties (other than any Excluded Deposit and Securities
Accounts). All funds in each DDA shall be conclusively presumed to be Collateral
and proceeds of Collateral and the Agent and the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in any DDA.

“Debt Service Charges” means for any Measurement Period, the sum of (a)
Consolidated Cash Interest Charges required to be paid for such Measurement
Period, plus (b) the principal amount of all scheduled amortization payments
required to be made in cash by the Borrower or any of its Subsidiaries on
account of Indebtedness (excluding the Obligations and any Synthetic Lease
Obligations but including, without limitation, Capital Lease Obligations) for
such Measurement Period, in each case determined on a Consolidated basis in
accordance with GAAP.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) two percent
(2%) per annum; provided, that, with respect to a LIBO Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus two percent (2%) per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Margin for LIBO Rate Loans, as applicable, plus two percent (2%)
per annum.

-17- 

 



“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under this Agreement within one (1) Business Day of
the date that it is required to do so under this Agreement (including the
failure to make available to the Agent amounts required pursuant to a settlement
or to make a required payment in connection with a Letter of Credit
Disbursement), (b) notified the(i) fund all or any portion of its Loans within
two (2) Business Days of the date such Loans were required to be funded
hereunder, or (ii) pay to Agent, L/C Issuer, or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two (2) Business Days of the date
when due, (b) has notified Borrower, the Agent, or anySwing Line Lender, Agent
or L/C Issuer in writing that it does not intend to comply with all or any
portion of its funding obligations under this Agreement, (c)hereunder, or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under the Agreement or under other agreements generally (as
reasonably determined by the Agent) under which it has committed to extend
credit, (d)that effect, (c) has failed, within onethree (13) Business DayDays
after written request by the Agent or the Borrower, to confirm in writing to
Agent and Borrower that it will comply with the terms of the Agreement relating
to its prospective funding obligations to fund any amounts required to be funded
by it under this Agreement, (e) otherwise failed to pay over to the Agent or any
other Lender any other amount required to be paid by it under this Agreement
within one (1) Business Day of the date that it is required to do so under this
Agreement, (f) (i) becomes or is insolvent or has a parent company that has
become or is insolvent or (ii) becomeshereunder (provided, that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by Agent and Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a bankruptcy or
insolvencyany proceeding, or has had under any Debtor Relief Laws, (ii) had
appointed for it a receiver, custodian, conservator, trustee, or custodian or
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or (g)
becomesadministrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-in Action.; provided, that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to Borrower, L/C Issuer, Swing Line Lender, and
each Lender.

“Defaulting Lender Rate” means (a) for the first three (3) days from and after
the date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Committed Loans that are Base Rate Loans
(inclusive of the Applicable Margin applicable thereto).

“Disposition” or “Disposed” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and whether in one
transaction or in a series of transactions) of any property (including, without
limitation, any Equity Interests other than Equity Interests of Borrower) by any
Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

-18- 

 

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Equity Interests that do not constitute Disqualified Stock), pursuant to a
sinking fund obligation or otherwise, or redeemable (other than solely for
Equity Interests that do not constitute Disqualified Stock) at the option of the
holder thereof, in whole or in part, on or prior to the date that is ninety-one
(91) days after the Maturity Date; provided, that, (i) only the portion of such
Equity Interests which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock and (ii)
with respect to any Equity Interests issued to any employee or to any plan for
the benefit of employees of the Borrower or its Subsidiaries or by any such plan
to such employees, such Equity Interest shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Borrower or one of
its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, resignation, death or
disability and if any class of Equity Interest of such Person that by its terms
authorizes such Person to satisfy its obligations thereunder by delivery of an
Equity Interest that is not Disqualified Stock, such Equity Interests shall not
be deemed to be Disqualified Stock. Notwithstanding the preceding sentence, any
Equity Interest that would constitute Disqualified Stock solely because the
holders thereof have the right to require a Loan Party to repurchase such Equity
Interest upon the occurrence of a change of control or an asset sale shall not
constitute Disqualified Stock.

“Dollars” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States of America, any State thereof or
the District of Columbia (excluding, for the avoidance of doubt, any Subsidiary
organized under the laws of Puerto Rico or any other territory).

“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.

“Early Opt-in Election” means the occurrence of:

(a) (i) a determination by Agent or (ii) a notification by the Required Lenders
to Agent (with a copy to Borrower) that the Required Lenders have determined
that United States dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 3.04 are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the LIBO Rate, and

(b) (i) the election by Agent or (ii) the election by the Required Lenders to
declare that an Early Opt-in Election has occurred and the provision, as
applicable, by Agent of written notice of such election to Borrower and the
Lenders or by the Required Lenders of written notice of such election to Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent; .

-19- 

 



“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; and (d) any other
Person (other than a natural person or a holding company, investment vehicle or
trust for, or owned or operated for the benefit of a natural person) approved by
(i) the Agent, the L/C Issuer and the Swing Line Lender, and (ii) unless a
Default or an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided, that,
notwithstanding the foregoing, “Eligible Assignee” shall not include (x) a Loan
Party or any of the Loan Parties’ Affiliates or Subsidiaries, (y) any Defaulting
Lender or (z) any Competitor.

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Loan Party from a Credit Card
Issuer or Credit Card Processor, and in each case originated in the ordinary
course of business of such Loan Party, and (ii) is not ineligible for inclusion
in the calculation of the Borrowing Base pursuant to any of clauses (a) through
(j) below. Without limiting the foregoing, to qualify as an Eligible Credit Card
Receivable, such Credit Card Receivable shall indicate no Person other than a
Loan Party as payee or remittance party. In determining the amount of the
Eligible Credit Card Receivables to be so included, the face amount of a Credit
Card Receivable shall be reduced by, without duplication of any Reserves or any
of the following clauses (a) through (j) or otherwise, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances
offered by the Loan Parties, price adjustments, finance charges or other
allowances (including any amount that a Loan Party may be obligated to rebate to
a customer, a Credit Card Issuer or Credit Card Processor pursuant to the terms
of any agreement or understanding (written or oral)) and (ii) the aggregate
amount of all cash received in respect of such Credit Card Receivable but not
yet applied by the Loan Parties to reduce the amount of such Credit Card
Receivable. Except as otherwise agreed by the Agent in its Permitted Discretion,
any Credit Card Receivable included within any of the following categories shall
not constitute an Eligible Credit Card Receivable:

(a)                                                                Credit Card
Receivables which do not constitute a “payment intangible” (as defined in the
UCC) or an “account” (as defined in the UCC);

(b)                                                               Credit Card
Receivables that have been outstanding for more than five (5) Business Days from
the date of sale;

(c)                                                                Credit Card
Receivables (i) that are not subject to a perfected first-priority security
interest in favor of the Agent, or (ii) with respect to which a Loan Party does
not have good, valid and marketable title thereto, free and clear of any Lien
(in each case, other than Liens granted to the Agent pursuant to the Security
Documents and Permitted Encumbrances) (it being understood and agreed that
chargebacks in the ordinary course by such processors shall not be deemed
violative of this clause);

-20- 

 



(d)                                                               Credit Card
Receivables which are disputed, are with recourse, or with respect to which a
claim, counterclaim, offset or chargeback has been asserted (but only to the
extent of such disputed amount, claim, counterclaim, offset or chargeback);

(e)                                                                Credit Card
Receivables as to which the Credit Card Issuer or Credit Card Processor has the
right under certain circumstances to require a Loan Party to repurchase the
Credit Card Receivables from such Credit Card Issuer or Credit Card Processor;

(f)                                                                Credit Card
Receivables due from a Credit Card Issuer or Credit Card Processor of the
applicable credit card which is the subject of any bankruptcy or insolvency
proceedings;

(g)                                                                Credit Card
Receivables which are not a valid, legally enforceable obligation of the
applicable Credit Card Issuer or Credit Card Processor with respect thereto;

(h)                                                               Credit Card
Receivables which do not conform in all material respects to all
representations, warranties or other provisions in the Loan Documents relating
to Credit Card Receivables; or

(i)                                                                 Credit Card
Receivables which are evidenced by “chattel paper” or an “instrument” of any
kind unless such “chattel paper” or “instrument” is in the possession of the
Agent, and to the extent necessary or appropriate, endorsed to the Agent; or

(j)                                                                 Credit Card
Receivables which the Agent determines in its Permitted Discretion to be
uncertain of collection due to a material adverse change in the financial
condition of a credit card payment processorCredit Card Processor and/or credit
card issuerCredit Card Issuer.

“Eligible In-Transit Inventory” means, as of any date of determination (without
duplication of any other Eligible Inventory), In-Transit Inventory:

(a)       which has been in transit for sixty (60) days or less from the date of
shipment of such Inventory;

(b)       for which the purchase order is in the name of a Loan Party and title
has passed to such Loan Party;

(c)       for which the document of title reflects a Loan Party as consignee or,
if requested by the Agent, names the Agent as consignee, and in each case as to
which the Agent has control over the documents of title which evidence ownership
of the subject Inventory (such as, if requested by the Agent, by the delivery of
a Customs Broker/Carrier Agreement);

(d)       which is insured to the reasonable satisfaction of the Agent
(including, without limitation, marine cargo insurance); and

(e)       which otherwise would constitute Eligible Inventory.

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, (I) Eligible In-Transit Inventory and (II) other items of Inventory
of a Loan Party that are finished goods, merchantable and readily saleable to
the public in the ordinary course of the Loan Party’s business, in each case
that, except as otherwise agreed by the Agent, (A) complies in all material
respects with each of the representations and warranties respecting Inventory
made by the Loan Parties in the Loan Documents, and (B) is not excluded as
ineligible by virtue of one or more of the criteria set forth below. Except as
otherwise agreed by the Agent, in its Permitted Discretion, the following items
of Inventory shall not be included in Eligible Inventory:

-21- 

 

(a)                                                                Inventory
that is not solely owned by a Loan Party or a Loan Party does not have good and
valid title thereto;

(b)                                                               Inventory that
is leased by or is on consignment to a Loan Party or which is consigned by a
Loan Party to a Person which is not a Loan Party;

(c)                                                                (i) Inventory
that is not located in the United States of America (excluding territories or
possessions of the United States) except Eligible In-Transit Inventory that is
otherwise Eligible Inventory; (ii) Inventory that is not located at a location
that is owned or leased by a Loan Party, except Inventory in transit between
locations in the continental United States of America that are owned or leased
by a Loan Party or locations which meet the criteria set forth in (iii) below or
(iii) to the extent that the Loan Parties have furnished the Agent with (A) any
UCC financing statements or other documents that the Agent may reasonably
determine to be necessary to perfect its security interest in such Inventory at
such location, and (B) a Collateral Access Agreement executed by the Person
owning any such location on terms reasonably acceptable to the Agent as set
forth in clause (e) below;

(d)                                                               In-Transit
Inventory (including otherwise Eligible In-Transit Inventory) until such time as
the Agent is satisfied, in its reasonable discretion, with the Loan Parties’
reporting practices with respect to such Inventory are adequate and otherwise
deems such In-Transit Inventory to be Eligible In-Transit Inventory hereunder;

(e)                                                                Inventory
that is located in a distribution center or warehouse leased by a Loan Party
unless (i) such distribution center or warehouse is owned by another Loan Party,
(ii) with respect to any distribution center or warehouse that is located in a
Landlord Lien State, the applicable lessor has delivered to the Agent, if
requested by the Agent, a Collateral Access Agreement or the Agent has
established an Availability Reserve (in an aggregate amount not to exceed two
(2) months’ rent unless an Event of Default has occurred and is continuing, in
which event there shall be no dollar limitation), or (iii) such Inventory is
located at a distribution or warehouse center where the aggregate book value of
Inventory at such location is less than $10,000,00015,000,000;

(f)                                                                Inventory of
the Loan Parties in trailers but not processed at month end and early receipts
for non-quarter end months;

(g)                                                                Inventory
that is comprised of goods which (i) are damaged, defective, “seconds,” or
otherwise unmerchantable, (ii) are to be returned to the vendor, (iii) are
obsolete or slow moving, or custom items, work-in-process, raw materials (but
not excluding, for example, blank apparel), or that constitute spare parts,
promotional, marketing, samples, labels, bags and other packaging and shipping
materials or supplies used or consumed in a Loan Party’s business, (iv) are
seasonal in nature and which have been packed away for sale in the subsequent
season, (v) are layaway merchandise, (vi) are not in compliance in all material
respects with all standards imposed by any Governmental Authority having
regulatory authority over such Inventory, its use or sale, or (vi) are bill and
hold goods;

(h)                                                               Inventory that
is not subject to a perfected first-priority security interest in favor of the
Agent or is subject to any other Lien, other than the Lien of the Agent and
those permitted by clauses (a), (b), (e), and (o) of the definition of Permitted
Encumbrance (and in addition with respect to Eligible In-Transit Inventory,
statutory Liens in favor of carriers under clause (b) of the definition of
Permitted Encumbrances, subject to Agent’s right to establish a Reserve in
respect thereof) and any other Liens permitted under this Agreement provided,
that, such Liens are subject to an intercreditor agreement in form and substance
satisfactory to Agent between the holder of such Lien and the Agent);

-22- 

 



(i)                                                                 Inventory
that is not insured in compliance with the provisions of Section 6.07 hereof;

(j)                                                                 Inventory
that has been sold but not yet delivered or as to which a Loan Party has
accepted a deposit;

(k)                                                               Inventory to
be sold pursuant to the Loan Parties’ catalogue and internet business;

(l)                                                                 Inventory
that is subject to any licensing, patent, royalty, trademark, trade name or
copyright agreement with any third party (i) from which any Loan Party or any of
its Subsidiaries has received written notice of a dispute in respect of any such
agreement that limits such Loan Party’s ability to sell such Inventory or (ii)
interferes with Agent’s right to Dispose of such Inventory after the occurrence
of an Event of Default; or

(m)                                                             Inventory
acquired in a Permitted Acquisition, until the Agent has completed or received
(A) an appraisal of such Inventory from appraisers satisfactory to the Agent and
establishes an advance rate and Inventory Reserves (if applicable) therefor, and
otherwise agrees that such Inventory shall be deemed Eligible Inventory, and (B)
such other due diligence as the Agent may require, all of the results of the
foregoing to be reasonably satisfactory to the Agent (provided that, if such
Inventory is of a type usually sold in the applicable Loan Party’s business, the
Borrower may include up to $20,000,00025,000,000 of the such Inventory (using
the formula set forth in the calculation of the Borrowing Base) as Eligible
Inventory without the necessity of Agent’s conducting of a field examination or
an appraisal of such Inventory).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equipment” has the meaning set forth in the UCC.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting.

-23- 

 



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 and 4971 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification to the Borrower or any ERISA Affiliate
that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate, the treatment of a plan amendment as a termination of a
Pension Plan or a Multiemployer Plan under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate; or (g) the determination that any Pension Plan is considered to be an
“at-risk” plan, or that any Multiemployer Plan is considered to be in
“endangered” or “critical” status within the meaning of Sections 430, 431 and
432 of the Code or Sections 303, 304 or 305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Deposit and Securities Accounts” shall have the meaning given thereto
in the Security Agreement.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Agent, any Lender, the L/C Issuer or
any other Credit Party, the following: (a) Taxes imposed on or measured by net
income (however denominated) and franchise Taxes, in each case (i) imposed by
the jurisdiction (or any political subdivision thereof) under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable Lending Office is located or
(ii) that are Other Connection Taxes, (b) any branch profits Taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
any Loan Party is located, (c) in the case of a Lender, any U.S. federal
withholding Tax that is imposed on amounts payable to such Lender with respect
to an applicable interest in any Loan or Commitment pursuant to a law in effect
on the date on which (i) such Lender acquires such interest in the Loans or
Commitment (other than pursuant to an assignment request by the Borrower
pursuant to Section 10.13) or (ii) such Lender designates a new Lending Office,
except, in each case, to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Loan Parties with respect to
such withholding tax pursuant to Section 3.01(a), (d) any U.S. federal, state or
local backup withholding Tax, (e) Taxes attributable to the failure of the
Agent, any Lender, the L/C Issuer or any other recipient of any payment to be
made by or on account of any obligation of the Loan Parties hereunder to comply
with Section 3.01(e) and (f) U.S. federal withholding Tax imposed under FATCA.



-24- 

 

“Executive Order” has the meaning set forth in Section 10.18.

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of January 27, 2012, by and among the Borrower, Bank of
America, N.A., as administrative agent and collateral agent thereunder, and the
lenders party thereto (as amended or otherwise modified and in effect
immediately prior to the effectiveness of this Agreement on the Closing Date).

“Existing Letters of Credit” means the Letters of Credit listed on Schedule
1.03.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.

“Facility Guaranty” means the Guaranty, dated of even date herewithas of the
Closing Date, made by the Guarantors in favor of the Agent on behalf of the
other Credit Parties in substantially the form of Exhibit H hereto, as the same
now exists or may hereafter be amended, modified, supplemented, renewed or
restated.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and (a) any current or future
regulations or official interpretations thereof, (b) any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and (c) any intergovernmental
agreement entered into by the United States (or any fiscal or regulatory
legislation, rules, or practices adopted pursuant to any such intergovernmental
agreement entered into in connection therewith).

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Federal Funds Rate” means, for any day, theperiod, a fluctuating interest rate
per annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided, that, (a), or, if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Wells Fargo onrate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions as
determined by the Agentreceived by Agent from three Federal funds brokers of
recognized standing selected by it (and, if any such rate is below zero, then
the rate determined pursuant to this definition shall be deemed to be zero).



-25- 

 

“Fee Letter” means the letter agreement, dated of event date herewith,
amongAmended and Restated Fee Letter, dated as of the Amendment No. 1 Effective
Date, by and between the Borrower, and the Agent and the Arranger.

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the last day of each calendar month in accordance with the
fiscal accounting calendar of the Loan Parties.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the last day of each April, July, October and January of
such Fiscal Year in accordance with the fiscal accounting calendar of the Loan
Parties.

“Fiscal Year” means any period of twelve (12) consecutive months ending on the
Saturday closest to the last day in January of any calendar year.

“Foreign Assets Control Regulations” has the meaning set forth in Section
10.18.Flood Laws” means, collectively, (a) the National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (b) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and (c) the
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien; provided that the term
“Guarantee” shall not include endorsements of checks, drafts and other items for
the payment of money for collection or deposit, in either case in the ordinary
course of business). The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

-26- 

 

 

“Guarantor” means each Subsidiary of the Borrower (other than an Immaterial
Subsidiary, Footlocker.com, Inc., Eastbay, Inc., CCS Direct LLC, Foot Locker
Australia, Inc., Foot Locker New Zealand, Inc. and any CFC), as more
particularly set forth on Schedule 1.01 hereto and each other Subsidiary of the
Borrower that shall be required to, or elects to, at the option of the Borrower,
execute and deliver a Facility Guaranty pursuant to Section 6.12, in each case,
unless and until such Person is released, pursuant to the terms of the Loan
Documents as a Guarantor hereunder.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.

“Immaterial Subsidiary” means those Persons specified on Schedule 1.02 hereto
and each other Subsidiary of the Borrower that has been designated by the
Borrower in writing to the Agent as an “Immaterial Subsidiary” for purposes of
this Agreement and the other Loan Documents, provided, that, for purposes of
this Agreement, at no time shall (i) the total assets of all Immaterial
Subsidiaries, as of the end of the most recent Fiscal Quarter for which
financial statements have been delivered pursuant to Section 6.01(a) or 6.01(b)
hereof, equal or exceed five percent (5%) of the Consolidated total assets of
the Borrower and its Subsidiaries (and in the event that the total assets of all
Immaterial Subsidiaries as tested at the end of any Fiscal Quarter exceed five
percent (5%) of the Consolidated total assets of the Borrower and its
Subsidiaries, such Subsidiaries shall no longer be deemed to be Immaterial
Subsidiaries and the Borrower shall cause such Subsidiaries to become Loan
Parties as set forth in Section 6.12 hereof), or (ii) the gross revenues of all
Immaterial Subsidiaries for any Measurement Period equal or exceed five percent
(5%) of the Consolidated gross revenues of the Borrower and its Subsidiaries for
such Measurement Period, in each case as determined in accordance with GAAP;
provided, that, no Loan Party shall at any time be deemed to be an Immaterial
Subsidiary.

“Increase Closing Date” shall have the meaning provided therefor in Section
2.15(a)(iii).

-27- 

 



“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)                                                                all
obligations of such Person for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)                                                               the maximum
amount of all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c)                                                                net
obligations of such Person under any Swap Contract;

(d)                                                               all
obligations of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than ninety (90) days after the date on
which such trade account payable was created);

(e)                                                                indebtedness
(excluding prepaid interest thereon) secured by a Lien on property owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;

(f)                                                                all
Attributable Indebtedness of such Person;

(g)                                                                all
obligations of such Person with respect to Disqualified Stock, valued, in the
case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; and

(h)                                                               all Guarantees
of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venture (but only to the extent of such
Indebtedness of such partnership or joint venture for which such Person is
liable), unless such Indebtedness is expressly made non-recourse to such Person.
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Indenture” means that certain Indenture, dated as of October 10, 1991, by
Woolworth Corporation, as predecessor in interest to the Borrower, to The Bank
of New York, as Trustee, as in effect on the Closing Date.

“Information” has the meaning specified in Section 10.07.

“Information Certificate” has the meaning specified in the Security Agreement.

-28- 

 



“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs), unpatented
inventions (whether or not patentable); patents and patent applications;
industrial design applications and registered industrial designs; any Loan
Party’s rights in any license agreements related to any of the foregoing; all
intellectual property rights in books, customer lists, records, writings,
computer tapes or disks, flow diagrams, specification sheets, computer software,
source codes, object codes, executable code, data and databases related thereto;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing.

“Interest Payment Date” means, (a) as to any LIBO Rate Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
that, if any Interest Period for a LIBO Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the first Business Dayday after the end
of each month and the Maturity Date.

“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one, two, three or six months thereafter, as
selected by the Borrower in its LIBO Rate Loan Notice or such other period that
is twelve (12) months or less requested by the Borrower and consented to by all
the Lenders; provided, that:

(a)                                                                any Interest
Period that would otherwise end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

(b)                                                               any Interest
Period that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period; and

(c)                                                                no Interest
Period shall extend beyond the Maturity Date.

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“In-Transit Inventory” means, as of any date of determination thereof, Inventory
which has been shipped from a location outside of the United States for receipt
by a Loan Party, but which has not yet been delivered to such Loan Party.

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or (iv)
consist of raw materials, work in process, or materials used or consumed in a
business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

-29- 

 



“Inventory Reserves” means, without duplication of any other Reserves or items
that are otherwise addressed or excluded through eligibility criteria, such
reserves as may be established from time to time by the Agent in its Permitted
Discretion with respect to the determination of the salability, at retail, of
the Eligible Inventory, which reflect such other factors as affect the market
value of the Eligible Inventory or which reflect claims and liabilities that the
Agent determines will need to be satisfied in connection with the realization
upon the Inventory. Without limiting the generality of the foregoing, Inventory
Reserves may, in the Agent’s Permitted Discretion, include (but are not limited
to) reserves based on:

(a)                                                                obsolescence;

(b)                                                               seasonality;

(c)                                                                Shrink;

(d)                                                               imbalance;

(e)                                                                change in
Inventory character;

(f)                                                                change in
Inventory composition;

(g)                                                                change in
Inventory mix;

(h)                                                               markdowns
(both permanent and point of sale); and

(i)                                                                 retail
markons and markups inconsistent with prior period practice and performance,
industry standards, current business plans or advertising calendar and planned
advertising events.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, (c) any
Acquisition, or (d) or (d) any acquisition of Store locations of any Person for
which the aggregate consideration payable in connection with such acquisition is
greater than $50,000,000, in each case in any transaction or group of
transactions which are part of a common plan. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, the Standby Letter of Credit Agreement or Commercial Letter
of Credit Agreement, as applicable, and any other document, agreement and
instrument entered into by the L/C Issuer and the Borrower (or any Subsidiary)
or in favor of the L/C Issuer and relating to any such Letter of Credit.

-30- 

 



“Joinder Agreement” means an agreement, in form reasonably satisfactory to the
Agent pursuant to which, among other things, a Person becomes a party to, and
bound by the terms of, this Agreement and/or the other applicable Loan Documents
(including without limitation, the Security Agreement, the Information
Certificate, and the Guaranty) in the same capacity and to the same extent as a
Guarantor.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof, or the renewal thereof.

“L/C Issuer” means (a) Wells Fargo in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder (which
successor may only be a Lender selected by the Borrower, with the consent of the
Agent (not to be unreasonably withheld or delayed) and such Lender), (b) with
respect to the Existing Letters of Credit and until such Existing Letters of
Credit expire or are returned undrawn, Bank of America, N.A., and (c) any other
Lender selected by the Borrower, with the consent of the Agent (not to be
unreasonably withheld or delayed) and such Lender. The L/C Issuer may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the L/C Issuer and/or for such Affiliate to act as an advising, transferring,
confirming and/or nominated bank in connection with the issuance or
administration of any such Letter of Credit, in which case the term “L/C Issuer”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

“L/C Obligations” means, as at any date of determination, and without
duplication, the aggregate undrawn amount available to be drawn under all
outstanding Letters of Credit. For purposes of computing the amounts available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
any rule under the ISP or any article of the UCP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“Landlord Lien State” means such state(s) in which a landlord’s claim for rent
may have priority over the Lien of the Agent in any of the Collateral.

“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.

“Lease” means any written agreement, pursuant to which a Loan Party is entitled
to the use or occupancy of any real property for any period of time.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Agent.

“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder and shall include the Existing Letters of
Credit.

-31- 

 



“Letter of Credit Application” means an application for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
applicable L/C Issuer.

“Letter of Credit Disbursement” means a payment made by the L/C Issuer pursuant
to a Letter of Credit.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(l).

“Letter of Credit Indemnified Costs” has the meaning specified in Section
2.03(f).

“Letter of Credit Related Person” has the meaning specified in Section 2.03(f).

“Letter of Credit Sublimit” means an amount equal to $80,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments. A
permanent reduction of the Aggregate Commitments shall not require a
corresponding pro rata reduction in the Letter of Credit Sublimit; provided,
that, if the Aggregate Commitments are reduced to an amount less than the Letter
of Credit Sublimit, then the Letter of Credit Sublimit shall be reduced to an
amount equal to (or, at Borrower’s option, less than) the Aggregate Commitments.

“LIBO Borrowing” means a Borrowing comprised of LIBO Rate Loans.

“LIBO Rate” means for any Interest Period, with respect to a LIBO Rate Loan, the
rate per annum rate which appears on the Reuters Screen LIBOR01 Pageas published
by ICE Benchmark Administration Limited (or any successor page or other
commercially available source as the Agent may designate from time to time) as
of 11:00 a.m., London time, on the second Londontwo (2) Business Day
precedingDays prior to the first daycommencement of such Interest Period (or if
such rate does not appear on the Reuters Screen LIBOR01 Page, then the rate as
determined by the Agent from another recognized source or interbank
quotation)the requested Interest Period, for a term, and in an amount,
comparable to the Interest Period and the amount of the LIBO Rate Loan requested
(whether as an initial LIBO Rate Loan or as a continuation of a LIBO Rate Loan
or as a conversion of a Base Rate Loan to a LIBO Rate Loan) by Borrower in
accordance with this Agreement (and, if any such published rate is below
zero,three-quarters of one percent (0.75%), then the LIBO Rate shall be deemed
to be zero), whichthree-quarters of one percent (0.75%)). Each determination of
the LIBO Rate shall be made by the Agent and shall be conclusive in the absence
of manifest error. If such rate is not available at such time for any reason,
then the “LIBO Rate” for such Interest Period shall be the rate per annum
determined by the Agent to be the rate at which deposits in Dollars for delivery
on the first day of such Interest Period in same day funds in the approximate
amount of the LIBO Rate Loan being made, continued or converted by Wells Fargo
and with a term equivalent to such Interest Period would be offered to Wells
Fargo by major banks in the London interbank eurodollar market in which Wells
Fargo participates at their request at approximately 11:00 a.m. (London time)
two Business Days prior to the commencement of such Interest Period.

 

“LIBO Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBO Rate.

“LIBO Rate Loan Notice” means a notice for a LIBO Borrowing or continuation
pursuant to Section 2.02(b), which shall be substantially in the form of Exhibit
A.

-32- 

 



“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment
for security, encumbrance, lien (statutory or other), or other security interest
or preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale, Capital Lease Obligation,
Synthetic Lease Obligation, or other title retention agreement, any easement,
right of way or other encumbrance on title to real property, and any financing
lease having substantially the same economic effect as any of the foregoing) and
(b) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

“Liquidation” means the exercise by the Agent of those rights and remedies
accorded to the Agent under the Loan Documents and applicable Law as a creditor
of the Loan Parties with respect to the realization on the Collateral, including
(after the occurrence and during the continuation of an Event of Default) the
conduct by the Loan Parties acting with the consent of the Agent, of any public,
private or “going out of business”, “store closing”, or other similarly themed
sale or other disposition of the Collateral for the purpose of liquidating the
Collateral.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Account” has the meaning assigned to such term in Section 2.11(a).

“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments or (b) the Borrowing Base.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Control Agreements, the Credit Card
Notifications, the Security Documents, the Facility Guaranty, each Request for
Credit Extension, and any other instrument or agreement now or hereafter
executed and delivered in connection herewith (but excluding any instrument or
agreement executed and delivered in connection with any Cash Management Services
and Bank Products).

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Business Day” means a day on which commercial banks are open for general
business (including dealings in foreign exchange and foreign currency deposits)
in London, England.

“Master Agreement” has the meaning given in the definition of “Swap Contract”.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business or financial condition of the Loan
Parties taken as a whole or the Borrower and its Subsidiaries taken as a whole
(other than resulting from the temporary closure of the Loan Parties’ store
locations and other operational disruptions affecting the Loan Parties or the
Borrowers and their Subsidiaries, as applicable, in each case as a direct result
of the COVID-19 pandemic, that have been either (i) disclosed to the Agent and
the Lenders, in writing, and/or (ii) disclosed in publicly available filings
made with the SEC, in each case, prior to June 30, 2020); (b) a material
impairment of the ability of the Loan Parties, taken as a whole, to perform
their payment obligations under the Loan Documents; or (c) a material impairment
of the rights and remedies of the Agent or any Lender under any Loan Document or
a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of the Loan Documents to which it is a
party. 

“Material Indebtedness” means (a) Indebtedness (other than the Obligations) of
the Loan Parties in an aggregate principal amount exceeding $50,000,000 and (b)
Indebtedness incurred by the Loan Parties pursuant to the 1991 Indenture. For
purposes of determining the amount of Material Indebtedness at any time, (i) the
amount of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof, and (ii) undrawn committed or
available amounts shall be included.

-33- 

 

 

“Maturity Date” means May 19, 2021.July 14, 2025.

“Maximum Rate” has the meaning provided therefor in Section 10.09.

“Measurement Period” means, at any date of determination, the most recently
completed four (4) Fiscal Quarters for which Agent has received financial
statements as required under the terms of this Agreement; provided, that, if
Agent is requiring delivery of monthly financial statements, the Measurement
Period shall be the most recently completed twelve (12) Fiscal Months for which
Agent has received financial statements.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Proceeds” means:

(a)       with respect to any Disposition by any Loan Party, or any
Extraordinary Receipt received or paid to the account of any Loan Party, the
excess, if any, of (i) the sum of cash and cash equivalents received in
connection with such transaction (including any cash or cash equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset by a Lien permitted hereunder which is senior to the Agent’s Lien on such
asset and that is required to be repaid (or to establish an escrow for the
future repayment thereof) in connection with such transaction (other than
Indebtedness under the Loan Documents); plus (B) out-of-pocket fees and expenses
incurred by such Loan Party in connection with such transaction (including,
without limitation, appraisals, and brokerage, legal, title and recording or
transfer tax expenses and commissions and other taxes that are paid or
reasonably expected to be payable in connection therewith) paid by any Loan
Party to third parties (other than Affiliates); plus (C) amounts provided as a
funded reserve against any liabilities under any indemnification obligation or
purchase price adjustment associated with such Disposition (provided, that, to
the extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Proceeds); plus (D) cash escrows (unless and until
released to a Loan Party) from the sale price of such Disposition.

(b)       with respect to the sale or issuance of any Equity Interest by any
Loan Party, or the incurrence or issuance of any Indebtedness by any Loan Party,
the excess of (i) the sum of the cash and cash equivalents received in
connection with such transaction over (ii) the underwriting discounts and
commissions, and other out-of-pocket expenses (including, without limitation,
legal expenses, other fees and commissions and taxes that are paid or reasonably
expected to be payable in connection therewith), incurred by such Loan Party in
connection therewith.

“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.

“Non-Defaulting Lender” means, at any time, each Lender other than a Defaulting
Lender.

-34- 

 



“Note” means (a) a promissory note made by the Borrower in favor of a Lender
evidencing Committed Loans made by such Lender, substantially in the form of
Exhibit C-1, and (b) the Swing Line Note, as each may be amended, supplemented
or modified from time to time.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any Loan Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
fees, costs, expenses and indemnities are allowed claims in such proceeding, and
(b) all Other Liabilities; provided, that, the Obligations shall not include any
Excluded Swap Obligations.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party.

“Other Connection Taxes” means, with respect to the Agent, any Lender, the L/C
Issuer or any other recipient of any payment to be made by or on account of any
obligation of the Loan Parties hereunder, Taxes imposed as a result of a present
or former connection between such Person and the jurisdiction imposing such Tax
(other than connections arising from such Person having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interests in any Loan or Loan Document).

“Other Liabilities” means any obligation on account of (a) any Cash Management
Services furnished to any of the Loan Parties or any of their Subsidiaries
and/or (b) any Bank Product Obligations.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.063.07).

-35- 

 



“Outstanding Amount” means (a) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date.

“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability is less than zero.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001, as amended).

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, the following: that (a) no Default or Event of
Default then exists or would arise as a result of entering into such transaction
or the making of such payment, (b) immediately before and immediately after
giving effect to such transaction or payment, Availability is equal to or
greater than fifteen percent (15%) of the Loan Cap, (c) immediately after giving
effect to such transaction or payment, projected Availability as of the last day
of the immediate six (6) Fiscal Months ending following such transaction or
payment is equal to or greater than fifteen percent (15%) of the Loan Cap after
giving pro forma effect to such transaction or payment as if such transaction
had been entered into or such payment had been made as of the first day of such
six (6)-month period, and (d) Agent shall have received a certificate of a
Responsible Officer of Borrower certifying as to compliance with the preceding
clauses (a) through (c) and demonstrating (in reasonable detail) the
calculations required thereby. Calculations of the Borrowing Base for purposes
of determining Availability pursuant to clause (b) above, shall be made using
the most recently delivered Borrowing Base Certificate required to be delivered
to Agent prior to such payment or transaction. It is understood and agreed that
projections of Availability required to be made pursuant to clause (c) above
shall be prepared in good faith and like all projections to be delivered
pursuant to Section 6.01(d) are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Loan Parties, and
that no assurance is given that any particular projected Availability will be
realized, and that actual results may differ and that such differences may be
material.

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:

(a)                                                                any assets
acquired shall be utilized in, and if the Acquisition involves a merger,
consolidation or stock acquisition, the Person which is the subject of such
Acquisition shall be engaged in, a business otherwise permitted to be engaged in
by a Loan Party under this Agreement;

-36- 

 



(b)                                                               the Loan
Parties shall have satisfied the Payment Conditions (determined, at the
Borrower’s option, as of the closing date of such Acquisition, or the date of
the execution of the definitive agreement with respect to such Permitted
Acquisition, so long as the date upon which such definitive agreement is
executed is not more than sixty (60) days prior to the closing date of such
Acquisition),

(c)                                                                if any Loans
are then outstanding under this Agreement or if any proceeds of the Loans shall
be used to consummate such Acquisition and such Acquisition involves
consideration in excess of $50,000,000:

(i) such Acquisition shall have been approved by the Board of Directors of the
Person (or similar governing body) which is the subject of such Acquisition and
such Person shall not have announced that it will oppose such Acquisition (or,
if it previously has made such an announcement, shall have announced that it no
longer opposes such Acquisition), or shall not have commenced any action which
alleges that such Acquisition shall violate applicable Law,

(ii) the Borrower shall have furnished the Agent with at least fifteen (15)
days’ prior written notice (or such shorter period as the Agent shall agree) of
such intended Acquisition and upon the reasonable request of the Agent and to
the extent readily available to the Loan Parties, shall have furnished the Agent
with a current draft of the primary acquisition documents (and final copies
thereof as and when executed), a summary of any due diligence undertaken by the
Loan Parties in connection with such Acquisition, and, to the extent requested
by the Agent, appropriate financial statements of the Person which is the
subject of such Acquisition for such periods as the Agent shall reasonably
request (which period shall extend no later than twelve (12) months after the
date of such Acquisition); provided that neither the Borrower nor any of its
Subsidiaries shall be required to provide any information (a) in respect of
which disclosure to the Agent or any Lender (or their respective
representatives) is prohibited by any applicable law or any bona fide agreement
binding on the Borrower or its Subsidiaries or the applicable acquisition target
or (b) that is subject to attorney-client privilege or similar privilege or
constitutes attorney work product.

“Permitted Acquisition Indebtedness” means any Indebtedness incurred in
connection with the consummation of by one or more Loan Parties or their
Subsidiaries of a Permitted Acquisition, which Indebtedness is in the form of
one or more series of secured or unsecured debt securities, or term loans;
provided, that,

(a)                                                                as of the
date of the incurrence of such Indebtedness and after giving effect thereto, no
Event of Default exists or has occurred and is continuing,

(b)                                                               (i) the
proceeds of such Indebtedness shall be used solely to (A) pay the cash
consideration, (B) pay the transaction fees and expenses, (C) repay or refinance
any debt incurred by or secured against the Person or assets being acquired
and/or (D) be deposited into escrow to pay any potential deferred amounts, in
each case, in connection with such Permitted Acquisition. and (ii) the aggregate
principal amount of such Indebtedness shall not exceed $600,000,000, provided
that not more than $300,000,000 of such Indebtedness may be secured as provided
in clause (d)(ii) below,

(c)                                                                such
Indebtedness does not mature prior to the date that is ninety-one (91) days
after the Maturity Date as in effect on the date such Indebtedness is incurred,

(d)                                                               such
Indebtedness shall be either (i) unsecured or (ii) secured as permitted by
clause (y) of the definition of “Permitted Encumbrances”,

-37- 

 

(e)                                                                none of the
obligors or guarantors with respect to such Indebtedness shall be a Person that
is not a Loan Party,

(f)                                                                such
Indebtedness shall not have any required scheduled repayment or prepayment of
principal, amortization, mandatory redemption or sinking fund obligation, in
each case, prior to the date that is ninety-one (91) days after the Maturity
Date as in effect on the date such Indebtedness is incurred except (i) customary
change of control or asset sale provisions and (ii) for amortization not to
exceed five percent (5.00%) per annum of the outstanding principal amount of
such Indebtedness, and

(g)                                                                the covenants
and events of default applicable to such Indebtedness shall not be, when taken
as a whole, materially less favorable to the Loan Parties or more restrictive
with respect to the Loan Parties than those set forth in this Credit Agreement
(except for covenants or other events of default applicable only to periods
after the Maturity Date).

“Permitted Discretion” means, as used in this Agreement with reference to Agent,
a determination made in good faith in the exercise of its reasonable business
judgment based on how an asset based lender with similar rights providing a
credit facility of the type set forth herein would act in similar circumstances
at the time with the information then available to it.

“Permitted Disposition” means any of the following:

(a)                                                                Dispositions
of Inventory in the ordinary course of business;

(b)                                                               (i) so long as
no Event of Default exists or would result therefrom, bulk sales of other
Dispositions of the Inventory and Equipment of a Loan Party not in the ordinary
course of business in connection with Store closings or relocations, at arm’s
length, provided, that such Store closures and related Dispositions of Inventory
shall not exceed (i) in any Fiscal Year of the Borrower and its Subsidiaries,
ten percent (10.0%) of the number of the Loan Parties’ Stores as of the
beginning of such Fiscal Year (net of new Loan Party Store openings) and (ii) in
the aggregate from and after the Closing Date, twenty percent (20.0%) of the
number of the Loan Parties’ Stores in existence as of the Closing Date (net of
new Loan Party Store openings) through the term of this Agreement, provided,
that, Borrower shall notify Agent prior to all sales of Inventory in connection
with a material number of contemporaneous Store closings, which sales of
Inventory shall be in accordance with liquidation agreements and with
professional liquidators reasonably acceptable to the Agent; provided, that,
that at all times that a Cash Dominion Event has occurred and is continuing, all
Net Proceeds received in connection therewith shall be paid to the Agent for
application to the Obligations in accordance with Section 2.05(d); and (ii) so
long as no Event of Default exists or would result therefrom, bulk sales of
other Dispositions of the Inventory and Equipment of a Subsidiary of the
Borrower that is not a Loan Party which Dispositions are not in the ordinary
course of business in connection with Store closings or relocations, and which
are arm’s–length transactions;

(c)                                                                non-exclusive
licenses and sublicenses of Intellectual Property of a Loan Party or any of its
Subsidiaries in the ordinary course of business;

(d)                                                               Reserved;

(e)                                                                Dispositions
of Equipment and other assets (other than Borrowing Base Type Collateral) in the
ordinary course of business that is substantially worn, damaged, obsolete or, in
the judgment of a Loan Party, no longer material to or necessary in its business
or is no longer economical to maintain in light of its use; provided, that, with
respect to Dispositions of Intellectual Property, Intellectual Property may be
(i) abandoned or not renewed or preserved provided, that, it is not, in the
judgment of a Loan Party, material to or necessary in its business or is no
longer economical to maintain in light of its use or (ii) otherwise disposed of
provided, that, such Disposition would not interfere with or otherwise restrict
or hinder Agent’s ability to Dispose of Collateral or have an adverse impact on
the value thereof;

-38- 

 



(f)                                                                Dispositions
among the Loan Parties or by any Subsidiary to a Loan Party;

(g)                                                                Dispositions
by any Subsidiary which is not a Loan Party to another Subsidiary that is not a
Loan Party;

(h)                                                               (i)
Dispositions of any Equity Interests in Loan Parties or any other Subsidiary
that is not a Loan Party to any other Subsidiary which is not a Loan Party,
provided, that, with respect to any Loan Party, the Equity Interests of which
are transferred pursuant to any Disposition permitted pursuant to this clause
(i), such entity shall remain a Loan Party hereunder and (ii) dissolution,
liquidation or winding up of any Subsidiary of the Borrower (that is not a Loan
Party); provided, that, (A) such dissolution, liquidation or winding up would
not reasonably be expected to result in a Material Adverse Effect, and (B) if
such Subsidiary is a Loan Party, any Borrowing Base Type Collateral of such
Person shall be transferred to another Loan Party prior to or substantially
concurrently with such dissolution, liquidation or winding-up.

(i)                                                                 Dispositions
of any Indebtedness owed to a Loan Party by another Loan Party or any other
Subsidiary that is not a Loan Party to any other Subsidiary that is not a Loan
Party, provided, that, after giving effect to such transfer, such Indebtedness
would otherwise be permitted under clause (b)(iv) of Permitted Indebtedness;

(j)                                                                 as long as
no Default or Event of Default then exists or would arise therefrom,
Dispositions of Real Estate of any Loan Party or any Subsidiary (or sales of any
Person or Persons created to hold such Real Estate or the Equity Interests in
such Person or Persons), including sale-leaseback transactions involving any
such Real Estate pursuant to leases on market terms, as long as such Disposition
is made for fair market value;

(k)                                                               Dispositions
consisting of the compromise, settlement or collection of accounts receivable in
the ordinary course of business, consistent with practices in effect on the
Closing Date or otherwise in accordance with then current market practice for
similar retailers;

(l)                                                                 leases,
subleases, space leases, licenses or sublicenses, in each case in the ordinary
course of business and which do not materially interfere with the business of
the Borrower and its Subsidiaries, including licenses for the conduct of
licensed departments within the Stores in the ordinary course of business;
provided, that, if requested by the Agent, the Agent shall have entered into an
intercreditor agreement with the Person operating such licensed department in a
Loan Party’s Store on terms and conditions reasonably satisfactory to the Agent;

(m)                                                             Dispositions of
cash, cash equivalents and Permitted Investments described in clauses (a)
through (e) and (r) of the definition of “Permitted Investments” contained in
this Agreement, in each case in the ordinary course of business;

(n)                                                               Dispositions
of assets resulting from any casualty event or any taking of power of eminent
domain or by condemnation or similar proceeding;

-39- 

 



(o)                                                               other
Dispositions of assets (but not Dispositions described in clause (b), (h) and
not Dispositions of Borrowing Base Type Collateral), provided, that, the
aggregate fair market value of all assets Disposed of in reliance upon this
clause (o) shall not exceed $20,000,00030,000,000 during any Fiscal Year of the
Borrower;

(p)                                                               to the extent
constituting Dispositions, Permitted Encumbrances; and

(q)                                                               other
Dispositions of assets (but not Dispositions described in clause (b) and not any
other Dispositions of Borrowing Base Type Collateral), so long as the Payment
Conditions are satisfied at the time of such Disposition.

For the avoidance of doubt, (i) transactions which are permitted by Sections
7.01 and 7.02 of this Agreement which may be construed to constitute a
“Disposition” of property by a Loan Party or any of its Subsidiaries shall not
be prohibited by operation of Section 7.05, and (ii) any Disposition of
Intellectual Property permitted hereby shall not prohibit or interfere with
Agent’s rights to dispose of Collateral as set forth in Article VII of the
Security Agreement.

“Permitted Encumbrances” means:

(a)                                                                Liens imposed
by law for Taxes that are not yet due or are being contested in compliance with
Section 6.04;

(b)                                                               carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like Liens
imposed by applicable Law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 6.04;

(c)                                                                pledges and
deposits made in the ordinary course of business in compliance with workers’
compensation, unemployment insurance and other social security or similar laws
or regulations, other than any Lien imposed by ERISA;

(d)                                                               deposits to
secure or relating to the performance of bids, trade contracts, government
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business or letter
of credit guarantees issued in respect thereof;

(e)                                                                Liens in
respect of judgments, decrees, attachments or awards for payment of money that
do not constitute an Event of Default hereunder;

(f)                                                                easements,
covenants, conditions, restrictions, building code laws, zoning restrictions,
encroachments, rights-of-way and similar encumbrances on real property imposed
by law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially interfere with the ordinary conduct
of business the Loan Parties and their Subsidiaries, taken as a whole, and such
other minor title defects or survey matters that are disclosed by current
surveys that, in each case, do not materially interfere with the ordinary
conduct of the business of the Loan Parties and their Subsidiaries taken as a
whole.

(g)                                                                Liens on the
assets of the Loan Parties and their Subsidiaries existing on the Closing Date
and listed on Schedule 7.01 and any renewals or extensions thereof so long as
such renewals or extensions of the Indebtedness secured thereby is Permitted
Refinancing Indebtedness;

-40- 

 

(h)                                                               Liens on fixed
or capital assets acquired by any Loan Party or any Subsidiary which secure
Indebtedness permitted pursuant to clause (c) of the definition of Permitted
Indebtedness so long as (i) such Liens and the Indebtedness secured thereby are
incurred prior to or within one hundred eighty (180) days after such acquisition
(except in the case of any refinancing of such Indebtedness that is otherwise
permitted hereunder) and (ii) such Liens shall not extend to any other property
or assets of the Loan Parties, other than additions and/or accessions to such
assets and the proceeds and products thereof; provided that individual
financings of assets provided by one lender may be cross-collateralized with
other financings of assets provided by such lender;

(i)                                                                 Liens
created pursuant to the Loan Documents;

(j)                                                                 statutory
Liens of landlords and lessors in respect of rent not in default for more than
any applicable grace period or are being contested in compliance with Section
6.04 and customary restrictions on subletting and assignments set forth in
Leases;

(k)                                                               possessory
Liens in favor of brokers and dealers arising in connection with the acquisition
or disposition of Investments owned as of the Closing Date and other Permitted
Investments, provided, that, such Liens (i) attach only to such Investments or
other Investments held by the applicable broker or dealer and (ii) secure only
obligations incurred in the ordinary course and arising in connection with the
acquisition or disposition of such Investments and not any obligation in
connection with margin financing;

(l)                                                                 Liens
arising solely by virtue of any statutory or common law provisions relating to
banker’s liens, liens in favor of securities intermediaries, rights of setoff or
similar rights and remedies as to deposit accounts or securities accounts or
other funds maintained with depository institutions or securities
intermediaries;

(m)                                                             Liens arising
from precautionary UCC filings regarding “true” operating leases or, to the
extent permitted under the Loan Documents, the consignment of goods to a Loan
Party or any Subsidiary thereof;

(n)                                                               voluntary
Liens on property (other than Borrowing Base Collateral) in existence at the
time such property is acquired pursuant to a Permitted Acquisition or other
Permitted Investment or on such property of a Subsidiary of a Loan Party in
existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition or other Permitted Investment; provided, that, such Liens are not
incurred in connection with or in anticipation of such Permitted Acquisition or
other Permitted Investment and do not attach to any other assets of any Loan
Party or any Subsidiary;

(o)                                                               Liens on goods
in favor of customs and revenues authorities imposed by applicable Law arising
in the ordinary course of business in connection with the importation of goods
solely to the extent the following conditions are satisfied (i) the obligations
secured are not overdue by more than thirty (30) days or (ii) (A) such Liens
secure obligations that are being contested in good faith by appropriate
proceedings, and (B) the applicable Loan Party or Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP; and

(p)                                                               Liens (i) on
advances or earnest money deposits in favor of the seller of any property to be
acquired in any Permitted Acquisition or other Permitted Investment to be
applied against the purchase price for such Investment, or (ii) consisting of an
agreement to transfer any property in a Permitted Disposition;

-41- 

 

(q)                                                               any interest
or title of a lessor or sublessor under leases or subleases or secured by a
lessor’s or sublessor’s interests under leases entered into by the Borrower or
any of its Subsidiaries in the ordinary course of business;

(r)                                                                 Liens solely
on any cash advances or cash earnest money deposits made by the Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(s)                                                                Liens in
respect of the licensing and sublicensing of patents, copyrights, trademarks,
trade names, other indications of origin, domain names and other forms of
Intellectual Property in the ordinary course of business;

(t)                                                                 Liens
arising out of conditional sale, title retention, consignment or similar
arrangements for sale of goods (including under Article 2 of the UCC) and Liens
that are contractual rights of set-off relating to purchase orders and other
similar agreements entered into by the Borrower or any of its Subsidiaries;

(u)                                                               Liens on
insurance policies and the proceeds thereof securing the financing of the
premiums with respect thereto incurred in the ordinary course of business;

(v)                                                               Liens on
assets other than assets constituting Borrowing Base Type Collateral to secure
Indebtedness permitted under clause (d) or (f) of “Permitted Indebtedness”;

(w)                                                              Liens on
property of Domestic Subsidiaries which are not Loan Parties to secure
Indebtedness permitted under clause (r) of the definition of “Permitted
Indebtedness”;

(x)                                                               licenses or
sublicenses, in each case in the ordinary course of business and which do not
materially interfere with the business of the Borrower and its Subsidiaries;

(y)                                                               Liens on
property (other than Borrowing Base Type Collateral) of Loan Parties or Domestic
Subsidiaries to secure Indebtedness permitted under clauseclauses (s) and (t) of
the definition of “Permitted Indebtedness” so long asprovided, that (i) in the
event that any such Indebtedness is permitted to be secured under the terms of
such clause (s), and (ii) to the extentto be secured by a Lien on the Working
Capital Collateral, such Lien in favor of the holders of such Indebtedness (or
the agent or other representative thereof) shall be junior and subordinate to
the Lien securing the Obligations, on terms and conditions reasonably acceptable
to Agent (including with respect to the control of remedies) and otherwise
subject to an intercreditor agreement in form and substance reasonably
satisfactory to Agent, and to the extent the holders of such Indebtedness (or
the agent or other representative thereof) obtain a Lien on any other assets of
the Loan Parties and Domestic Subsidiaries, Agent shall, on behalf of itself and
the other Credit Parties receive a Lien on those assets (other than Real Estate)
subordinate to the Liens of the holders of such Indebtedness, and (ii) if such
Indebtedness is secured (whether or not by a Lien on Working Capital Collateral)
by a Lien on (A) Real Estate owned by any Loan Party or Domestic Subsidiary and
such Real Estate is a distribution center or warehouse where the aggregate value
of Inventory at such location exceeds $10,000,000,15,000,000, then if reasonably
requested by the Agent or the Required Lenders, the holders of such Indebtedness
(or the agent or other representative thereof) shall enter into an agreement,
that provides the Agent with access to the Collateral, on terms and conditions
satisfactory to Agent, and (B) Intellectual Property of the Loan Parties or any
Subsidiaries, then if requested by Agent or the Required Lenders, the holders of
such Indebtedness (or the agent or other representative thereof) shall enter
into an agreement, that provides the Agent with right to use such Intellectual
Property to dispose of the Working Capital Collateral, on terms and conditions
satisfactory to Agent, and

-42- 

 

(z)                                                                other Liens
on assets (other than in the Borrowing Base TypeWorking Capital Collateral)
securing obligations outstanding in an aggregate principal amount not to exceed
$20,000,000.30,000,000.

“Permitted Indebtedness” means each of the following:

(a)       Indebtedness outstanding on the date hereof and listed on Schedule
7.03 and any refinancings, refundings, renewals or extensions thereof; provided,
that, (i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to any
unpaid accrued interest, premium or other amount paid (including any prepayment
premium or penalty), and fees, commissions and expenses reasonably incurred
(including any underwriting discounts, defeasance costs, upfront fees and
original issue discount), in each case on then current market terms, in
connection with such refinancing and by an amount equal to any existing
commitments unutilized thereunder, (ii) the result of such extension, renewal or
replacement shall not be an earlier maturity date or decreased weighted average
life of such Indebtedness, and (iii) the terms relating to collateral (if any)
and subordination (if any), of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are not less favorable in any material respect,
when taken as a whole (and other than any covenants, defaults and other
provisions that apply only after the Maturity Date) to the Loan Parties or the
Lenders than the terms of any agreement or instrument governing the Indebtedness
being refinanced, refunded, renewed or extended and the interest rate applicable
to any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

(b)       Indebtedness of (i) any Loan Party to any other Loan Party, (ii) any
Subsidiary that is not a Loan Party to any Loan Party so long as the Payment
Conditions are satisfied at the time such Indebtedness is issued or incurred,
(iii) any Subsidiary that is not a Loan Party to any other Subsidiary that is
not a Loan Party, and (iv) any Loan Party to any Subsidiary that is not a Loan
Party in an aggregate principal amount not to exceed $50,000,00060,000,000 at
any time outstanding unless the Payment Conditions are satisfied at the time
such Indebtedness is issued or incurred (in which event such dollar limitation
shall not apply);

(c)       Without duplication of Indebtedness described in clause (f) of this
definition, purchase money Indebtedness of any Loan Party or any Subsidiary
thereof to finance the acquisition of any fixed or capital assets, including
Capital Lease Obligations and Synthetic Lease Obligations, and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof or result in an earlier maturity date or
decreased weighted average life thereof provided, that, the terms relating to
collateral (if any) and subordination (if any), of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect, when taken as a whole (and other than any covenants,
defaults and other provisions that apply only after the Maturity Date) to the
Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

(d)       obligations (contingent or otherwise) of any Loan Party or any
Subsidiary thereof existing or arising under any Swap Contract, provided, that,
such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
fluctuations in interest rates, energy or commodities prices or foreign exchange
rates, and not for purposes of speculation or taking a “market view”;

-43- 

 



(e)       (i) Indebtedness in respect of performance bonds, bid bonds, customs
and appeal bonds, surety bonds, performance and completion guarantees and
similar obligations, or obligations in respect of letters of credit, bank
guarantees or similar instruments related thereto, in each case provided in the
ordinary course of business and (ii) Indebtedness in respect of letters of
credit, bank guarantees, bankers’ acceptances, warehouse receipts or similar
instruments issued or created in the ordinary course of business consistent with
current practice in effect immediately prior to the Closing Date (or otherwise
in accordance with customary market practice) in respect of workers’
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers’ compensation
claims;

(f)       Indebtedness incurred for the construction or acquisition or
improvement of, or to finance or to refinance, any Real Estate owned by any Loan
Party or any Subsidiary (including therein any Indebtedness incurred in
connection with sale-leaseback transactions permitted hereunder), provided,
that, to the extent Inventory is located at such location or records relating to
any Borrowing Base Collateral are located at such location, upon the reasonable
request of the Agent, the Loan Parties shall use commercially reasonable efforts
to cause the holders of such Indebtedness (or the agent or other representative
thereof) to enter into a Collateral Access Agreement or Agent shall establish an
Availability Reserve (in an aggregate amount not to exceed two (2) months’ rent
unless an Event of Default has occurred and is continuing, in which event there
shall be no dollar limitation);

(g)       Indebtedness with respect to the deferred purchase price for any
Permitted Acquisition or other Permitted Investment;

(h)       Indebtedness of any Person that becomes a Subsidiary of a Loan Party
in a Permitted Acquisition or other Permitted Investment, which Indebtedness is
existing at the time such Person becomes a Subsidiary of a Loan Party (other
than Indebtedness incurred solely in contemplation of such Person’s becoming a
Subsidiary of a Loan Party);

(i)       the Obligations;

(j)       unsecured Indebtedness consisting of Securities (as defined in the
1991 Indenture) issued pursuant to the 1991 Indenture and Permitted Refinancing
Indebtedness in respect thereof; as the Amendment No. 1 Effective Date, the
principal amount of Indebtedness outstanding under the Indenture is
$118,000,000;

(k)       (i) Indebtedness constituting indemnification obligations or
obligations in respect of purchase price or other similar adjustments in
connection with Permitted Acquisitions and other Permitted Investments and
Permitted Dispositions; and (ii) Indebtedness consisting of obligations of the
Borrower or any Subsidiary under deferred compensation or other similar
arrangements incurred by such Person in connection with any Permitted
Investment;

(l)       Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

(m)       Indebtedness in respect of netting services, overdraft protections and
similar arrangements and related liabilities arising from treasury, depository
and cash management services, credit card processing services, other credit and
debit card programs and/or any automated clearing house transfers of funds in
the ordinary course of business (including, without limitation Guarantees of any
such obligations of any Subsidiary which is not a Loan Party);

-44- 

 



(n)       unsecured guaranty obligations of the Borrower or any of its
Subsidiaries of the obligations of any joint ventures permitted under this
Agreement in which the Borrower or any of its Subsidiaries is a party, not
exceeding $20,000,00030,000,000 in the aggregate at any time outstanding;

(p)       Indebtedness representing deferred compensation to directors, officers
and employees of the Borrower or any of its Subsidiaries incurred in the
ordinary course of business;

(q)       to the extent constituting Indebtedness, judgments, decrees,
attachments or awards not constituting an Event of Default under Section
8.01(h);

(r)       Indebtedness of any Domestic Subsidiary which is not a Loan Party;

(s)       so long as no Event of Default exists or would result therefrom, other
Indebtedness in an aggregate principal amount not to exceed
$500,000,000600,000,000 at any time outstanding; provided, that, not more than
$100,000,000150,000,000 of such Indebtedness may be secured as permitted
pursuant to clause (y) of the definition of “Permitted Encumbrances”;

(t)        Permitted Acquisition Indebtedness; and

(tu) Guarantees of Indebtedness otherwise permitted under the definition of
“Permitted Indebtedness”.

“Permitted Investments” means each of the following:

(a)                                                                readily
marketable obligations issued or directly and fully guaranteed or insured by the
United States of America or any agency or instrumentality thereof (or with
respect to a Subsidiary which is not a Loan Party, any country (or
instrumentality thereof, as applicable) in which such Subsidiary is incorporated
or otherwise formed or maintains its chief executive office, principal place of
business or in which such Subsidiary has significant operations) having
maturities of not more than one year from the date of acquisition thereof;
provided, that, the full faith and credit of the United States of America or
such other country, as applicable, is pledged in support thereof;

(b)                                                               commercial
paper issued by any Person organized under the laws of any state of the United
States of America (or with respect to a Subsidiary which is not a Loan Party,
any country in which such Subsidiary is incorporated or otherwise formed or
maintains its chief executive office, principal place of business or in which
such Subsidiary has significant operations) and rated, at the time of
acquisition thereof, at least “Prime-2” (or the then equivalent grade) by
Moody’s or at least “A-2” (or the then equivalent grade) by S&P, in each case
with maturities of not more than one year from the date of acquisition thereof;

(c)                                                                any
Investments of the Loan Parties and their Subsidiaries consisting of demand
deposits or time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated, at
the time of acquisition thereof, as described in clause (b) of this definition
and (iii) has combined capital and surplus of at least $500,000,000, at the time
of the acquisition thereof, in each case with maturities of not more than one
year from the date of acquisition thereof;

-45- 

 

(d)                                                               fully
collateralized repurchase agreements with a term of not more than thirty (30)
days for securities described in clause (a) above (without regard to the
limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria, at the time of acquisition
thereof, described in clause (c) above or with any primary dealer and having a
market value at the time that such repurchase agreement is entered into of not
less than 100% of the repurchase obligation of such counterparty entity with
whom such repurchase agreement has been entered into;

(e)                                                                Investments,
classified in accordance with GAAP as current assets of the Loan Parties or any
of their Subsidiaries, in any money market fund, mutual fund, or other
investment companies that are registered under the Investment Company Act of
1940, as amended, and which invest primarily in one or more of the types of
securities described in clauses (a) through (d) above;

(f)                                                                Investments
existing on the Closing Date, and set forth on Schedule 7.02, and replacements
thereof, but not any increase in the amount thereof;

(g)                                                                (i)
Investments by any Loan Party and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by any
Loan Party or any Subsidiary thereof in any Loan Party, (iii) additional
Investments by any Subsidiary that is not a Loan Party in any other Subsidiary
that is not a Loan Party, and (iv) additional Investments by any Loan Party in
any Subsidiary that is not a Loan Party so long as the Payment Conditions are
satisfied at the time such Investment is made;

(h)                                                               Investments
consisting of extensions of credit in the nature of accounts receivable or notes
receivable arising from the grant of trade credit in the ordinary course of
business, and Investments received in satisfaction or partial satisfaction
thereof in the ordinary course of business consistent with current practices in
effect on the Closing Date or otherwise in accordance with customary market
practice;

(i)                                                                 Guarantees
constituting Permitted Indebtedness;

(j)                                                                 Investments
in Swap Contracts not prohibited hereunder;

(k)                                                               Investments
received in connection with the bankruptcy or reorganization of, or settlement
of delinquent accounts and disputes with, customers and suppliers, in each case
in the ordinary course of business;

(l)                                                                 (i) advances
of payroll payments to employees in the ordinary course of business and (ii)
other loans and advances to officers, directors and employees of the Loan
Parties and Subsidiaries in the ordinary course of business in an aggregate
amount not to exceed $10,000,000 at any time outstanding;

(m)                                                             (i) Permitted
Acquisitions (including the Acquisition of the Equity Interests of any Person
owning Store locations) and/or (ii) Investments consisting of the acquisition of
Store locations of any Person for which the aggregate consideration payable in
connection with such acquisition is less than $50,000,000 in any transaction or
group of transactions which are part of a common plan;

(n)                                                               Investments of
any Person existing at the time such Person becomes a Subsidiary of any Loan
Party or consolidates or merges with the Borrower or any of its Subsidiaries
(including in connection with a Permitted Acquisition) so long as such
Investments were not made in contemplation of such Person becoming a Subsidiary
or of such consolidation or merger;

-46- 

 



(o)                                                               promissory
notes and other non-cash consideration received in connection with Dispositions
permitted by Section 7.05 hereof;

(p)                                                               lease, utility
and other similar deposits (and Guarantees of the obligations of any Loan Party
or its Subsidiaries in respect of the same) in the ordinary course of business;

(q)                                                               Investments in
the ordinary course of business consisting of endorsements for collection or
deposit and customary trade arrangements with customers, in each case in the
ordinary course of business consistent with past practices as of the Closing
Date or otherwise in accordance with customary market practice;

(r)                                                                 with respect
to any Subsidiary which is not a Loan Party, other customarily utilized
high-quality or cash equivalent-type Investments in the country where such
Subsidiary is incorporated or otherwise formed or maintains its chief executive
office or principal place of business or in which such Subsidiary has
significant operations; and

(s)                                                                other
Investments (other than Permitted Acquisitions), if immediately prior to and
after giving pro forma effect thereto, the Payment Conditions are satisfied at
the time such Investment is made;

provided, that, notwithstanding the foregoing, (i) if reasonably requested by
the Agent, Investments made by the Loan Parties at any time when Availability
has been less than seventy-five percent (75.0%) of the Loan Cap for at least
three (3) consecutive days, of the type specified in clauses (a) through (e)
shall be held in accounts that are subject to Control Agreements, and (ii) at
any time there is an Event of Default, Investments made by Loan Parties
specified in clauses (a) through (e) may continue to be made so long as such
Investments are held in accounts that are subject to Control Agreements.

“Permitted Overadvance” means an Overadvance made by the Agent, in its
discretion, which:

(a)                                                                is made to
maintain, protect or preserve the Collateral and/or the Credit Parties’ rights
under the Loan Documents or which is otherwise for the benefit of the Credit
Parties; or

(b)                                                               is made to
enhance the likelihood of, or to maximize the amount of, repayment of any
Obligation;

(c)                                                                is made to
pay any other amount chargeable to any Loan Party hereunder; and

(d)                                                               together with
all other Permitted Overadvances then outstanding, shall not (i) exceed an
amount equal to ten percent (10%) of the Aggregate Commitments at any time or
(ii) unless a Liquidation is occurring, remain outstanding for more than
forty-five (45) consecutive Business Days, unless in each case, the Required
Lenders otherwise agree.

provided, that, the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations with respect to
Letters of Credit or Section 2.04 regarding the Lenders’ obligations with
respect to Swing Line Loans, or (ii) result in any claim or liability against
the Agent (regardless of the amount of any Overadvance) for Unintentional
Overadvances and such Unintentional Overadvances shall not reduce the amount of
Permitted Overadvances allowed hereunder, and provided, that, in no event shall
the Agent make an Overadvance, if after giving effect thereto, the principal
amount of the Credit Extensions would exceed the Aggregate Commitments (as in
effect prior to any termination of the Commitments pursuant to Section 2.06 or
Section 8.02 hereof).

-47- 

 

“Permitted Refinancing Indebtedness” means, with respect to any Person, any
Indebtedness issued in exchange for, or the net proceeds of which are used to
extend, refinance, renew, replace, defease or refund (collectively, to
“Refinance”), the Indebtedness being Refinanced (or previous refinancings
thereof constituting a Permitted Refinancing Indebtedness); provided, that, (a)
the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so Refinanced and unused commitments
thereunder (plus unpaid accrued interest and premiums (including any prepayment
premiums or penalties) thereon and underwriting discounts, defeasance costs,
fees (including upfront fees and original issue discount), commissions and
expenses), (b) except in the case of any revolving Indebtedness, the weighted
average life to maturity of such Permitted Refinancing Indebtedness is greater
than or equal to the weighted average life to maturity of the Indebtedness being
Refinanced, (c) if the Indebtedness being Refinanced is subordinated in right of
payment to the Obligations under this Agreement, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to such Obligations on
terms at least as favorable to the Credit Parties as those contained in the
documentation governing the Indebtedness being Refinanced, (d) no Permitted
Refinancing Indebtedness shall have direct or indirect obligors who were not
also obligors of the Indebtedness being Refinanced, or greater guarantees or
security, than the Indebtedness being Refinanced, (e) such Permitted Refinancing
Indebtedness shall be otherwise on terms not materially less favorable to the
Credit Parties than those contained in the documentation governing the
Indebtedness being Refinanced, in each case, taken as a whole, and other than
any covenants, defaults or other provisions that apply after the Maturity Date
and (f) at the time thereof, and immediately after giving effect thereto, no
Event of Default shall have occurred and be continuing. In addition to the
foregoing, any Permitted Refinancing of the Indebtedness outstanding under the
1991 Indenture shall provide that the maturity date thereof shall be a date not
sooner than ninety-one (91) days after the then scheduled maturity date of the
Obligations.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by any Loan Party or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate, other than a Multiemployer Plan.

“Platform” has the meaning specified in Section 6.02.

“Portal” has the meaning specified in Section 2.02(b).

“Pre-Increase LendersPost Amendment Field Exam and Appraisal” has the meaning
specified in Section 2.15(c).6.10.

“Prepayment Event” means:

(a)                                                                during the
continuance of a Cash Dominion Event, the occurrence of any Disposition
(including pursuant to a sale and leaseback transaction) of any property or
asset of a Loan Party (other than the sale of Collateral in the ordinary course
of business and the transfer of any Collateral among Stores and other locations
of the Loan Parties and their Subsidiaries);

(b)                                                               during the
continuance of a Cash Dominion Event, the occurrence of any casualty or other
insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of (and payments in lieu thereof), any
property or asset of a Loan Party, unless the proceeds therefrom are required to
be paid to the holder of a Lien on such property or asset having priority over
the Lien of the Agent;

-48- 

 



(c)                                                                the issuance
by a Loan Party of any Equity Interests, other than any such issuance of Equity
Interests (i) to a Loan Party, (ii) as consideration for a Permitted Acquisition
or (iii) as a compensatory issuance to any employee, director, or consultant
(including under any option plan);

(d)                                                               the incurrence
by a Loan Party of any Indebtedness for borrowed money pursuant to clause (j) of
the definition of Permitted Indebtedness or for borrowed money that is not
Permitted Indebtedness; or

(e)                                                                the receipt
by any Loan Party of any Extraordinary Receipts.

“Public Lender” has the meaning specified in Section 6.02.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).

“QFC Credit Support” has the meaning specified in Section 10.25.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

“Refinance” has the meaning specified in the definition of “Permitted
Refinancing Indebtedness”.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Borrower and its Subsidiaries as prescribed
by the Securities Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Reports” has the meaning provided in Section 9.12(b).

“Request for Credit Extension” means (a) with respect to a Committed Borrowing,
conversion or continuation of Committed Loans, an electronic notice via the
Portal or LIBO Rate Loan Notice, (b) with respect to an L/C Credit Extension, a
Letter of Credit Application and, if required by the L/C Issuer, a Standby
Letter of Credit Agreement or Commercial Letter of Credit Agreement, as
applicable, and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

-49- 

 

“Required Lenders” means, as of any date of determination, the Lender or Lenders
(provided, that, if there is more than one (1) non-affiliated Lender, it must be
at least two (2) non-affiliated Lenders) holding more than fifty percent (50%)
of the Aggregate Commitments or, if the commitment of each Lender to make Loans
and the obligation of the L/C Issuers to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, the Lender or Lenders (provided, that, if
there is more than one (1) non-affiliated Lender, it must be at least two (2)
non-affiliated Lenders) holding in the aggregate more than fifty percent (50%)
of the Total Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition); provided,
that, the Commitment of, and the portion of the Total Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Reserves” means all Inventory Reserves and Availability Reserves.

“Resolution Authority” means any EEA Resolution Authority, or with respect to
any UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer (or, for purposes of
SectionsSection 4.01(a)(iii) and 2.15(b)(i)(A), the secretary or assistant
secretary) of a Loan Party or any of the other individuals designated in writing
to the Agent by an existing Responsible Officer of a Loan Party as an authorized
signatory of any certificate or other document to be delivered hereunder. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Reuters Screen LIBOR01 Page” means the display page LIBOR01 on the Reuters
service or any successor display page, other published source, information
vendor or provider that has been designated by the sponsor of Reuters Screen
LIBOR01 page.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sanctioned Jurisdiction” means, at any time, a country or territory which is
itself the subject or target of any Sanctions (as of the Amendment No. 1
Effective Date, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person named on OFAC’s List of
Specially Designated Nationals and Blocked Persons or any other
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European

-50- 

 

Union or any EU member state, or Her Majesty’s Treasury of the United Kingdom,
(b) any Person organized or resident in a Sanctioned Jurisdiction, or (c) any
Person directly or indirectly owned fifty percent (50%) or more or controlled by
any such Person or Persons identified in clause (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) OFAC or the U.S. Department of
State, (b) the United Nations Security Council, (c) the European Union or any EU
member state, or (d) Her Majesty’s Treasury of the United Kingdom.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Security Agreement” means the Security Agreement, dated as of the Closing Date
in substantially the form of Exhibit I hereto, among the Loan Parties and the
Agent, as the same now exists or may hereafter be amended, modified,
supplemented, renewed or restated.

“Security Documents” means, collectively, the following: (a) the Security
Agreement, (b) the Control Agreements, and the Credit Card Notifications, and
(c) each other security agreement or other instrument or document executed and
delivered by any Loan Party to the Agent pursuant to this Agreement or any other
Loan Document granting a Lien to secure any of the Obligations.

“Settlement Date” has the meaning provided in Section 2.14(a).

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Solvent” and “Solvency” with respect to any Person on a particular date, means
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and (e)
such Person is not engaged in a business or a transaction, and is not about to
engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged. The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.

-51- 

 



“Specified Event of Default” means the occurrence of any Event of Default
arising under any of (a) Sections 8.01(a), 8.01(b) (but only as a result of a
failure to comply with Sections 6.01, 6.02, 6.05(a), 6.13 and Article VII),
8.01(d) (but only with respect to Sections 5.05 and 5.20), 8.01(f), 8.01(j),
8.01(k), or 8.01(l) and (b) arising under Section 8.01(d) as a result of any
representation or warranty contained in any Borrowing Base Certificate being
incorrect or misleading in any material respect.

“Specified Representations” means (a) the representations and warranties
contained in Sections 5.01(a) (but only with respect to the Loan Parties),
5.02(a), 5.02(b)(i), 5.14(b), 5.19 (but only as it relates to security interests
that may be perfected solely through the filing of UCC financing statements) and
5.20 and (b) the representations and warranties contained in the acquisition
agreement relating to such Acquisition as are material to the interests of the
Lenders, but only to the extent that Borrower or any of its Affiliates has the
right to terminate its or their obligations under such acquisition agreement as
a result of a breach of such representations and warranties in such acquisition
agreement.

“Spot Rate” means with respect to any currency, the rate determined by the Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date of such determination; provided, that,
the Agent may obtain such spot rate from another financial institution
designated by the Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.

“Standard Letter of Credit Practice” means, for the L/C Issuer, any domestic or
foreign Law or letter of credit practices applicable in the city in which the
L/C Issuer issued the applicable Letter of Credit or, for its branch or
correspondent, such Laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit.

“Standby Letter of Credit Agreement” means the Standby Letter of Credit
Agreement relating to the issuance of a Standby Letter of Credit in the form
from time to time in use by the L/C Issuer.

“Standby Letter of Credit Sublimit” means $25,000,000.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Agent is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the FRB). Such reserve percentages
shall include those imposed pursuant to such Regulation D of the FRB. LIBO Rate
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from

-52- 

 

time to time to any Lender under such Regulation D of the FRB or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party or any of its Subsidiaries.

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

“Supermajority Lenders” means, as of any date of determination, the Lender or
Lenders (provided, that, if there is more than one (1) non-affiliated Lender, it
must be at least two (2) non-affiliated Lenders) holding more than sixty-six and
two-thirds percent (66 2/3%) of the Aggregate Commitments or, if the commitment
of each Lender to make Loans and the obligation of the L/C Issuers to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, or if the
Aggregate Commitments have otherwise terminated or expired, the Lender or
Lenders (provided, that, if there is more than one (1) non-affiliated Lender, it
must be at least two (2) non-affiliated Lenders) holding in the aggregate more
than sixty-six and two-thirds percent (66 2/3%) of the Total Outstandings (with
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition); provided, that, the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Supermajority
Lenders.

“Supported QFC” has the meaning specified in Section 10.25.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.



-53- 

 

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Wells Fargo, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Note” means the promissory note of the Borrower substantially in the
form of Exhibit C-2, payable to the order of the Swing Line Lender, evidencing
the Swing Line Loans made by the Swing Line Lender.

“Swing Line Sublimit” means an amount equal to the greater of (a)
$40,000,00060,000,000 and (b) ten percent (10%) of the Aggregate Commitments.
The Swing Line Sublimit is part of, and not in addition to, the Aggregate
Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Termination Date” means the earliest to occur of (i) the Maturity Date, (ii)
the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII, or (iii) the termination of all
Commitments in accordance with the provisions of Section 2.06(a) hereof.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Trading With the Enemy Act” has the meaning set forth in Section 10.18.

-54- 

 



“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBO Rate Loan.

“U.S. Special Resolution Regimes” has the meaning specified in Section 10.25.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
3.01(e)(ii)(A)(3).

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, that, (a) if a term
is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9
and (b) that, if by reason of mandatory provisions of law, perfection, or the
effect of perfection or non-perfection, of a security interest in any Collateral
or the availability of any remedy hereunder is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.

“UFCA” has the meaning specified in Section 10.21(d).

“UFTA” has the meaning specified in Section 10.21(d).

“UK Financial Institution” means any BRRD Undertaking (as defined under the PRA
Rulebook (as amended from time to time) promulgated by the United Kingdom
Prudential Regulation Authority) or any Person falling within IFPRU 11.6 of the
FCA Handbook (as amended from time to time) promulgated by the United Kingdom
Financial Conduct Authority, which includes certain credit institutions and
investment firms, and certain financial affiliates of such credit institutions
or investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Unintentional Overadvance” means an Overadvance which, to the Agent’s
knowledge, did not constitute an Overadvance when made but which was or has
become an Overadvance resulting from changed circumstances beyond the control of
the Credit Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Borrowing Base, increase in Reserves
or misrepresentation by the Loan Parties.

“United States” and “U.S.” mean the United States of America.

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

“Wholly Owned Subsidiary” means, with respect to any Person, any corporation,
partnership or other entity of which all of the Equity Interests (other than, in
the case of a corporation, directors’ qualifying shares) are directly or
indirectly owned or controlled by such Person or one or more Wholly Owned
Subsidiaries of such Person or by such Person and one or more Wholly Owned
Subsidiaries of such Person.

-55- 

 



“Working Capital Collateral” means all of the Borrowing Base Type Collateral and
all other Collateral.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right hand had been exercised under it to or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers.

1.02                                  Other Interpretive Provisions. With
reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a)                                                                The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented, extended or otherwise modified
(subject to any restrictions on such amendments, restatements, amendments and
restatements, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. An Event of Default shall be deemed to be
continuing unless and until that Event of Default has been waived, cured, or
otherwise remedied, in accordance with this Agreement.

(b)                                                               In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including.”

(c)                                                                Section
headings herein and in the other Loan Documents are included for convenience of
reference only and shall not affect the interpretation of this Agreement or any
other Loan Document.

-56- 

 



(d)                                                               Any reference
herein or in any other Loan Document to the satisfaction, repayment, or payment
in full of the Obligations (or words of similar import) shall mean the repayment
in Dollars in full in cash or immediately available funds (or, in the case of
contingent reimbursement obligations with respect to Letters of Credit,
providing Cash Collateralization (or receipt of backstop letters of credit
reasonably satisfactory to the L/C Issuer and the Agent)) or other collateral as
may be reasonably satisfactory to the Agent, of all of the Obligations other
than (i) unasserted contingent indemnification Obligations, (ii) any Other
Liabilities that, at such time, are allowed by the applicable Bank Product
Provider or Cash Management Provider to remain outstanding without being
required to be repaid.

1.03                                  Accounting Terms

(a)                                                                Generally.
All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, as in effect from time to
time, except as otherwise specifically prescribed herein (including, without
limitation, as set forth in the definition of “Capital Lease Obligations”).

(b)                                                               Changes in
GAAP. If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided, that, until so amended, (i)
such ratio or requirement shall continue to be computed in accordance with GAAP
prior to such change therein and (ii) the Borrower shall provide to the Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

(c)                                                                Adoption of
International Financial Reporting Standards. In the event that the Borrower
elects to transition the accounting policies and reporting practices of the Loan
Parties from GAAP to the International Financial Reporting Standards pursuant to
Section 7.12 hereof, and any such adoption of the International Financial
Reporting Standards would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such adoption of the International Financial
Reporting Standards (subject to the approval of the Required Lenders);provided,
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such adoption of the International
Financial Reporting Standards and (ii) the Borrower shall provide to the Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such adoption of the International Financial Reporting Standards.

1.04                                  Rounding. Any financial ratios required to
be maintained by Borrower or the other Loan Parties pursuant to this Agreement
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

-57- 

 



1.05                                  Times of Day. Unless otherwise specified,
all references herein to times of day shall be references to Eastern time
(daylight or standard, as applicable).

1.06                                  Letter of Credit Amounts. Unless otherwise
specified, all references herein to the amount of a Letter of Credit at any time
shall be deemed to be the Stated Amount of such Letter of Credit in effect at
such time; provided, that, with respect to any Letter of Credit that, by its
terms of any Issuer Documents related thereto, provides for one or more
automatic increases in the Stated Amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum Stated Amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum Stated
Amount is in effect at such time; provided, that, for purposes of calculating
any Letter of Credit Fees hereunder, such Letter of Credit Fees shall be
calculated on the actual Stated Amount of such Letter of Credit in effect at the
time of such calculation, without giving effect to automatic increases which
have not yet occurred.

1.07                                  Divisions. For all purposes under the Loan
Documents, in connection with any division or plan of division under Delaware
law (or any comparable event under a different jurisdiction's laws): (a) if any
asset, right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01                                  Committed Loans; Reserves. (A) (a) Subject
to the terms and conditions set forth herein, each Lender severally agrees to
make loans (each such loan, a “Committed Loan”) to the Borrower from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the lesser of (x) the amount of such
Lender’s Commitment, or (y) such Lender’s Applicable Percentage of the Borrowing
Base; subject in each case to the following limitations:

(i)                 (ii) after giving effect to any Committed Borrowing, the
Total Outstandings shall not exceed the Loan Cap, (provided that, for purposes
of this clause 2.01(a)(i) at all times prior to the delivery of the
Post-Amendment No.1 Field Exam and Appraisal “Loan Cap” means, at any time of
determination, the lesser of (a) the Aggregate Commitments or (b) the lesser of
(i) the Borrowing Base and (ii) $500,000,000),

(ii)               (iii) after giving effect to any Committed Borrowing, the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment,

(iii)             (iv) The Outstanding Amount of all L/C Obligations shall not
at any time exceed the Letter of Credit Sublimit, and

(iv)             (v) Thethe Outstanding Amount of the L/C Obligations with
respect to Standby Letters of Credit shall not exceed the Standby Letter of
Credit Sublimit.

Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01. Committed Loans may be
Base Rate Loans or LIBO Rate Loans, as further provided herein.

-58- 

 



(b)                                                               The Inventory
Reserves and Availability Reserves as of the Closing Date are set forth in the
Borrowing Base Certificate delivered pursuant to Section 4.01(c) hereof.

(c)                                                                The Agent
shall have the right, at any time and from time to time after the Closing Date
in its Permitted Discretion to establish, modify or eliminate Reserves upon
(three) 3 Business Days’ prior written notice to the Borrower, (during which
period the Agent shall be available to discuss in good faith any such proposed
Reserve with the Borrower and the Borrower may take such action as may be
required so that the event, condition or matter that is the basis for such
Reserve or modification no longer exists; provided, that, no such prior notice
shall be required (1) for changes to any Reserves resulting solely by virtue of
mathematical calculations of the amount of the Reserve in accordance with the
methodology of calculation previously utilized (such as, but not limited to,
rent and customer credit liabilities), or (2) for changes to Reserves or
establishment of additional Reserves if a Material Adverse Effect has occurred
or it would be reasonably likely that a Material Adverse Effect to the Lenders
would occur were such Reserve not changed or established prior to the expiration
of such three (3) Business Day period.

2.02                                  Borrowings, Conversions and Continuations
of Committed Loans.

(a)                                                                Committed
Loans (other than Swing Line Loans) shall be either Base Rate Loans or LIBO Rate
Loans as the Borrower may request subject to and in accordance with this Section
2.02. All Swing Line Loans shall be only Base Rate Loans. Subject to the other
provisions of this Section 2.02, Committed Borrowings of more than one Type may
be incurred at the same time.

(b)                                                               Each request
for a Committed Borrowing consisting of a Base Rate Loan shall be made by
electronic request of the Borrower through Agent’s Commercial Electronic Office
Portal or through such other electronic portal provided by Agent (the “Portal”)
by 11:00 a.m. on the requested date of such Committed Borrowing. The Borrower
hereby acknowledges and agrees that any request made through the Portal shall be
deemed made by a Responsible Officer of the Borrower. Each request for a
Committed Borrowing consisting of a LIBO Rate Loan shall be made pursuant to the
Borrower’s submission of a LIBO Rate Loan Notice, which must be received by the
Agent not later than 11:00 a.m. three (3) Business Days prior to the requested
date of any Borrowing or continuation of, or conversion into, LIBO Rate Loans.
Each LIBO Rate Loan Notice shall specify (i) the requested date of the Borrowing
or continuation, as the case may be (which shall be a Business Day), (ii) the
principal amount of LIBO Rate Loans to be borrowed or continued (which shall be
in a principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof), and (iii) the duration of the Interest Period with respect thereto. If
the Borrower fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. On the requested date of any LIBO
Rate Loan (other than any continuation of any LIBO Rate Loan), (i) in the event
that Base Rate Loans are outstanding in an amount equal to or greater than the
requested LIBO Rate Loan, all or a portion of such Base Rate Loans shall be
automatically converted to a LIBO Rate Loan in the amount requested by the
Borrower, and (ii) if Base Rate Loans are not outstanding in an amount at least
equal to the requested LIBO Rate Loan, the Borrower shall make an electronic
request via the Portal for additional Base Rate Loans in an such amount, when
taken with the outstanding Base Rate Loans (which shall be converted
automatically at such time), as is necessary to satisfy the requested LIBO Rate
Loan. If the Borrower fails to give a timely notice with respect to any
continuation of a LIBO Rate Loan, then the applicable Committed Loans shall be
converted to Base Rate Loans, effective as of the last day of the Interest
Period then in effect with respect to the applicable LIBO Rate Loans. If the
Borrower requests a conversion to, or continuation of, LIBO Rate Loans but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

-59- 

 



(c)                                                                The Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in Section
2.02(b). In the case of a Committed Borrowing, each Lender shall make the amount
of its Committed Loan available to the Agent in immediately available funds at
the Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension, Section
4.01), the Agent shall promptly as practicable, make all funds so received
available to the Borrower in like funds (and, in any event, shall use
commercially reasonable efforts to make all such fund available to the Borrower
by no later than 4:00 p.m. on the day of receipt by the Agent) either by (i)
crediting the account of the Borrower on the books of Wells Fargo with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Agent by the Borrower.

(d)                                                               The Agent,
without the request of the Borrower, may advance any interest, fee, service
charge (including direct wire fees), Credit Party Expenses, or other payment to
which any Credit Party is entitled from the Loan Parties pursuant hereto or any
other Loan Document and may charge the same to the Loan Account notwithstanding
that an Overadvance may result thereby; provided, that, notwithstanding the
foregoing, Agent shall not, unless an Event of Default has occurred and is
continuing, advance any such amounts or payments and/or charge the Loan Account
with respect to fees and service charges of third parties (including without
limitation, legal fees, field examination fees and appraisal fees) prior to
third (3rd) day after the presentation of such invoices to Borrower or prior to
any other applicable grace period with respect to payment of other charges and
amounts as set forth in this Agreement. The Agent shall advise the Borrower of
any such advance or charge promptly after the making thereof. Such action on the
part of the Agent shall not constitute a waiver of the Agent’s rights and the
Borrower’s obligations under Section 2.05(c). Any amount which is added to the
principal balance of the Loan Account as provided in this Section 2.02(d) shall
bear interest at the interest rate then and thereafter applicable to Base Rate
Loans.

(e)                                                                Except as
otherwise provided herein, a LIBO Rate Loan may be continued or converted only
on the last day of an Interest Period for such LIBO Rate Loan. During the
existence of an Event of Default, upon the request of the Required Lenders, no
Loans may be requested as, converted to or continued as LIBO Rate Loans.

(f)                                                                The Agent
shall promptly notify the Borrower and the Lenders of the interest rate
applicable to any Interest Period for LIBO Rate Loans upon determination of such
interest rate. At any time that Base Rate Loans are outstanding, the Agent shall
notify the Borrower and the Lenders of any change in Wells Fargo’s prime rate
used in determining the Base Rate promptly following the public announcement of
such change.

(g)                                                                After giving
effect to all Committed Borrowings, all conversions of Committed Loans from one
Type to the other, and all continuations of Committed Loans as the same Type,
there shall not be more than ten (10) Interest Periods in effect with respect to
LIBO Rate Loans.

(h)                                                               The Agent, the
Lenders, the Swing Line Lender and the L/C Issuer shall have no obligation to
make any Loan or to provide any Letter of Credit if an Overadvance would result.
The Agent may, in its discretion, make Permitted Overadvances (i) without the
consent of the Lenders, the Swing Line Lender or the L/C Issuer but (ii) with
the consent of the Borrower (unless an Event of Default has occurred and is
continuing, in which case the consent of the Borrower shall not be required),
and, in each case, the Borrower and each Lender shall be bound thereby. Any
Permitted Overadvance may, at the option of the Agent, constitute a Swing Line
Loan. A Permitted Overadvance is for the account of the Borrower and shall
constitute a Base Rate Loan and an Obligation and shall be repaid by the
Borrower in accordance with the provisions of Section 2.05(c). The making of any
such Permitted Overadvance on any one occasion shall not obligate the Agent or
any Lender to make or permit any Permitted Overadvance on any other occasion or
to permit such Permitted Overadvances to remain outstanding.

-60- 

 

2.03                                  Letters of Credit.

(a)                                                                Subject to
the terms and conditions of this Agreement, upon the request of the Borrower
made in accordance herewith, and prior to the Maturity Date, the L/C Issuer
agrees to issue a requested Letter of Credit for the account of the Loan
Parties. By submitting a request to the L/C Issuer for the issuance of a Letter
of Credit, the Borrower shall be deemed to have requested that the L/C Issuer
issue the requested Letter of Credit. Each request for the issuance of a Letter
of Credit, or the amendment, renewal, or extension of any outstanding Letter of
Credit, shall be irrevocable and shall be made in writing pursuant to a Letter
of Credit Application by a Responsible Officer and delivered to the L/C Issuer
and the Agent via telefacsimile or other electronic method of transmission
reasonably acceptable to the L/C Issuer not later than 11:00 a.m. at least two
Business Days (or such other date and time as the Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the requested
date of issuance, amendment, renewal, or extension. Each such request shall be
in form and substance reasonably satisfactory to the L/C Issuer and (i) shall
specify (A) the amount of such Letter of Credit, (B) the date of issuance,
amendment, renewal, or extension of such Letter of Credit, (C) the proposed
expiration date of such Letter of Credit, (D) the name and address of the
beneficiary of the Letter of Credit, and (E) such other information (including,
the conditions to drawing, and, in the case of an amendment, renewal, or
extension, identification of the Letter of Credit to be so amended, renewed, or
extended) as shall be necessary to prepare, amend, renew, or extend such Letter
of Credit, and (ii) shall be accompanied by such Issuer Documents as the Agent
or the L/C Issuer may request or require, to the extent that such requests or
requirements are consistent with the Issuer Documents that the L/C Issuer
generally requests for Letters of Credit in similar circumstances. The Agent’s
records of the content of any such request will be conclusive.

(b)                                                               The L/C Issuer
shall have no obligation to issue a Letter of Credit if, after giving effect to
the requested issuance, (i) the Total Outstandings would exceed Loan Cap, (ii)
the aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans would exceed such Lender’s Commitment, or (iii) the Outstanding
Amount of the L/C Obligations would exceed the Letter of Credit Sublimit;

(c)                                                                In the event
there is a Defaulting Lender as of the date of any request for the issuance of a
Letter of Credit, the L/C Issuer shall not be required to issue or arrange for
such Letter of Credit to the extent (i) the Defaulting Lender’s participation
with respect to such Letter of Credit may not be reallocated pursuant to Section
9.16(b), or (ii) the L/C Issuer has not otherwise entered into arrangements
reasonably satisfactory to it and the Borrower to eliminate the L/C Issuer’s
risk with respect to the participation in such Letter of Credit of the
Defaulting Lender, which arrangements may include the Borrower cash
collateralizing such Defaulting Lender’s participation with respect to such
Letter of Credit in accordance with Section 9.16(b). Additionally, the L/C
Issuer shall have no obligation to issue a Letter of Credit if (A) any order,
judgment, or decree of any Governmental Authority or arbitrator shall, by its
terms, purport to enjoin or restrain the L/C Issuer from issuing such Letter of
Credit, or any Law applicable to the L/C Issuer or any request or directive
(whether or not having the force of Law) from any Governmental Authority with
jurisdiction over the L/C Issuer shall prohibit or request that the L/C Issuer
refrain from the issuance of letters of credit generally or such Letter of
Credit in particular, or (B) the issuance of such Letter of Credit would violate
one or more policies of the L/C Issuer applicable to letters of credit
generally, or (C) if the expiry date of such requested Letter of Credit would
occur after the Letter of Credit Expiration Date, unless either such Letter of
Credit is Cash Collateralized on or prior to the date of issuance of such Letter
of Credit (or such later date as to which the Agent may agree, if agreed to by
the L/C Issuer, in the L/C Issuer’s sole discretion so long as Borrower agrees
to, and executes any and all documents deemed necessary by the L/C Issuer to
Cash Collateralize such Letter of Credit on or prior to the Letter of Credit
Expiration Date) or all the Lenders have approved such expiry date.

-61- 

 

(d)                                                               Any L/C Issuer
(other than Wells Fargo or any of its Affiliates) shall notify the Agent in
writing no later than the Business Day immediately following the Business Day on
which such L/C Issuer issued any Letter of Credit; provided, that, (i) until the
Agent advises any such L/C Issuer that the provisions of Section 4.02 are not
satisfied, or (ii) unless the aggregate amount of the Letters of Credit issued
in any such week exceeds such amount as shall be agreed by the Agent and such
L/C Issuer, such L/C Issuer shall be required to so notify the Agent in writing
only once each week of the Letters of Credit issued by such L/C Issuer during
the immediately preceding week as well as the daily amounts outstanding for the
prior week, such notice to be furnished on such day of the week as the Agent and
such L/C Issuer may agree. The Borrower and the Credit Parties hereby
acknowledge and agree that all Existing Letters of Credit shall constitute
Letters of Credit under this Agreement on and after the Closing Date with the
same effect as if such Existing Letters of Credit were issued by L/C Issuer at
the request of the Borrower on the Closing Date. Each Letter of Credit shall be
in form and substance reasonably acceptable to the L/C Issuer, including the
requirement that the amounts payable thereunder must be payable in Dollars;
provided, that, if the L/C Issuer, in its discretion, issues a Letter of Credit
denominated in a currency other than Dollars, all reimbursements by the Borrower
of the honoring of any drawing under such Letter of Credit shall be paid in
Dollars based on the Spot Rate. If the L/C Issuer makes a payment under a Letter
of Credit, the L/C Issuer shall notify the Borrower and the Agent in writing of
such payment, and the Borrower shall pay to Agent an amount equal to the
applicable Letter of Credit Disbursement no later than one (1) Business Day
following receipt of such notice and, in the absence of such payment, the amount
of the Letter of Credit Disbursement immediately and automatically shall be
deemed to be a Committed Loan hereunder (notwithstanding any failure to satisfy
any condition precedent set forth in Section 4.02 hereof) and, initially, shall
bear interest at the rate then applicable to Committed Loans that are Base Rate
Loans. If a Letter of Credit Disbursement is deemed to be a Committed Loan
hereunder, the Borrower’ obligation to pay the amount of such Letter of Credit
Disbursement to the L/C Issuer shall be automatically converted into an
obligation to pay the resulting Committed Loan. Promptly following receipt by
the Agent of any payment from the Borrower pursuant to this paragraph, the Agent
shall distribute such payment to the L/C Issuer or, to the extent that the
Lenders have made payments pursuant to Section 2.03(e) to reimburse the L/C
Issuer, then to such Lenders and the L/C Issuer as their interests may appear.

(e)                                                                Promptly
following receipt of a notice of a Letter of Credit Disbursement pursuant to
Section 2.03(d), each Lender agrees to fund its Applicable Percentage of any
Committed Loan deemed made pursuant to Section 2.03(d) on the same terms and
conditions as if the Borrower had requested the amount thereof as a Committed
Loan and the Agent shall promptly pay to the L/C Issuer the amounts so received
by it from the Lenders. By the issuance of a Letter of Credit (or an amendment,
renewal, or extension of a Letter of Credit) and without any further action on
the part of the L/C Issuer or the Lenders, the L/C Issuer shall be deemed to
have granted to each Lender, and each Lender shall be deemed to have purchased,
a participation in each Letter of Credit issued by the L/C Issuer, in an amount
equal to its Applicable Percentage of such Letter of Credit, and each such
Lender agrees to pay to the Agent, for the account of the L/C Issuer, such
Lender’s Applicable Percentage of any Letter of Credit Disbursement made by the
L/C Issuer under the applicable Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Agent, for the account of the L/C Issuer, such Lender’s
Applicable Percentage of each Letter of Credit Disbursement made by the L/C
Issuer and not reimbursed by Borrower on the date due as provided in Section
2.03(d), or of any reimbursement payment that is required to be refunded (or
that the Agent or the L/C Issuer elects, based upon the advice of counsel, to
refund) to the Borrower for any reason. Each Lender acknowledges and agrees that
its obligation to deliver to the Agent, for the account of the L/C Issuer, an
amount equal to its respective Applicable Percentage of each Letter of Credit
Disbursement pursuant to this Section 2.03(e) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of a Default or Event of Default or the failure to satisfy any
condition set forth in Section 4.02 hereof. If any such Lender fails to make
available to the Agent the amount of such Lender’s Applicable Percentage of a
Letter of Credit Disbursement as provided in this Section, such Lender shall be
deemed to be a Defaulting Lender and the Agent (for the account of the L/C
Issuer) shall be entitled to recover such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate until paid in full.

-62- 

 

(f)                                                                Borrower
agrees to indemnify, defend and hold harmless each Credit Party (including the
L/C Issuer and its branches, Affiliates, and correspondents) and each such
Person’s respective directors, officers, employees, attorneys and agents (each,
including the L/C Issuer, a “Letter of Credit Related Person”) (to the fullest
extent permitted by Law) from and against any and all claims, demands, suits,
actions, investigations, proceedings, liabilities, fines, costs, penalties, and
damages, and all reasonable fees and disbursements of attorneys, experts, or
consultants and all other costs and expenses actually incurred in connection
therewith or in connection with the enforcement of this indemnification (as and
when they are incurred and irrespective of whether suit is brought), which may
be incurred by or awarded against any such Letter of Credit Related Person
(other than Taxes, which shall be governed by Section 3.01) (the “Letter of
Credit Indemnified Costs”), and which arise out of or in connection with, or as
a result of:

(i)                                                                                        
any Letter of Credit or any pre-advice of its issuance;

(ii)                                                                                      
any transfer, sale, delivery, surrender or endorsement of any Drawing Document
at any time(s) held by any such Letter of Credit Related Person in connection
with any Letter of Credit;

(iii)                                                                                    
any action or proceeding arising out of, or in connection with, any Letter of
Credit (whether administrative, judicial or in connection with arbitration),
including any action or proceeding to compel or restrain any presentation or
payment under any Letter of Credit, or for the wrongful dishonor of, or honoring
a presentation under, any Letter of Credit;

(iv)                                                                                    
any independent undertakings issued by the beneficiary of any Letter of Credit;

(v)                                                                                      
any unauthorized instruction or request made to the L/C Issuer in connection
with any Letter of Credit or requested Letter of Credit or error in computer or
electronic transmission;

(vi)                                                                                    
an adviser, confirmer or other nominated person seeking to be reimbursed,
indemnified or compensated;

(vii)                                                                                  
any third party seeking to enforce the rights of an applicant, beneficiary,
nominated person, transferee, assignee of Letter of Credit proceeds or holder of
an instrument or document;

(viii)                                                                                
the fraud, forgery or illegal action of parties other than the Letter of Credit
Related Person;

(ix)                                                                                    
the L/C Issuer’s performance of the obligations of a confirming institution or
entity that wrongfully dishonors a confirmation; or

-63- 

 



(x)                                                                                      
the acts or omissions, whether rightful or wrongful, of any present or future de
jure or de facto governmental or regulatory authority or cause or event beyond
the control of the Letter of Credit Related Person;

in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, that, such indemnity shall not be available
to any Letter of Credit Related Person claiming indemnification under clauses
(i) through (x) above to the extent that such Letter of Credit Indemnified Costs
may be finally determined in a final, non-appealable judgment of a court of
competent jurisdiction to have resulted directly from the gross negligence or
willful misconduct of the Letter of Credit Related Person claiming indemnity.
Borrower hereby agrees to pay the Letter of Credit Related Person claiming
indemnity on demand from time to time all amounts owing under this Section
2.03(f). If and to the extent that the obligations of the Borrower under this
Section 2.03(f) are unenforceable for any reason, the Borrower agrees to make
the maximum contribution to the Letter of Credit Indemnified Costs permissible
under applicable Law. This indemnification provision shall survive termination
of this Agreement and all Letters of Credit.

(g)                                                                The liability
of the L/C Issuer (or any other Letter of Credit Related Person) under, in
connection with or arising out of any Letter of Credit (or pre-advice),
regardless of the form or legal grounds of the action or proceeding, shall be
limited to direct damages suffered by the Borrower that are caused directly by
the L/C Issuer’s gross negligence or willful misconduct in (i) honoring a
presentation under a Letter of Credit that on its face does not at least
substantially comply with the terms and conditions of such Letter of Credit,
(ii) failing to honor a presentation under a Letter of Credit that strictly
complies with the terms and conditions of such Letter of Credit, or (iii)
retaining Drawing Documents presented under a Letter of Credit. The L/C Issuer
shall be deemed to have acted with due diligence and reasonable care if the L/C
Issuer’s conduct is in accordance with Standard Letter of Credit Practice or in
accordance with this Agreement. The Borrower’s aggregate remedies against the
L/C Issuer and any Letter of Credit Related Person for wrongfully honoring a
presentation under any Letter of Credit or wrongfully retaining honored Drawing
Documents shall in no event exceed the aggregate amount paid by the Borrowers to
the L/C Issuer in respect of the honored presentation in connection with such
Letter of Credit under Section 2.03(d), plus interest at the rate then
applicable to Base Rate Loans hereunder. The Borrower shall take action to avoid
and mitigate the amount of any damages claimed against the L/C Issuer or any
other Letter of Credit Related Person, including by enforcing its rights against
the beneficiaries of the Letters of Credit. Any claim by the Borrower under or
in connection with any Letter of Credit shall be reduced by an amount equal to
the sum of (x) the amount (if any) saved by the Borrowers as a result of the
breach or alleged wrongful conduct complained of; and (y) the amount (if any) of
the loss that would have been avoided had the Borrower taken all reasonable
steps to mitigate any loss, and in case of a claim of wrongful dishonor, by
specifically and timely authorizing the L/C Issuer to effect a cure.

(h)                                                               The Borrower
shall be responsible for preparing or approving the final text of the Letter of
Credit as issued by the L/C Issuer, irrespective of any assistance the L/C
Issuer may provide such as drafting or recommending text or by the L/C Issuer’s
use or refusal to use text submitted by the Borrowers. The Borrower is solely
responsible for the suitability of the Letter of Credit for the Borrower’s
purposes. With respect to any Letter of Credit containing an “automatic
amendment” to extend the expiration date of such Letter of Credit, the L/C
Issuer, in its sole and absolute discretion, may give notice of nonrenewal of
such Letter of Credit and, if the Borrower does not at any time want such Letter
of Credit to be renewed, the Borrower will so notify the Agent and the L/C
Issuer at least fifteen (15) calendar days before the L/C Issuer is required to
notify the beneficiary of such Letter of Credit or any advising bank of such
nonrenewal pursuant to the terms of such Letter of Credit.

-64- 

 

(i)                                                                 The
Borrower’s reimbursement and payment obligations under this Section 2.03 are
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:

(i)                                                                                        
any lack of validity, enforceability or legal effect of any Letter of Credit or
this Agreement or any term or provision therein or herein;

(ii)                                                                                      
payment against presentation of any draft, demand or claim for payment under any
Drawing Document that does not comply in whole or in part with the terms of the
applicable Letter of Credit or which proves to be fraudulent, forged or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, or which is signed, issued or presented by a Person or a transferee of
such Person purporting to be a successor or transferee of the beneficiary of
such Letter of Credit;

(iii)                                                                                    
the L/C Issuer or any of its branches or Affiliates being the beneficiary of any
Letter of Credit;

(iv)                                                                                    
the L/C Issuer or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;

(v)                                                                                      
the existence of any claim, set-off, defense or other right that Borrower or any
of its Subsidiaries may have at any time against any beneficiary, any assignee
of proceeds, the L/C Issuer or any other Person;

(vi)                                                                                    
any other event, circumstance or conduct whatsoever, whether or not similar to
any of the foregoing that might, but for this Section 2.03(i), constitute a
legal or equitable defense to or discharge of, or provide a right of set-off
against, the Borrower’s or any of its Subsidiaries’ reimbursement and other
payment obligations and liabilities, arising under, or in connection with, any
Letter of Credit, whether against the L/C Issuer, the beneficiary or any other
Person; or

(vii)                                                                                  
the fact that any Default or Event of Default shall have occurred and be
continuing;

provided, that, subject to Section 2.03(g) above, the foregoing shall not
release the L/C Issuer from such liability to the Borrower as may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction against the L/C Issuer following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of the Borrower to the L/C Issuer arising under, or in connection
with, this Section 2.03 or any Letter of Credit.

(j)                                                                 Without
limiting any other provision of this Agreement, the L/C Issuer and each other
Letter of Credit Related Person (if applicable) shall not be responsible to any
Loan Party for, and the L/C Issuer’s rights and remedies against the Loan
Parties and the obligation of the Borrower to reimburse the L/C Issuer for each
drawing under each Letter of Credit shall not be impaired by:

(i)                                                                                        
honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;

(ii)                                                                                      
honor of a presentation of any Drawing Document that appears on its face to have
been signed, presented or issued (A) by any purported successor or transferee of
any beneficiary or other Person required to sign, present or issue such Drawing
Document or (B) under a new name of the beneficiary;

-65- 

 

(iii)                                                                                    
acceptance as a draft of any written or electronic demand or request for payment
under a Letter of Credit, even if nonnegotiable or not in the form of a draft or
notwithstanding any requirement that such draft, demand or request bear any or
adequate reference to the Letter of Credit;

(iv)                                                                                    
the identity or authority of any presenter or signer of any Drawing Document or
the form, accuracy, genuineness or legal effect of any Drawing Document (other
than the L/C Issuer’s determination that such Drawing Document appears on its
face substantially to comply with the terms and conditions of the Letter of
Credit);

(v)                                                                                      
acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that the L/C Issuer in good faith believes to have
been given by a Person authorized to give such instruction or request;

(vi)                                                                                    
any errors, omissions, interruptions or delays in transmission or delivery of
any message, advice or document (regardless of how sent or transmitted) or for
errors in interpretation of technical terms or in translation or any delay in
giving or failing to give notice to the Borrower;

(vii)                                                                                  
any acts, omissions or fraud by, or the insolvency of, any beneficiary, any
nominated person or entity or any other Person or any breach of contract between
any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;

(viii)                                                                                
assertion or waiver of any provision of the ISP or UCP that primarily benefits
an issuer of a letter of credit, including any requirement that any Drawing
Document be presented to it at a particular hour or place;

(ix)                                                                                    
payment to any paying or negotiating bank (designated or permitted by the terms
of the applicable Letter of Credit) claiming that it rightfully honored or is
entitled to reimbursement or indemnity under Standard Letter of Credit Practice
applicable to it;

(x)                                                                                      
acting or failing to act as required or permitted under Standard Letter of
Credit Practice applicable to where the L/C Issuer has issued, confirmed,
advised or negotiated such Letter of Credit, as the case may be;

(xi)                                                                                    
honor of a presentation after the expiration date of any Letter of Credit
notwithstanding that a presentation was made prior to such expiration date and
dishonored by the L/C Issuer if subsequently the L/C Issuer or any court or
other finder of fact determines such presentation should have been honored;

(xii)                                                                                  
dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or

(xiii)                                                                                
honor of a presentation that is subsequently determined by the L/C Issuer to
have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons;

provided, that, the foregoing shall not release the L/C Issuer or any other
Letter of Credit Related Person from liability with respect to actions referred
to in Sections 2.03(j)(i) through (vii) and (xii) (subject to the limitations on
liability of L/C Issuer in Section 2.03(g)) to any Loan Party, to the extent
determined pursuant to a final non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the L/C Issuer or such other Letter of Credit Related Person.

-66- 

 

(k)                                                               Upon the
request of the Agent, (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Obligation that remains outstanding, or (ii) if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrower shall, in each case, within one Business Day after such request, Cash
Collateralize the then Outstanding Amount of all L/C Obligations. Sections 2.05
and 8.02(c) set forth certain additional requirements to deliver Cash Collateral
hereunder. For purposes of this Section 2.03, Section 2.05 and Section 8.02(c),
“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances in an amount equal to one hundred
three percent (103%) of the Outstanding Amount of all L/C Obligations (other
than L/C Obligations with respect to Letters of Credit denominated in a currency
other than Dollars, which L/C Obligations shall be Cash Collateralized in an
amount equal to one hundred fifteen percent (115%) of the Outstanding Amount of
such L/C Obligations), pursuant to documentation in form and substance
reasonably satisfactory to the Agent and the L/C Issuer (which documents are
hereby consented to by the Lenders). The Borrower hereby grants to the Agent a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Wells Fargo except that
Permitted Investments of the type listed in clauses (a) through (e) of the
definition thereof may be made at the request of the Borrower at the option and
in the sole discretion of the Agent (and at the Borrower’s risk and expense), in
which case, interest or profits, if any, on such investments shall accumulate in
such account. If at any time the Agent reasonably determines that any funds held
as Cash Collateral are subject to any right or claim of any Person other than
the Agent or that the total amount of such funds is less than the aggregate
Outstanding Amount of all L/C Obligations, the Borrower will, forthwith upon
demand by the Agent, pay to the Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Agent reasonably determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the L/C Issuer and, to the extent not so applied,
shall thereafter be applied to satisfy other Obligations.

(l)                                                                 The Borrower
shall pay to the Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Margin in respect of LIBO Rate
Loans (then in effect) times the daily Stated Amount under each such Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit). For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of the Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be (i)
due and payable on the first day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, and after the Letter of Credit Expiration Date, on
demand, and (ii) computed on a quarterly basis (for the calendar quarter then
ended) in arrears and shall be charged to the Borrower in accordance with
Section 2.02(d).

(m)                                                             In addition to
the Letter of Credit Fees as set forth in Section 2.03(l) above, the Borrower
shall pay to the Agent for the account of the L/C Issuer as non-refundable fees,
commissions, and charges: (i) a fronting fee which shall be imposed by the L/C
Issuer upon the issuance of each Letter of Credit of one-eighth of one percent
(0.125%) per annum of the face amount thereof, plus (ii) any and all other
customary commissions, fees and charges then in effect imposed by, and any and
all expenses incurred by, the L/C Issuer, or by any adviser, confirming
institution or entity or other nominated person, relating to Letters of Credit.
Such amounts shall be (A) due and payable on the first day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, and after the Letter of
Credit Expiration Date, on demand, and (B) computed on a quarterly basis in
arrears and shall be charged to the Borrower in accordance with Section 2.02(d);
provided, that, the fees and other charges referred to in clause (m)(ii) above,
shall be due and payable when presented to Agent by the L/C Issuer or by any
adviser, confirming institution or entity or other nominated person, relating to
Letters of Credit.

-67- 

 

(n)                                                               Unless
otherwise expressly agreed by the L/C Issuer and the Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the ISP and the UCP shall apply to each Standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each Commercial
Letter of Credit.

(o)                                                               The L/C Issuer
shall act on behalf of the Lenders with respect to any Letters of Credit issued
by it and the documents associated therewith, and the L/C Issuer shall have all
of the benefits and immunities (A) provided to the Agent in Article IX with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term “Agent”
as used in Article IX included the L/C Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(p)                                                               In the event
of a direct conflict between the provisions of this Section 2.03 and any
provision contained in any Issuer Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.03 shall control and govern.

2.04                                  Swing Line Loans.

(a)                                                                The Swing
Line. Subject to the terms and conditions set forth herein, the Swing Line
Lender may, in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, make loans (each such loan, a “Swing Line Loan”) to the
Borrower from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Committed
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Commitment; provided, that, after giving effect to
any Swing Line Loan, (i) the Total Outstandings shall not exceed Loan Cap, and
(ii) the aggregate Outstanding Amount of the Committed Loans of any Lender at
such time, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations at such time, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all Swing Line Loans at such time shall not exceed
such Lender’s Commitment, and provided, that, the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall bear
interest only at the rate applicable to Base Rate Loans. Immediately upon the
making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.
The Swing Line Lender shall have all of the benefits and immunities (A) provided
to the Agent in Article IX with respect to any acts taken or omissions suffered
by the Swing Line Lender in connection with Swing Line Loans made by it or
proposed to be made by it as if the term “Agent” as used in Article IX included
the Swing Line Lender with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the Swing Line Lender.

-68- 

 

(b)                                                               Borrowing
Procedures. Each Swing Line Borrowing shall be made upon the Borrower’s
irrevocable notice to the Swing Line Lender and the Agent, which may be given by
telephone. Each such notice must be received by the Swing Line Lender and the
Agent not later than 1:00 p.m. on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Agent (by telephone or in writing) that
the Agent has also received such Swing Line Loan Notice and, if not, the Swing
Line Lender will notify the Agent (by telephone or in writing) of the contents
thereof. Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Agent at the request of the Required Lenders prior to 2:00
p.m. on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the proviso to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender may, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower at its office by crediting the account of the Borrower on the books of
the Swing Line Lender in immediately available funds.

(c)                                                                Refinancing
of Swing Line Loans.

(i)                                                                                        
The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorize the Swing
Line Lender to so request on their behalf), that each Lender make a Base Rate
Loan in an amount equal to such Lender's Applicable Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing by
Swing Line Lender to Agent no less frequently than once each week (or more
frequently at Swing Line Lender’s discretion) in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Loan Cap and the conditions set forth in Section
4.02. Each Lender shall make an amount equal to its Applicable Percentage of the
amount of such outstanding Swing Line Loan available to the Agent in immediately
available funds for the account of the Swing Line Lender at the Agent’s Office
not later than 1:00 p.m. on the day specified by the Swing Line Lender,
whereupon, subject to Section 2.04(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Agent shall remit the funds so received to the Swing Line Lender.

(ii)                                                                                      
If for any reason any Swing Line Loan cannot be refinanced by such a Committed
Borrowing in accordance with Section 2.04(c)(i), the request for Base Rate Loans
submitted by the Swing Line Lender as set forth herein shall be deemed to be a
request by the Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Swing Line Loan and each Lender’s payment to the
Agent for the account of the Swing Line Lender pursuant to Section 2.04(c)(i)
shall be deemed payment in respect of such participation.

(iii)                                                                                    
If any Lender fails to make available to the Agent for the account of the Swing
Line Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in Section
2.04(c)(i), the Swing Line Lender shall be entitled to recover from such Lender
(acting through the Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

-69- 

 

(iv)                                                                                    
Each Lender’s obligation to make Committed Loans or to purchase and fund risk
participations in Swing Line Loans pursuant to this Section 2.04(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a Default
or an Event of Default, or (C) any other occurrence, event or condition, whether
or not similar to any of the foregoing; provided, that, each Lender’s obligation
to make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

(d)                                                               Repayment of
Participations.

(i)                                                                                        
At any time after any Lender has purchased and funded a risk participation in a
Swing Line Loan, if the Swing Line Lender receives any payment on account of
such Swing Line Loan, the Swing Line Lender will distribute to such Lender its
Applicable Percentage of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

(ii)                                                                                      
If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Agent, plus interest thereon from the date
of such demand to the date such amount is returned, at a rate per annum equal to
the Federal Funds Rate. The Agent will make such demand upon the request of the
Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e)                                                                Interest for
Account of Swing Line Lender. The Swing Line Lender shall be responsible for
invoicing the Borrower for interest on the Swing Line Loans. Until each Lender
funds its Base Rate Loan or risk participation pursuant to this Section 2.04 to
refinance such Lender’s Applicable Percentage of any Swing Line Loan, interest
in respect of such Applicable Percentage shall be solely for the account of the
Swing Line Lender.

(f)                                                                Payments
Directly to Swing Line Lender. The Borrower shall make all payments of principal
and interest in respect of the Swing Line Loans directly to the Swing Line
Lender.

-70- 

 



2.05                                  Prepayments.

(a)                                                                The Borrower
may, upon irrevocable (except in connection with a termination of Commitments as
set forth in Section 2.06 below) notice from the Borrower to the Agent, at any
time or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided, that, (i) such notice must be received by
the Agent not later than 11:00 a.m. (A) two (2) Business Days prior to any date
of prepayment of LIBO Rate Loans and (B) on the date of prepayment of Base Rate
Loans; (ii) any prepayment of LIBO Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) unless
a Cash Dominion Event has occurred and is continuing, any prepayment of Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding; provided, further, that such notice delivered
by the Borrower may state that such notice is conditioned on the funding or
consummation of any transaction or transactions specified therein (including,
without limitation, any sale or disposition of Collateral or the closing of any
other financing transaction). Each such notice shall specify the date and amount
of such prepayment and the Type(s) of Loans to be prepaid and, if LIBO Rate
Loans, the Interest Period(s) of such Loans. The Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a LIBO Rate Loan shall be accompanied by all accrued interest
on the amount prepaid, together with any additional amounts required pursuant to
Section 3.05.3.06. Each such prepayment shall be applied to the Committed Loans
of the Lenders in accordance with their respective Applicable Percentages. If
the Borrower shall fail to specify the Type(s) of Loans to be prepaid, then such
prepayment shall be applied first to Base Rate Loans, and then to LIBO Rate
Loans. If the Borrower shall fail to specify the Interest Period(s) of the Loans
to be prepaid, then such prepayment shall apply in direct order of Interest
Payment Dates.

(b)                                                               Upon
irrevocable (except in connection with a termination of Commitments as set forth
in Section 2.06 below) notice from the Borrower to the Swing Line Lender (with a
copy to the Agent), at any time or from time to time, Borrower shall voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty;
provided, that, (i) such notice must be received by the Swing Line Lender and
the Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any
such prepayment shall be in a minimum principal amount of $100,000. Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.

(c)                                                                If for any
reason the Total Outstandings at any time exceed the Loan Cap as then in effect,
the Borrower shall immediately prepay Loans, Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, that, the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(c) unless after the prepayment in full
of the Loans the Total Outstandings exceed the Loan Cap as (and any such Cash
Collateralization shall only be required with respect to such additional
amount).

(d)                                                               At any time
that a Cash Dominion Event has occurred and is continuing, the Borrower shall
prepay the Loans and Cash Collateralize the L/C Obligations with the proceeds
and collections received by the Loan Parties to the extent so required under the
provisions of Section 2.03 and Section 6.13 hereof.

(e)                                                                Prepayments
made pursuant to Section 2.05(c), and (d) above, first, shall be applied to the
Swing Line Loans, second, shall be applied ratably to the outstanding Committed
Loans (first to Base Rate Loans and then to LIBO Rate Loans), third, shall be
used to Cash Collateralize the remaining L/C Obligations; and, fourth, the
amount remaining, if any, after the prepayment in full of all Swing Line Loans
and Committed Loans outstanding at such time and the Cash Collateralization of
the remaining L/C Obligations in full may be retained by the Borrower for use in
the ordinary course of its business. Upon the drawing of any Letter of Credit
that has been Cash Collateralized, the funds held as Cash Collateral shall be
applied (without any further action by or notice to or from the Borrower or any
other Loan Party) to reimburse the L/C Issuer or the Lenders, as applicable.

-71- 

 

(f)                                                                Prepayments
made pursuant to this Section 2.05 shall not reduce the Aggregate Commitments
hereunder.

2.06                                  Termination or Reduction of Commitments

(a)                                                                The Borrower
may, upon irrevocable (except as set forth below) notice from the Borrower to
the Agent, terminate the Aggregate Commitments, the Letter of Credit Sublimit or
the Swing Line Sublimit or from time to time permanently reduce the Aggregate
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit; provided,
that, (i) any such notice shall be received by the Agent not later than 11:00
a.m. three (3) Business Days prior to the date of termination or reduction, (ii)
any such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not
terminate or reduce (A) the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Aggregate Commitments, (B) the Letter of Credit Sublimit if,
after giving effect thereto, the Outstanding Amount of L/C Obligations not fully
Cash Collateralized hereunder would exceed the Letter of Credit Sublimit, and
(C) the Swing Line Sublimit if, after giving effect thereto, and to any
concurrent payments hereunder, the Outstanding Amount of Swing Line Loans
hereunder would exceed the Swing Line Sublimit provided, further, that such
notice delivered by the Borrower may state that such notice is conditioned on
the funding or consummation of any transaction or transactions specified therein
(including, without limitation, any sale or disposition of Collateral or the
closing of any other financing transaction).

(b)                                                               If, after
giving effect to any reduction of the Aggregate Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Commitments, such Letter of Credit Sublimit or Swing Line Sublimit shall be
automatically reduced by the amount of such excess.

(c)                                                                The Agent
will promptly notify the Lenders of any termination or reduction of the Letter
of Credit Sublimit, Swing Line Sublimit or the Aggregate Commitments under this
Section 2.06. Upon any reduction of the Aggregate Commitments, the Commitment of
each Lender shall be reduced by such Lender’s Applicable Percentage of such
reduction amount. All fees (including, without limitation, commitment fees and
Letter of Credit Fees) and interest in respect of the Aggregate Commitments
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination. If, as a result of such
termination or reduction, (i) the Outstanding Amount of L/C Obligations not
fully Cash Collateralized hereunder would exceed the Letter of Credit Sublimit,
the Borrower shall contemporaneously with such reduction or termination, Cash
Collateralize such excess amount, and (ii) the Committed Loans or the Swing Line
Loans hereunder would exceed the Aggregate Commitments or the Swing Line
Sublimit, as applicable, the Borrower shall contemporaneously with such
reduction or termination, pay the Agent, for the benefit of the Lenders, an
amount equal to such excess.

-72- 

 



2.07                                  Repayment of Loans.

(a)                                                                The Borrower
shall repay to the Lenders on the Termination Date the aggregate principal
amount of Committed Loans outstanding on such date.

(b)                                                               To the extent
not previously paid, the Borrower shall repay the outstanding balance of the
Swing Line Loans on the Termination Date.

(c)                                                                On the
Termination Date, the Borrower shall Cash Collateralize the L/C Obligations,
and, if required pursuant to Section 10.11 hereof, the Other Liabilities, in
each case outstanding as of such date in accordance with the terms hereof.

2.08                                  Interest.

(a)                                                                Subject to
the provisions of Section 2.08(b)3.04 below, (i) each LIBO Rate Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Adjusted LIBO Rate for such Interest Period plus
the Applicable Margin; (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin; and (iii) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Margin.

(b)                                                               (i) If any
amount payable under any Loan Document is not paid when due (after giving effect
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws for so long as such Event of Default is continuing.

(ii)                                                                                      
If an Event of Default exists under Section 8.01(f) or (g), then all outstanding
Obligations shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws for so long as such Event of Default is continuing.

(iii)                                                                                    
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c)                                                                Interest on
each Loan shall be due and payable in arrears on each Interest Payment Date
applicable thereto and at such other times as may be specified herein. Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.

2.09                                  Fees. In addition to certain fees
described in subsections (l) and (m) of Section 2.03:

(a)                                                                Commitment
Fee. The Borrower shall pay to the Agent for the account of each Lender in
accordance with its Applicable Percentage, a commitment fee (the “Commitment
Fee”) calculated on a per annum basis equal to the Applicable Commitment Fee
Percentage times the actual daily amount by which the Aggregate Commitments
exceed the Total Outstandings. The commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the first day after the end of each calendar quarter,
commencing with the first such date to occur after the Closing Date (i.e., July
1, 2016), and on the last day of the Availability Period. The commitment fee
shall be calculated quarterly in arrears. Outstanding Swing Line Loans will not
be considered in the calculation of the Commitment Fee.

-73- 

 

(b)                                                               Other Fees.
The Borrower shall pay to the Arranger and the Agent for their own respective
accounts fees in the amounts and at the times specified in the Fee Letter. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

2.10                                  Computation of Interest and Fees. All
computations of fees and interest shall be made on the basis of a 360-day year
(or 365 or 366 days, as the case may be, in the case of Base Rate Loans) and
actual days elapsed. Interest shall accrue on each outstanding Loan beginning,
and including the day on which the such Loan is made and until (but not
including) the day on which such Loan or such portion thereof, for the day on
which the Loan or such portion is paid, provided, that, any Loan that is repaid
on the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

2.11                                  Evidence of Debt.

(a)                                                                The Credit
Extensions made by each Lender shall be evidenced by one or more accounts or
records maintained by the Agent (the “Loan Account”) in the ordinary course of
business. In addition, each Lender may record in such Lender’s internal records,
an appropriate notation evidencing the date and amount of each Loan from such
Lender, each payment and prepayment of principal of any such Loan, and each
payment of interest, fees and other amounts due in connection with the
Obligations due to such Lender. The accounts or records maintained by the Agent
and each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Agent in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Agent, the Borrower shall execute and
deliver to such Lender (through the Agent) a Note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto. Upon receipt of an
affidavit of a Lender as to the loss, theft, destruction or mutilation of such
Lender’s Note and upon cancellation of such Note, the Borrower will issue, in
lieu thereof, a replacement Note in favor of such Lender, in the same principal
amount thereof and otherwise of like tenor.

(b)                                                               In addition to
the accounts and records referred to in Section 2.11(a), each Lender and the
Agent shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Lender of participations in Letters
of Credit and Swing Line Loans. In the event of any conflict between the
accounts and records maintained by the Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the Agent shall
control in the absence of manifest error.

2.12                                  Payments Generally; Agent’s Clawback.

(a)                                                                General. All
payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder shall be made
to the Agent, for the account of the respective Lenders to which such payment is
owed, at the Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. Subject to Section 2.14
hereof, the Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Agent after 2:00 p.m., at the option of the Agent,
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue until such next succeeding Business
Day. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

-74- 

 

(b)                                                               Funding by
Lenders; Presumption by Agent. Unless the Agent shall have received notice from
a Lender prior to (A) the proposed date of any Borrowing of LIBO Rate Loans (or
in the case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date
of such Borrowing) or (B) the date that such Lender’s participation in a Letter
of Credit or Swing Line Loan is required to be funded, that such Lender will not
make available to the Agent such Lender’s share of such Borrowing, the Agent may
assume that such Lender has made such share available on such date in accordance
with Section 2.02 (or in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing available to the Agent,
then the applicable Lender (on demand) and, after giving effect to any
reallocation under Section 9.16, the Borrower (within two (2) Business Days
after demand) severally agree to pay to the Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Agent, at (A) in the case
of a payment to be made by such Lender, the greater of the Federal Funds Rate
and a rate determined by the Agent in accordance with banking industry rules on
interbank compensation plus any administrative processing or similar fees
customarily charged by the Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Agent for the same or an overlapping period, the Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Committed Borrowing to
the Agent, then the amount so paid shall constitute such Lender’s Committed Loan
included in such Committed Borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Agent.

(i)                                                                                        
Payments by Borrower; Presumptions by Agent. Unless the Agent shall have
received notice from the Borrower prior to the time at which any payment is due
to the Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrower will not make such payment, the Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent, at the
greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation.

A notice of the Agent to any Lender or the Borrower with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.

(c)                                                                Failure to
Satisfy Conditions Precedent. If any Lender makes available to the Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and such funds are not made available to the Borrower by the
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof
(subject to the provisions of the last paragraph of Section 4.02 hereof), the
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

-75- 

 

(d)                                                               Obligations of
Lenders Several. The obligations of the Lenders hereunder to make Committed
Loans, to fund participations in Letters of Credit and Swing Line Loans and to
make payments hereunder are several and not joint. The failure of any Lender to
make any Committed Loan, to fund any such participation or to make any payment
hereunder on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan,
to purchase its participation or to make its payment hereunder.

(e)                                                                Funding
Source. Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13                                  Sharing of Payments by Lenders. If any
Credit Party shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of, interest on, or other
amounts with respect to, any of the Obligations resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Obligations
greater than its pro rata share thereof as provided herein (including as in
contravention of the priorities of payment set forth in Section 8.03), then the
Credit Party receiving such greater proportion shall (a) notify the Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Obligations of the other Credit Parties, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Credit Parties ratably and in the priorities set forth in Section 8.03,
provided, that:

(i)                                                                                        
if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)                                                                                      
the provisions of this Section shall not be construed to apply to (x) any
payment made by the Loan Parties pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14                                  Settlement Amongst Lenders

(a)                                                                The amount of
each Lender’s Applicable Percentage of outstanding Loans (including outstanding
Swing Line Loans, shall be computed weekly (or more frequently in the Agent’s
discretion) and shall be adjusted upward or downward based on all Loans
(including Swing Line Loans and repayments of Loans (including Swing Line Loans
received by the Agent as of 3:00 p.m. on the first Business Day (such date, the
“Settlement Date”) following the end of the period specified by the Agent.

-76- 

 



(b)                                                               The Agent
shall deliver to each of the Lenders promptly after a Settlement Date a summary
statement of the amount of outstanding Committed Loans and Swing Line Loans for
the period and the amount of repayments received for the period. As reflected on
the summary statement, (i) the Agent shall transfer to each Lender its
Applicable Percentage of repayments, and (ii) each Lender shall transfer to the
Agent (as provided below) or the Agent shall transfer to each Lender, such
amounts as are necessary to insure that, after giving effect to all such
transfers, the amount of Committed Loans made by each Lender shall be equal to
such Lender’s Applicable Percentage of all Committed Loans outstanding as of
such Settlement Date. If the summary statement requires transfers to be made to
the Agent by the Lenders and is received prior to 1:00 p.m. on a Business Day,
such transfers shall be made in immediately available funds no later than 3:00
p.m. that day; and, if received after 1:00 p.m., then no later than 3:00 p.m. on
the next Business Day. The obligation of each Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the Agent. If
and to the extent any Lender shall not have so made its transfer to the Agent,
such Lender agrees to pay to the Agent, forthwith on demand such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Agent, equal to the greater of the Federal Funds Rate and
a rate determined by the Agent in accordance with banking industry rules on
interbank compensation plus any administrative, processing, or similar fees
customarily charged by the Agent in connection with the foregoing.

2.15                                  Increase in Commitments. Reserved.

(a)       Uncommitted Increase.

(i)       Request for Increase. Upon notice to the Agent (which shall promptly
notify the Lenders), the Borrower may from time to time, request an increase in
the Aggregate Commitments (each request being a “Commitment Increase”);
provided, that, (i) the aggregate principal amount of all Commitment Increases
shall not exceed $200,000,000, (ii) any such request for an increase shall be in
a minimum amount of $10,000,000, and (iii) the Borrower may make a maximum of
five (5) such requests.

(ii)       Lender Elections to Increase. The Borrower may request Commitment
Increases from existing Lenders and/or from other Eligible Assignees in
consultation with Agent; provided that (x) any existing Lender approached to
provide all or a portion of the Commitment Increase may elect or decline, in its
sole discretion, to provide all or any portion of such Commitment Increase
offered to it and (B) any potential Lender that is not an existing Lender or an
Affiliate of an existing Lender and agrees to make available a Commitment
Increase shall be required to be an Eligible Assignee and shall require approval
by the Agent (such approval not to be unreasonably withheld or delayed).

(iii)       Closing Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Agent, in consultation with the
Borrower, shall determine the effective date of such Commitment Increase (the
“Increase Closing Date”) and the final allocation of such increase. The Agent
shall promptly notify the Borrower and the Lenders of the final allocation of
such increase and the Increase Closing Date and on the Increase Closing Date (i)
the Aggregate Commitments under, and for all purposes of, this Agreement shall
be increased by the aggregate amount of such Commitment Increases, and (ii)
Schedule 2.01 shall be deemed modified, without further action, to reflect the
revised Commitments and Applicable Percentages of the Lenders.

(b)       Conditions to Effectiveness of Commitment Increase. As a condition
precedent to such Commitment Increase, (i) the Borrower shall deliver to the
Agent a certificate of each Loan Party dated as of the Increase Closing Date
signed by a Responsible Officer of such Loan Party (A) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
Commitment Increase, and (B) in the case of the Borrower, certifying that,
immediately before and immediately after

-77- 

 

giving effect to such Commitment Increase, (1) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the Increase Closing Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date (provided that, if a representation and warranty is
qualified as to materiality, the materiality qualifier set forth above shall be
disregarded with respect to such representation and warranty for purposes of
this condition; and provided, further, that, if the initial Loans made in
connection with a Commitment Increase (other than any such Loans deemed made as
a result of reallocation of outstanding Loans in connection with the
establishment of such Commitment Increase) will be used solely to fund a
Permitted Acquisition (including, without limitation, the payment of fees and
expenses and related transaction costs in connection therewith and repayment of
Indebtedness of the Person being acquired (or relating to the assets being
acquired) in such Permitted Acquisition), the representations and warranties to
be certified to under this clause (b)(i)(B)(1) (and the accuracy of which shall
be a condition to such Commitment Increase) shall be the Specified
Representations and, in each case, at the Borrower’s option, shall be tested at
the time of the Commitment Increase or at the time the definitive agreement with
respect to such Permitted Acquisition is entered into, so long as the date upon
which such definitive agreement is executed is not more than sixty (60) days
prior to the time of the Commitment Increase), (2) no Event of Default has
occurred and is continuing or would result therefrom; provided that, if the
initial Loans made in connection with a Commitment Increase (other than any such
Loans deemed made as a result of reallocation of outstanding Loans in connection
with the establishment of such Commitment Increase) will be used solely to fund
a Permitted Acquisition (including, without limitation, the payment of fees and
expenses and related transaction costs in connection therewith and repayment of
Indebtedness of the Person being acquired (or relating to the assets being
acquired), the absence of an Event of Default (other than the absence of a
Specified Event of Default) shall not be a condition to such Commitment Increase
(and the certification delivered under this clause (b)(i)(B)(2) shall be
similarly limited and (3) the other conditions to the effectiveness of such
Commitment Increase are satisfied, (ii) the Borrower, the Agent, and each
Additional Commitment Lender shall have executed and delivered a joinder to the
Loan Documents in such form as the Agent shall reasonably require; (iii) the
Borrower shall have paid such fees and other compensation to the Additional
Commitment Lenders as the Borrower and such Additional Commitment Lenders shall
agree; (iv) the Borrower shall have paid such arrangement fees to the Agent
and/or the arrangers of such Commitment Increase as the Borrower and the Agent
and/or such arrangers may agree; and (v) if requested by the Agent, the Borrower
shall deliver to the Agent and the Additional Commitment Lenders customary
opinions from counsel to the Borrower and dated the Increase Closing Date.

(c)       Adjustment of Loans. If there are any outstanding Loans or Letters of
Credit on any Increase Closing Date, then each of the Lenders having a
Commitment prior to such Increase Closing Date (such Lenders, the “Pre-Increase
Lenders”) shall assign or transfer to any Lender which is providing a new or
additional Commitment on the Increase Closing Date (such Lenders, the
“Additional Commitment Lenders”), and such Additional Commitment Lenders shall
purchase from each such Pre-Increase Lender, at the principal amount thereof,
such interests in the Loans and participation interests in L/C Obligations and
Swing Line Loans (but not, for the avoidance of doubt, the related Commitments)
outstanding on such Increase Closing Date as shall be necessary in order that,
after giving effect to all such assignments or transfers and purchases, such
Loans and participation interests in L/C Obligations and Swing Line Loans will
be held by Pre-Increase Lenders and Additional Commitment Lenders ratably in
accordance with their Commitments after giving effect to such Commitment
Increase (and after giving effect to any Loans made on the relevant Increase
Closing Date). Such assignments or transfers and purchases shall be made
pursuant to such procedures as may be designated by the Agent and shall not be
required to be effectuated in accordance with Section 10.06. In addition, the
Letter of Credit Sublimit and/or the Standby Letter of Credit Sublimit may be
increased by an amount not to exceed the amount of

-78- 

 

any increase in Commitments with the consent of the L/C Issuers and the holders
of such Commitment Increase.

(d)       Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01                                  Taxes.

(a)                                                                Payments Free
of Taxes; Obligation to Withhold.

(i)                                                                                        
Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall be made free and clear of and
without reduction or withholding, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the Agent or the
applicable Loan Party) require the deduction or withholding of any Tax from any
such payment by the Agent or a Loan Party, then the Agent or such Loan Party
shall be entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to Section 3.01(e).

(ii)                                                                                      
If any Loan Party or the Agent shall be required by applicable Law to deduct any
Indemnified Taxes (including any Other Taxes) from a payment described in clause
(i) above, then (x) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions been made, (y) the Loan Party or the Agent, as applicable,
shall make such deductions and (z) the Loan Party or the Agent, as applicable,
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law.

(b)                                                               Payment of
Other Taxes by the Borrower. Without limiting the provisions of subsection (a)
above, the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)                                                                Tax
Indemnification.

(i)                                                                                        
The Loan Parties shall indemnify the Agent, each Lender and the L/C Issuer,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by the
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the L/C Issuer (with a copy to the Agent), or by the Agent on its own behalf or
on behalf of the Agent, a Lender or the L/C Issuer, shall be conclusive, binding
and final for all purposes absent manifest error.

(ii)                                                                                      
Each Lender and the L/C Issuer shall, and does hereby, severally indemnify, and
shall make payment in respect thereof within ten (10) days after demand
therefor, the Agent and the Loan Parties, as applicable, against any Excluded
Taxes attributable to such Lender or the L/C Issuer, in each case, that are
payable or paid by the Agent or a Loan Party in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Agent shall be conclusive, binding
and final for all purposes absent manifest error. Each Lender and the L/C Issuer
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender or the L/C Issuer, as the case may be, under this Agreement
or any other Loan Document against any amount due to the Agent under this clause
(ii).

-79- 

 

(d)                                                               Evidence of
Payments. As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Agent.

(e)                                                                Status of
Lenders.

(i)                                                                                        
Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower or the
Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding. Such delivery shall be provided on the Closing
Date and on or before such documentation expires or becomes obsolete or after
the occurrence of an event requiring a change in the documentation most recently
delivered. In addition, any Lender, if requested by the Borrower or the Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Agent as will enable the Borrower or
the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.

(ii)                                                                                      
Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States,

(A)                                                                                                             
any Foreign Lender shall deliver to the Borrower and the Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the request of the Borrower or the Agent, but only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(1)                                                                                                                                      
duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(2)                                                                                                                                      
duly completed copies of Internal Revenue Service Form W-8ECI,

(3)                                                                                                                                      
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate” and (y) duly executed originals of Internal Revenue
Service Form W-8BEN,

-80- 

 



(4)                                                                                                                                      
to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-RIMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate on behalf of each such direct and indirect
partner; and/or

(5)                                                                                                                                      
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in United States Federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

(B)                                                                                                             
if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Agent as may be necessary for the Borrower and
the Agent to comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (B), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(iii)                                                                                    
Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 3.01 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Agent in writing of its legal inability to do so.

(f)                                                                Treatment of
Certain Refunds. If the Agent, any Lender or the L/C Issuer determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section 3.01, it shall pay to such Loan Party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by a Loan Party under this Section 3.01 with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Agent, such Lender or the L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that such Loan Party, upon the request of the
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Agent, such Lender or the L/C Issuer in
the event the Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Agent, any Lender or the L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

(g)                                                                Survival.
Each party’s obligations under this Section 3.01 shall survive the resignation
or replacement of the Agent or any assignment of rights by, or the replacement
of, a Lender or the L/C Issuer, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.

-81- 

 



3.02                                  Illegality. If any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund LIBO Rate Loans, or to determine or charge interest rates based
upon the LIBO Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Agent, any obligation of such Lender to
make or continue LIBO Rate Loans or to convert Base Rate Loans to LIBO Rate
Loans shall be suspended until such Lender notifies the Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall, upon demand from such Lender (with a
copy to the Agent), prepay or, if applicable, convert all LIBO Rate Loans of
such Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBO Rate Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBO Rate Loans. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted
but shall not be required to pay any compensation pursuant to Section 3.05.

3.03                                  Inability to Determine Rates. IfSubject to
Section 3.04 below, if the Required Lenders determine that for any reason in
connection with any request for a LIBO Rate Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the London interbank market for the applicable amount and Interest Period of
such LIBO Rate Loan, (b) adequate and reasonable means do not exist for
determining the LIBO Rate for any requested Interest Period with respect to a
proposed LIBO Rate Loan, or (c) the LIBO Rate for any requested Interest Period
with respect to a proposed LIBO Rate Loan does not adequately and fairly reflect
the cost to such Lenders of funding such Loan, the Agent will promptly so notify
the Borrower and each Lender. Thereafter, the obligation of the Lenders to make
or maintain LIBO Rate Loans shall be suspended until the Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBO Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans in the amount specified therein but shall not be required to
pay any compensation pursuant to Section 3.05.

3.04          Effect of Benchmark Transition Event.

(a)                Benchmark Replacement. Notwithstanding anything to the
contrary herein or in any other Loan Document, upon the occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, Agent and
Borrower may amend this Agreement to replace the LIBO Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after Agent
has posted such proposed amendment to all Lenders and Borrower so long as Agent
has not received, by such time, written notice of objection to such amendment
from Lenders comprising the Required Lenders. Any such amendment with respect to
an Early Opt-in Election will become effective on the date that Lenders
comprising the Required Lenders have delivered to Agent written notice that such
Required Lenders accept such amendment. No replacement of the LIBO Rate with a
Benchmark Replacement pursuant to this Section 3.04 will occur prior to the
applicable Benchmark Transition Start Date.

(b)               Benchmark Replacement Conforming Changes. In connection with
the implementation of a Benchmark Replacement, Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

-82- 

 



(c)                Notices; Standards for Decisions and Determinations. Agent
will promptly notify Borrower and the Lenders of (1) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (2) the
implementation of any Benchmark Replacement, (3) the effectiveness of any
Benchmark Replacement Conforming Changes and (4) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by Agent or Lenders pursuant to this Section 3.04 including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 3.04).

(d)               Benchmark Unavailability Period. Upon Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period, Borrower may
revoke any request for a LIBO Borrowing of, conversion to or continuation of
LIBO Rate Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
Base Rate based upon the LIBO Rate will not be used in any determination of the
Base Rate.

3.05          3.04 Increased Costs.

(a)                                                                Increased
Costs Generally. If any Change in Law shall:

(i)                                                                                        
impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement reflected in the LIBO Rate) or the L/C Issuer;

(ii)                                                                                      
subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any LIBO Rate Loan made by it, or change the basis of taxation of
payments to such Lender or the L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the L/C
Issuer); or

(iii)                                                                                    
impose on any Lender or the L/C Issuer or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBO Rate Loans made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered as set forth in a
certificate provided by such Lender or the L/C Issuer, as applicable, pursuant
to clause (c) below; provided that the Borrower shall not be liable for such
compensation if (x) the relevant Change in Law occurs on a date prior to the
date such Lender becomes a party hereto or (y) such Lender invokes Section 3.02.

-83- 

 

(b)                                                               Capital
Requirements. If any Lender or the L/C Issuer determines that any Change in Law
affecting such Lender or the L/C Issuer or any Lending Office of such Lender or
such Lender’s or the L/C Issuer’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the L/C Issuer’s capital or on the capital of such Lender’s or the
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the L/C Issuer,
to a level below that which such Lender or the L/C Issuer or such Lender’s or
the L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the L/C Issuer’s policies and the
policies of such Lender’s or the L/C Issuer’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered as set forth in a certificate
provided by such Lender or the L/C Issuer, as applicable, pursuant to clause (c)
below.

(c)                                                                Certificates
for Reimbursement. A certificate of a Lender or the L/C Issuer setting forth the
amount or amounts necessary to compensate such Lender or the L/C Issuer or its
holding company, as the case may be, and the method for calculating such amount
or amounts as specified in subsection (a) or (b) of this Section and delivered
to the Borrower shall be conclusive absent manifest error. The Borrower shall
pay such Lender or the L/C Issuer, as the case may be, the amount shown as due
on any such certificate within ten (10) days after receipt thereof.

(d)                                                               Delay in
Requests. Failure or delay on the part of any Lender or the L/C Issuer to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s or the L/C Issuer’s right to demand such
compensation, provided, that, the Borrower shall not be required to compensate a
Lender or the L/C Issuer pursuant to the foregoing provisions of this Section
for any increased costs incurred or reductions suffered more than nine (9)
months prior to the date that such Lender or the L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.06          3.05 Compensation for Losses. Upon demand of any Lender (which
demand shall be accompanied by a statement setting forth the basis for the
amount being claimed, and with a copy to the Agent) from time to time, the
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of:

(a)                                                                any
continuation, conversion, payment or prepayment of any Loan other than a Base
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)                                                               any failure by
the Borrower (for a reason other than the failure of such Lender to make a Loan)
to prepay, borrow, continue or convert any Loan other than a Base Rate Loan on
the date or in the amount notified by the Borrower; or

(c)                                                                any
assignment of a LIBO Rate Loan on a day other than the last day of the Interest
Period therefor as a result of a request by the Borrower pursuant to Section
10.13 (other than with respect to any Defaulting Lender);

-84- 

 



including any net loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain such Loan or from fees payable to terminate
the deposits from which such funds were obtained but excluding any loss of
anticipated profits and/or interest rate margin (including the Applicable
Margin). The Borrower shall also pay any customary and reasonable administrative
fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.053.06, each Lender shall be deemed to have funded each LIBO Rate
Loan made by it at the LIBO Rate for such Loan by a matching deposit or other
borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded. A
certificate of any Lender setting forth any amount or amount that such Lender is
entitled to receive pursuant to this Section and setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section and
setting forth in reasonable detail the manner in which such amount or amounts
was determined shall be delivered to the Borrower.

3.07          3.06 Mitigation Obligations; Replacement of Lenders.

(a)                                                                Designation
of a Different Lending Office. If any Lender requests compensation under Section
3.043.05, or the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.043.05, as the case may be, in the future,
or eliminate the need for the notice pursuant to Section 3.02, as applicable,
and (ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)                                                               Replacement of
Lenders. If any Lender requests compensation under Section 3.04,3.05 or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
the Borrower may replace such Lender in accordance with Section 10.13.

3.08          3.07 Survival. All of the Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01                                  Conditions of Initial Credit Extension.
Except as set forth in Section 6.19, the obligation of the L/C Issuer and each
Lender to make the initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent:

(a)                                                                the Agent’s
receipt of the following, each of which shall be originals, telecopies or other
electronic image scan transmission (e.g., “pdf” or “tif” via e-mail) (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party or the Lenders, as applicable,
each dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
reasonably satisfactory to the Agent:

-85- 

 



(i)                                                                                        
executed counterparts of this Agreement;

(ii)                                                                                      
a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii)                                                                                    
such certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party evidencing (A) the
authority of each Loan Party to enter into this Agreement and the other Loan
Documents to which such Loan Party is a party or is to become a party and (B)
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party or is to become a
party;

(iv)                                                                                    
copies of each Loan Party’s Organization Documents and such other documents and
certifications, as Agent may reasonably request, to evidence that each Loan
Party is duly organized or formed, and that each Loan Party is validly existing,
in good standing and qualified to engage in business in each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to so qualify in
such jurisdiction could not reasonably be expected to have a Material Adverse
Effect;

(v)                                                                                      
favorable opinions of (i) Skadden, Arps, Slate, Meagher & Flom, LLP, counsel to
the Loan Parties and (ii) general corporate counsel to the Loan Parties, in each
case addressed to the Agent and each Lender, as to such matters concerning the
Loan Parties and the Loan Documents as the Agent may reasonably request;

(vi)                                                                                    
a certificate signed by a Responsible Officer of the Borrower certifying (A)
that the conditions specified in Sections 4.02(a) and (b) have been satisfied,
(B) that there has been no event or circumstance since the date of the Audited
Financial Statements that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect, (C) to the
Solvency of the Loan Parties as of the Closing Date after giving effect to the
transactions contemplated hereby to occur on the Closing Date, and (D) either
that (1) no consents, licenses or approvals are required in connection with the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, or (2) that all
such consents, licenses and approvals have been obtained and are in full force
and effect;

(vii)                                                                                  
evidence that all insurance required to be maintained pursuant to the Loan
Documents and all endorsements in favor of the Agent required under the Loan
Documents have been obtained and are in effect;

(viii)                                                                                
a payoff letter from the agent for the lenders under the Existing Credit
Agreement reasonably satisfactory to the Agent evidencing that the Existing
Credit Agreement has been, or concurrently with the Closing Date is being,
terminated, all obligations thereunder are being paid in full (other than
contingent obligations that are not yet due and Existing Letters of Credit that
will constitute Letters of Credit hereunder or are cash collateralized or
backstopped as required thereunder), and all Liens securing obligations under
the Existing Credit Agreement have been, or concurrently with the Closing Date
are being, released;

(ix)                                                                                    
the Security Documents and certificates evidencing any stock being pledged
thereunder, together with undated stock powers executed in blank, each duly
executed by the applicable Loan Parties;

(x)                                                                                      
the Facility Guaranty, duly executed by each Loan Party party thereto;

-86- 

 



(xi)                                                                                    
(A) appraisals (based on net liquidation value) by a third party appraiser
acceptable to the Agent of all Inventory of the Loan Parties, the results of
which are satisfactory to the Agent and (B) a written report regarding the
results of a commercial finance examination of the Loan Parties, which shall be
satisfactory to the Agent;

(xii)                                                                                  
results of searches or other evidence reasonably satisfactory to the Agent (in
each case dated as of a date reasonably satisfactory to the Agent) indicating
the absence of Liens on the assets of the Loan Parties, except for Permitted
Encumbrances and Liens for which termination statements, releases,
satisfactions, discharges or subordination agreements, as applicable, reasonably
satisfactory to the Agent are being tendered concurrently with the Closing Date
or with respect to which other arrangements satisfactory to the Agent have been
made;

(xiii)                                                                                
Uniform Commercial Code financing statements, required by law to be filed,
registered or recorded to create or perfect the first priority Liens intended to
be created under the Loan Documents (to the extent such Liens can be created or
perfected by the filing of such financing statements) and the Agent shall have
been authorized to file, register or record such financing statements on the
Closing Date; and

(xiv)                                                                                
such other assurances, certificates, documents, consents or opinions as the
Agent reasonably may require;

(b)                                                               after giving
effect to (i) the first funding under the Loans, (ii) any charges to the Loan
Account made in connection with the establishment of the credit facility
contemplated hereby and (iii) all Letters of Credit to be issued at, or
immediately subsequent to, such establishment, Availability shall be not less
than $250,000,000;

(c)                                                                the Agent
shall have received a Borrowing Base Certificate dated the Closing Date,
relating to the quarter ended on January 30, 2016 and executed by a Responsible
Officer of the Borrower;

(d)                                                               there shall
not have been any Material Adverse Effect since the date of the Audited
Financial Statements;

(e)                                                                the Agent
shall have received and be reasonably satisfied with the Consolidated income
statement, balance sheet, and statement of cash flow, on a quarterly basis for
the period commencing on the Closing Date and ending with the end of the Fiscal
Year in which the Closing Date occurs and on an annual basis for the 2016
through 2018 Fiscal Years (it being understood that such projected financial
information is subject to significant uncertainties and contingencies, many of
which are beyond the control of the Loan Parties, that no assurance is given
that any particular projections will be realized, that actual results may differ
and that such differences may be material);

(f)                                                                there shall
not be pending any litigation or other proceeding pending before any
Governmental Authority that challenges the legality of, or otherwise seeks to
enjoin, the transactions contemplated hereby;

(g)                                                                the
consummation of the transactions contemplated hereby shall not violate any
applicable Law or any Organization Document.

(h)                                                               all fees
required to be paid to the Agent or the Arranger on or before the Closing Date
shall have been paid in full, and all fees required to be paid to the Lenders on
or before the Closing Date shall have been paid in full or, in each case, will
be paid substantially concurrently with the initial funding of the Loans
hereunder;

-87- 

 

(i)                                                                 the Borrower
shall have paid all reasonable and documented fees, charges and out-of-pocket
disbursements of counsel to the Agent to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of such reasonable and documented
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the Closing Date (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Agent) or, in each case,
will be paid substantially concurrently with the initial funding of the Loans
hereunder;

(j)                                                                 the Agent
and the Lenders shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOTPatriot Act in each case, the results of which are satisfactory to
the Agent; and

(k)                                                               no material
adverse changes in governmental regulations or governmental policies affecting
any Loan Party or, to the extent related to the extensions of credit hereunder,
any Credit Party shall have occurred prior to the Closing Date.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

4.02                                  Conditions to all Credit Extensions After
the Closing Date. The obligation of each Lender to honor any Request for Credit
Extension (other than a LIBO Rate Loan Notice requesting only a conversion of
Committed Loans to the other Type, or a continuation of LIBO Rate Loans) and
each L/C Issuer to issue each Letter of Credit is subject to the following
conditions precedent:

(a)                                                                the
representations and warranties of each Loan Party contained in Article V or in
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects on and as of the date of such Credit Extension, except (i)
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, (ii) in the case of any representation and warranty qualified by
materiality or “Material Adverse Effect”, they shall be true and correct in all
respects, and (iii) for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01; provided, that, if the initial Loans made in
connection with a Commitment Increase (other than any such Loans deemed made as
a result of reallocation of outstanding Loans in connection with the
establishment of such Commitment Increase) are used solely to fund a Permitted
Acquisition (including, without limitation, the payment of fees and expenses and
related transaction costs in connection therewith and the repayment of
Indebtedness of the Person being acquired (or relating to the assets being
acquired), the representations and warranties required to be true and correct
(or true and correct in all material respects, as applicable) at the time of
such Commitment Increase and the making of such Loans shall be the Specified
Representations.

-88- 

 



(b)                                                               no Default or
Event of Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof; provided that at the
time of a Borrowing made in connection with a Commitment Increase, if the
proceeds of the Loans obtained in connection with such Borrowing (other than any
such Loans deemed made as a result of reallocation of outstanding Loans in
connection with the establishment of such Commitment Increase) will be used
solely to fund a Permitted Acquisition (including, without limitations, the
payment of fees and expenses and related transaction costs in connection
therewith and repayment of indebtedness of the Person being acquired (or
relating to the assets being acquired), the absence of a Default or an Event of
Default (other than the absence of a Specified Event of Default) shall not be a
condition to such Commitment Increase or the making of such Loans);

(c)                                                                the Agent
and, if applicable, the L/C Issuer or the Swing Line Lender shall have received
a Request for Credit Extension, in accordance with the requirements hereof;

(d)                                                               since the date
of the Audited Financial Statements, no event or circumstance which could
reasonably be expected to result in a Material Adverse Effect shall have
occurred; and

(e)                                                                no
Overadvance shall result from such Credit Extension.

Each Request for Credit Extension (other than a LIBO Rate Loan Notice requesting
a conversion of Committed Loans into another Type and/or a continuation of LIBO
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty by the Borrower that the conditions specified in Sections 4.02(a) and
(b) have been satisfied on and as of the date of the applicable Credit
Extension. The conditions set forth in this Section 4.02 are for the sole
benefit of the Credit Parties, but until the Required Lenders otherwise direct
the Agent to cease making Loans and the L/C Issuer to cease issuing Letters of
Credit, the Lenders will fund their Applicable Percentage of all Loans and
participate in all Swing Line Loans and Letters of Credit whenever made or
issued, which are requested by the Borrower and which, notwithstanding the
failure of the Loan Parties to comply with the provisions of this Article IV,
agreed to by the Agent, provided that the making of any such Loans or the
issuance of any Letters of Credit shall not be deemed a modification or waiver
by any Credit Party of the provisions of this Article IV on any future occasion
or a waiver of any rights or the Credit Parties as a result of any such failure
to comply.

ARTICLE V
REPRESENTATIONS AND WARRANTIES

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Agent and the other Credit Parties that:

5.01                                  Existence, Qualification and Power. Each
Loan Party and each Subsidiary thereof (a) is a corporation, limited liability
company, partnership or limited partnership, duly incorporated, organized or
formed, validly existing and, where applicable, in good standing under the Laws
of the jurisdiction of its incorporation, organization, or formation (b) has all
requisite power and authority and all requisite governmental licenses, permits,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, where applicable, in good standing under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification or license; except in each case referred to
in clause (a) (as it relates to any Foreign Subsidiary and any Immaterial
Subsidiary), (b)(i) or (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect. Schedule 5.01 annexed
hereto sets forth, as of the Closing Date, each Loan Party’s name as it appears
in official filings in its state of incorporation or organization, its state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and its federal employer
identification number.

-89- 

 

5.02                                  Authorization; No Contravention. The
execution, delivery and performance by each Loan Party of each Loan Document to
which such Person is a party, (a) has been duly authorized by all necessary
corporate or other organizational action, and (b) does not and will not (i)
contravene the terms of any of such Person’s Organization Documents; (ii)
conflict with or result in any breach, termination, or contravention of, or
constitute a default under (x) any Material Indebtedness to which such Person is
a party or (y) any order, injunction, writ or decree of any Governmental
Authority binding on a Loan Party; (iii) result in or require the creation of
any Lien upon any asset of any Loan Party (other than Liens in favor under the
Loan Documents); or (iv) violate any Law, in the case of clause (b), except that
could not reasonably be expected to result in a Material Adverse Effect.

5.03                                  Governmental Authorization; Other
Consents. No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document, except for (a) the perfection or maintenance of the Liens created
under the Security Documents (including the first priority nature thereof to the
extent specified in the Security Agreement), (b) filings required with the SEC,
(c) such as have been obtained or made and are in full force and effect and (d)
any approval, consent, exemption, authorization, action or notice or filing, the
failure to obtain or make which could not reasonably be expected to result in a
Material Adverse Effect.

5.04                                  Binding Effect. This Agreement and each
other Loan Document has been, duly executed and delivered by each Loan Party
that is party thereto. This Agreement constitutes, and each other Loan Document
when so delivered will constitute, a legal, valid and binding obligation of such
Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

5.05                                  Financial Statements; No Material Adverse
Effect.

(a)                                                                The Audited
Financial Statements were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and fairly present, in all material respects, the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein.

(b)                                                               The unaudited
Consolidated balance sheet of the Borrower and its Subsidiaries dated January
30, 2016,November 2, 2019, and the related Consolidated statements of income or
operations, Shareholders’ Equity and cash flows for the Fiscal Quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

-90- 

 

(c)                                                                Since the
date of the Audited Financial Statements, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d)                                                               The
Consolidated forecasted balance sheet and statements of income and cash flows of
the Borrower and its Subsidiaries delivered pursuant to Section 6.01(d) were
prepared in good faith on the basis of assumptions believed by the Borrower to
be reasonable in light of the conditions existing at the time of delivery of
such forecasts, and represented, at the time of delivery, the Loan Parties’
reasonable estimate of its future financial performance (it being understood
that such forecasted financial information is subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties, that no assurance is given that any particular forecasts will be
realized, that actual results may differ and that such differences may be
material).

5.06                                  Litigation. There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Loan
Parties, threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Loan Party or any of its Subsidiaries
or against any of its properties or revenues that either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.07                                  No Default. No Loan Party or any
Subsidiary is in default under or with respect to any Material Indebtedness. No
Event of Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08                                  Ownership of Property; Liens

(a)                                                                Each of the
Loan Parties and each Domestic Subsidiary thereof has good title in fee simple
to or valid leasehold interests in or rights to use, all Real Estate necessary
or material to the ordinary conduct of its business free and clear of all Liens
(other than Permitted Encumbrances), except for such defects in title, or such
default of the terms of any Lease, as could not individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each of the
Loan Parties and each Domestic Subsidiary thereof has good title to, valid
leasehold interests in, or valid rights to use all personal property and assets
material to the ordinary conduct of its business, except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b)                                                               Schedule 1.D
to the Information Certificate sets forth the address (including street address,
county and state) of all material Real Estate that is owned by the Loan Parties,
together with a list of the holders of any mortgage or other Lien (other than
Permitted Encumbrances) thereon as of the Closing Date. Schedule I.E. to the
Information Certificate sets forth the address (including street address, county
and state) of all material Leases of the Loan Parties, together with a list of
the lessor with respect to each such Lease as of the Closing Date. To the
knowledge of the Loan Parties, each of such Leases is in full force and effect
and the Loan Parties are not in default of the terms thereof except, in each
case, as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(c)                                                                Schedule 7.01
sets forth a complete and accurate list of all Liens on the property or assets
of each Loan Party and each of its Domestic Subsidiaries (other than Excluded
Property as defined in the Security Agreement) securing Indebtedness in an
outstanding principal amount in excess of $5,000,000, showing as of the Closing
Date the lienholder thereof, the principal amount of the obligations secured
thereby and the property or assets of such Loan Party or such Subsidiary subject
thereto. The property of each Loan Party and each of its Subsidiaries is subject
to no Liens, other than Permitted Encumbrances.

-91- 

 

(d)                                                               Schedule 7.02
sets forth a complete and accurate list of all Investments in excess of
$5,000,000 held by any Loan Party or any Domestic Subsidiary of a Loan Party on
the Closing Date (other than (i) any Investment consisting of Permitted
Investments of the type described in clauses (a) through (e) or (r) of the
definition thereof or cash held in a Deposit Account and (ii) any Investment by
any Loan Party or any Domestic Subsidiary of a Loan Party in another Loan Party
or any Subsidiary of a Loan Party), showing as of the Closing Date the amount,
obligor or issuer and maturity, if any, thereof.

(e)                                                                Schedule 7.03
sets forth a complete and accurate list of all Material Indebtedness (other than
Indebtedness pursuant to the 1991 Indenture) of each Loan Party or any Domestic
Subsidiary of a Loan Party on the Closing Date, showing as of the Closing Date
the amount, obligor or issuer and maturity thereof.

5.09                                  Environmental Compliance. Except as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, or as disclosed in Schedule 5.09:

(a)                                                                no Loan Party
or any Subsidiary thereof (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(b)                                                               to the
knowledge of the Loan Parties, (i) none of the properties currently owned or
operated by any Loan Party or any Subsidiary thereof is listed or proposed for
listing on the NPL or on the CERCLIS or any analogous foreign, state or local
list or is adjacent to any such property; (ii) there are no any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any Subsidiary thereof in violation of any Environmental Law; (iii) there is
no asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party or Subsidiary thereof; and (iv) to the knowledge of
the Loan Parties Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any Loan
Party or any Subsidiary thereof in violation of any Environmental Law.

(c)                                                                no Loan Party
or any Subsidiary thereof is undertaking, and no Loan Party or any Subsidiary
thereof has completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any Subsidiary thereof have been disposed
of in a manner not reasonably expected to result in material liability to any
Loan Party or any Subsidiary thereof.

5.10                                  Insurance. The properties (including
without limitation, the Collateral) of the Loan Parties and their Subsidiaries
are insured with financially sound and reputable insurance companies (or
otherwise reasonably acceptable to the Agent) which are not Affiliates of the
Loan Parties (or through self-insurance arrangements), in such amounts, (after
giving effect to any self-insurance) with such deductibles and covering such
risks (including, without limitation, workmen’s compensation, public liability,
business interruption and property damage insurance) as are customarily carried
by companies engaged in similar businesses and owning similar properties in
localities where the Loan Parties or the applicable Subsidiary operates, in each
case, determined as of the date on which such insurance was

-92- 

 

obtained. Schedule VII to the Information Certificate sets forth a description
of all insurance maintained by or on behalf of the Loan Parties as of the
ClosingAmendment No. 1 Effective Date, and the Agent and the Lenders acknowledge
and agreed that such insurance and the insurance carriers are acceptable and
satisfy the requirements of Section 6.07. As of the ClosingAmendment No. 1
Effective Date, each insurance policy listed on Schedule VII to the Information
Certificate is in full force and effect and all premiums in respect thereof that
are due and payable have been paid.

5.11                                  Taxes. The Loan Parties and their
Subsidiaries have filed all Federal, state and other material tax returns and
reports required to be filed, and have paid all Federal, state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties (including without limitation, the
Collateral), income or assets otherwise due and payable, except (a) those which
are being contested in good faith by appropriate proceedings being diligently
conducted, for which adequate reserves have been provided in accordance with
GAAP, as to which Taxes no Liens (other than Permitted Encumbrances on account
thereof) have been filed and which contest effectively suspends the collection
of the contested obligation and the enforcement of any Lien securing such
obligation, or (b) which would not be reasonably expected to result in a
Material Adverse Effect. To the knowledge of the Loan Parties, there is no
proposed tax assessment against any Loan Party or any Subsidiary that would, if
made, have a Material Adverse Effect. As of the Closing Date, no Loan Party or
any Subsidiary thereof is a party to any tax sharing agreement (excluding
agreements not principally related to Tax matters and entered into in the
ordinary course of business, such as a lease or credit agreement) other than
those set forth on Schedule VIII to the Information Certificate.

5.12                                  ERISA Compliance.

(a)                                                                The Borrower,
each of its ERISA Affiliates, and each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws. Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification. Except as would
not reasonably be expected to result in a Material Adverse Effect: (i) the Loan
Parties and each ERISA Affiliate have made all required contributions to each
Pension Plan subject to Sections 412 or 430 of the Code and to each
Multiemployer Plan, and no application for a funding waiver or an extension of
any amortization period pursuant to Sections 412 or 430 of the Code has been
made with respect to any Pension Plan, and (ii) no Lien imposed under the Code
or ERISA exists or is likely to arise on account of any Pension Plan or
Multiemployer Plan.

(b)                                                               There are no
pending or, to the best knowledge of the Borrower, threatened claims, actions or
lawsuits, or action by any Governmental Authority, with respect to any Plan that
could reasonably be expected to have a Material Adverse Effect. There has been
no prohibited transaction or violation of the fiduciary responsibility rules
with respect to any Plan that has resulted or could reasonably be expected to
result in a Material Adverse Effect.

(c)                                                                (i) NoExcept
as would not reasonably be expected to result in a Material Adverse Effect: (i)
no ERISA Event has occurred or is reasonably expected to occur; (ii) no neither
any Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); (iii)
neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(iv) neither any Loan Party nor any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA.

-93- 

 

5.13                                  Subsidiaries; Equity Interests.

As of the Closing Date, the Loan Parties have no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, which Schedule sets forth
the legal name, jurisdiction of incorporation or formation and issued and
outstanding Equity Interests of each such Subsidiary. All of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and non-assessable and, other than directors’ qualifying shares, are owned by a
Loan Party (or a Subsidiary of a Loan Party) in the amounts specified on Part
(a) of Schedule 5.13 free and clear of all Liens except for those created under
the Loan Documents and Permitted Encumbrances. Except as set forth in Schedule
5.13, there are no outstanding rights to purchase any Equity Interests in any
Subsidiary. The Loan Parties have no equity investments in any other corporation
or entity other than those specifically disclosed in Part(b) of Schedule 5.13.

5.14                                  Margin Regulations; Investment Company
Act;

(a)                                                                No Loan Party
is engaged or will be engaged, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock. None of the proceeds of the Credit
Extensions shall be used directly or indirectly for any purpose that would
violate Regulations T, U, or X issued by the FRB.

(b)                                                               None of the
Loan Parties, any Person Controlling any Loan Party, or any Subsidiary is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

5.15                                  Disclosure. No written report, financial
statement, certificate or other information previously or hereafter furnished in
writing by or on behalf of any Loan Party to the Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (excluding
projected financial information, budgets and forecasts and general industry or
economic data) (in each case, as modified or supplemented by other information
so furnished (including public disclosures made pursuant to press releases and
public filings prior to the Closing Date) and when taken as a whole) contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading; provided, that, with respect to
projected financial information and any budget or forecast, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being understood that such
projected financial information, budget or forecast is subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties, that no assurance is given that any particular projections will be
realized, that actual results may differ and that such differences may be
material).

5.16                                  Compliance with Laws. Each of the Loan
Parties and each Subsidiary is in compliance (A) in all material respects with
the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties (including, without limitation, the
Collateral), except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (ii) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect and (B) with Section 10.18.

-94- 

 



5.17                                  Intellectual Property; Licenses, Etc.
Except, in each case, as could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, the Loan Parties and their
Subsidiaries own, or possess the right to use, all of the Intellectual Property
that is reasonably necessary for the operation of their respective businesses.
Except, in each case, as could not reasonably be expected to have individually
or in the aggregate, a Material Adverse Effect, to the knowledge of the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed by any Loan Party or any
Subsidiary infringes upon any Intellectual Property rights held by any other
Person. Except as disclosed in Schedule 5.17, no claim or litigation regarding
any of the foregoing is pending or, to the knowledge of the Borrower, threatened
against any Loan Party or Subsidiary, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.18                                  Labor Matters.

Except to the extent a Material Adverse Effect would not reasonably be expected
to result therefrom, there are no strikes, lockouts, slowdowns or other material
labor disputes against any Loan Party or any Subsidiary thereof pending or, to
the knowledge of any Loan Party, threatened. The hours worked by and payments
made to employees of the Loan Parties comply with the Fair Labor Standards Act
and any other applicable federal, state, local or foreign Law dealing with such
matters except to the extent that any such violation could not reasonably be
expected to have a Material Adverse Effect. No Loan Party or any of its
Subsidiaries has incurred any material liability or obligation under the Worker
Adjustment and Retraining Act or similar state Law, except to the extent that
any such violation could not reasonably be expected to have a Material Adverse
Effect. All material payments due from any Loan Party and its Subsidiaries, or
for which any claim may be made against any Loan Party or any of its
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits, have been paid or properly accrued in accordance with GAAP as a
liability on the books of such Loan Party. Except as set forth on Schedule 5.18,
as of the Closing Date, no Loan Party or any Subsidiary is a party to or bound
by any collective bargaining agreement. There are no complaints, unfair labor
practice charges, grievances, arbitrations, unfair employment practices charges
or any other claims or complaints against any Loan Party or any Subsidiary
pending or, to the knowledge of any Loan Party, threatened to be filed with any
Governmental Authority or arbitrator based on, arising out of, in connection
with, or otherwise relating to the employment or termination of employment of
any employee of any Loan Party or any of its Subsidiaries, which could
reasonably be expected to have a Material Adverse Effect.

5.19                                  Security Documents.

The Security Agreement, when executed and delivered, creates in favor of the
Agent, for the benefit of the Credit Parties referred to therein, a legal,
valid, continuing and enforceable security interest in the Collateral (as
defined in the Security Agreement), the enforceability of which is subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
The UCC financing statements, releases and other filings are in appropriate form
and have been or will be filed in the offices specified in Schedule II of the
Security Agreement (or the Agent has been authorized to make such filings). Upon
such filings and/or the obtaining of “control,” (as defined in the UCC) and
taking of other actions as may be necessary with the appropriate Governmental
Authorities (including payment of applicable filing and recording taxes),
subject to limitations on requirements to perfect contained in the Security
Agreement, the Agent will have a perfected Lien on, and security interest in, to
and under all right, title and interest of the grantors thereunder in all
Collateral that may be perfected by filing, recording or registering a UCC
financing statement or analogous document (including without limitation the
proceeds of such Collateral subject to the limitations relating to such proceeds
in the UCC) or by obtaining control, under the UCC (in effect on the date this
representation is made) in each case prior and superior in right to any other
Person to the extent required by the Loan Documents.

-95- 

 

5.20                                  Solvency.

After giving effect to the transactions contemplated by this Agreement, and
before and after giving effect to each Credit Extension, the Loan Parties, on a
Consolidated basis, are Solvent.

5.21                                  Deposit Accounts; Credit Card
Arrangements.

(a)                                                                Annexed as
Schedule I.B to the Information Certificate is a list of all DDAs maintained by
the Loan Parties, which Schedule includes, with respect to each DDA (i) the name
and address of the depository; (ii) the account number(s) maintained with such
depository; (iii) a contact person at such depository, and (iv) the
identification of each Cash Management Bank, in each case, as of the Closing
Date.

(b)                                                               Annexed as
Schedule I.D to the Information Certificate is a list describing all
arrangements as to which any Loan Party is a party with respect to the
processing and/or payment to such Loan Party of the proceeds of any credit card
charges and debit card charges for sales made by such Loan Party, in each case,
as of the Closing Date.

5.22                                  Brokers. No broker or finder brought about
the obtaining, making or closing of the Loans or transactions contemplated by
the Loan Documents, and no Loan Party or Affiliate thereof has any obligation to
any Person in respect of any finder’s or brokerage fees in connection therewith.

5.23                                  Customer and Trade Relations. There exists
no actual or, to the knowledge of any Loan Party, threatened in writing,
termination or cancellation of, any agreement or any material adverse
modification or change in the business relationship of any Loan Party with any
supplier of any Loan Party which could reasonably be expected to have a Material
Adverse Effect.

5.24                                  Casualty. Neither the businesses nor the
properties of any Loan Party or any of its Subsidiaries are affected by any
fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) that, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

5.25          OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.

None of the Loan Parties, any Subsidiary of any Loan Party or, to the knowledge
of such Loan Party, any director, officer, employee or agent of such Loan Party
or such Subsidiary is a Sanctioned Person. Each of the Loan Parties and their
respective Subsidiaries has implemented and maintains in effect policies and
procedures reasonably designed to promote compliance by the Loan Parties and
their respective Subsidiaries and their respective directors, officers,
employees and agents with all applicable Sanctions, Anti-Corruption Laws, and
Anti-Money Laundering Laws. Each of the Loan Parties and their respective
Subsidiaries, and to the knowledge of each such Loan Party, each director,
officer, employee and agent of each such Loan Party and each such Subsidiary, is
in compliance with all applicable (i) Sanctions and (ii) all Anti-Corruption
Laws and Anti-Money Laundering Laws, in all material respects. No proceeds of
any loan made or Letter of Credit issued hereunder violates Section 6.11 hereof.

-96- 

 

ARTICLE VI
AFFIRMATIVE COVENANTS

Until payment in full of the Obligations and termination of the Commitments, the
Loan Parties shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Domestic Subsidiary to:

6.01                                  Financial Statements. Deliver to the Agent
(for distribution to each Lender):

(a)                                                                as soon as
available, but in any event within ninety (90) days after the end of each Fiscal
Year of the Borrower (commencing with the Fiscal Year ended January 30, 2016), a
Consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such Fiscal Year, and the related consolidated statements of income or
operations, Shareholders’ Equity and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and unqualified opinion of
KMPG LLP or another Registered Public Accounting Firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit (other than any going concern or similar
qualification or exception related to the maturity or refinancing of
Indebtedness or prospective compliance with the financial maintenance
covenants);

(b)                                                               as soon as
available, but in any event within forty-five (45) days after the end of each of
the first three (3) Fiscal Quarters of each Fiscal Year of the Borrower
(commencing with the Fiscal Quarter ended April 30, 2016), a Consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such Fiscal
Quarter, and the related consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such Fiscal Quarter and for the portion
of the Borrower’s Fiscal Year then ended, setting forth in each case in
comparative form the figures for (A) the corresponding Fiscal Quarter of the
previous Fiscal Year and (B) the corresponding portion of the previous Fiscal
Year, all in reasonable detail, such Consolidated statements to be certified by
a Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, Shareholders’ Equity
and cash flows of the Borrower and its Subsidiaries as of the end of such Fiscal
Quarter in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

(c)                                                                if requested
by Agent, then within thirty (30) days after the end of each of the Fiscal
Months of each Fiscal Year of the Borrower (or sooner if available) (other than
the third (3rd) Fiscal Month of any Fiscal Quarter) or such later date as may be
agreed to by Agent, (i) a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such Fiscal Month, and the related consolidated
statements of income or operations, cash flows for such Fiscal Month, and for
the portion of the Borrower’s Fiscal Year then ended, setting forth in each case
in comparative form the figures for (A) the corresponding Fiscal Month of the
previous Fiscal Year and (B) the corresponding portion of the previous Fiscal
Year, all in reasonable detail, such consolidated statements to be certified by
a Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, and cash flows of the
Borrower and its Subsidiaries as of the end of such Fiscal Month and (ii)
reasonably detailed calculations with respect to Availability for such period;
and

(d)                                                               as soon as
available, but in any event within forty-five (45) days after the end of each
Fiscal Year of the Borrower, forecasts prepared by management of the Borrower,
in form reasonably satisfactory to the Agent (Agent acknowledges that the form
of the quarterly projections delivered by the Borrower in respect of the 2016
year is acceptable), of consolidated balance sheets and statements of income or
operations and cash flows of the Borrower and its Subsidiaries, and an
Availability model, in each case on a quarterly basis for the immediately
following Fiscal Year (including the Fiscal Year in which the Maturity Date
occurs), and as soon as available, any significant revisions to such forecast
with respect to such Fiscal Year, it being understood and agreed that (i) any
forecasts furnished hereunder are subject to significant uncertainties and
contingencies, which may be beyond the control of the Loan Parties, (ii) no
assurance is given by the Loan Parties that the results or forecast in any such
projections will be realized and (iii) the actual results may differ from the
forecasted results set forth in such projections and such differences may be
material.

-97- 

 

Documents required to be delivered pursuant to Section 6.01(a), (b), (c) and (d)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 10.02 (as updated from time to time by notice
to the Agent); or (ii) on which such documents are posted on the Borrower’s
behalf on the Agent’s Portal or on an Internet website maintained by the SEC to
which each Lender and the Agent have access (including, without limitation, the
EDGAR database). The Agent shall have no obligation to request the delivery or
to maintain copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Loan Parties with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it (through the Agent) or maintaining its copies of such documents.

6.02                                  Certificates; Other Information. Deliver
to the Agent (for distribution to each Lender), in form and detail satisfactory
to the Agent:

(a)                                                                concurrently
with the delivery of the financial statements referred to in Sections 6.01(a),
(b) and (c) (commencing with the delivery of the financial statements for the
Fiscal Quarter ended April 30, 2016), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower, and in the event of any
material change in generally accepted accounting principles used in the
preparation of such financial statements, to the extent not previously disclosed
in the Borrower’s periodic reports with the SEC, the Borrower shall also
provide: (i) a statement of reconciliation conforming such financial statements
to GAAP and (ii) a copy of management’s discussion and analysis with respect to
such financial statements (except no discussion or analysis shall be required
with respect to the delivery of monthly financial statements);

(b)                                                               commencing
July 15, 2020, with respect to the month ending June 30, 2020 and on the
fifteenth (15th) day of each Fiscal Quarter endmonth thereafter through and
including July 15, 2021 (or, if such day is not a Business Day, on the next
succeeding Business Day), a certificate in the form of Exhibit F (a “Borrowing
Base Certificate”) showing the Borrowing Base as of the close of business as of
the last day of the immediately preceding Fiscal Month (provided, that, the
Appraised Value applied to the Eligible Inventory set forth in each Borrowing
Base Certificate shall be the Appraised Value set forth in the most recent
appraisal obtained by the Agent pursuant to Section 6.10 hereof for the
applicable period to which such Borrowing Base Certificate relates), each
Borrowing Base Certificate to be certified as complete and correct in all
material respects by a Responsible Officer of the Borrower; provided, that,
notwithstanding the foregoing (i) at any time that either an Event of Default
has occurred and is continuing or (ii) Borrower has failed to maintain
Availability at any time of at least twelve and one-half percent (12.5%) of the
Loan Cap, such Borrowing Base Certificate shall be delivered on a weekly basis,
on the third Business Day of each week as of the close of business on the
immediately preceding week; notwithstanding the foregoing reporting thresholds
based on Availability, more frequent reporting pursuant to clause (ii) above
shall occur only if Borrower fails to meet the then applicable Availability
threshold for at least three (3) consecutive days and shall continue until such
time as Borrower has maintained Availability of at least twelve and one-half
percent (12.5%) of the Loan Cap for forty-five (45) consecutive days;

-98- 

 



(c)                on the fifteenth (15th) day of each Fiscal Quarter end
commencing with the Fiscal Quarter ending July 31, 2021 (or, if such day is not
a Business Day, on the next succeeding Business Day), so long as no Event of
Default has occurred or is continuing and Availability is at least equal to an
amount greater than seventy-five percent (75%) of the Loan Cap, a Borrowing Base
Certificate, showing the Borrowing Base as of the close of business as of the
last day of the immediately preceding Fiscal Quarter (provided, that, the
Appraised Value applied to the Eligible Inventory set forth in each Borrowing
Base Certificate shall be the Appraised Value set forth in the most recent
appraisal obtained by the Agent pursuant to Section 6.10 hereof for the
applicable period to which such Borrowing Base Certificate relates), each
Borrowing Base Certificate to be certified as complete and correct in all
material respects by a Responsible Officer of the Borrower; provided, that, (i)
at any time that either an Event of Default (other than a Specified Event of
Default) has occurred and is continuing or Borrower has failed to maintain
Availability at least equal to twelve and one-half percent (12.50%) of the Loan
Cap but equal to or less than seventy-five percent (75%) of the Loan Cap, such
Borrowing Base Certificate shall be delivered on the fifteenth (15th) Business
Day of each month (or, if fifteenth (15th) Business Day is not a Business Day,
on the next succeeding Business Day), as of the close of business of the
immediately preceding month; or (ii) at any time that either a Specified Event
of Default has occurred and is continuing or Borrower has failed to maintain
Availability at less than twelve and one-half percent (12.5%) of the Loan Cap,
such Borrowing Base Certificate shall be delivered on the third Business Day of
each week as of the close of business on the immediately preceding week;
notwithstanding the foregoing reporting thresholds based on Availability, more
frequent reporting shall occur only if Borrower fails to meet the then
applicable Availability threshold for at least three (3) consecutive days and
shall continue until such time as Borrower has maintained Availability at the
higher level for at least forty-five (45) consecutive days;

(d)               (c) promptly upon receipt, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of any Loan Party
by its Registered Public Accounting Firm in connection with the accounts or
books of the Loan Parties or any Subsidiary, or any audit of any of them, but
only to the extent that such reports, letters or recommendations could
reasonably be expected to materially adversely impact (i) the calculation of the
Borrowing Base or Availability or (ii) the accuracy of any financial statements
furnished under Section 6.01 hereof;

(e)                (d) promptly after the same are available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of the Loan Parties, and copies of all annual, regular,
periodic and special reports and registration statements (other than
registration statements on Form S-8 or its equivalent) which any Loan Party may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934 or with any national securities exchange, and in
any case not otherwise required to be delivered to the Agent pursuant hereto;

(f)                (e) the financial and collateral reports described on
Schedule 6.02 hereto, at the times set forth in such Schedule;

(g)                (f) promptly after the furnishing thereof, copies of any
statement or report furnished to any holder of debt securities of any Loan Party
or any Subsidiary thereof pursuant to the terms of the 1991 Indenture or any
other indenture, loan or credit or similar agreement relating to Material
Indebtedness and not otherwise required to be furnished to the Lenders pursuant
to Section 6.01 or any other clause of this Section 6.02;

(h)               (g) promptly after the Agent’s request therefor, copies of all
material documents evidencing Material Indebtedness;

-99- 

 



(i)                 (h) promptly, and in any event within five Business Days
after receipt thereof by any Loan Party or any Subsidiary thereof, copies of
each notice or other correspondence received from any Governmental Authority
(including, without limitation, the SEC (or comparable agency in any applicable
non-U.S. jurisdiction)) concerning any proceeding with, or investigation or
possible investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, in each case could reasonably expected to
have a Material Adverse Effect; and

(j)                 (i) promptly, such additional information regarding the
business affairs, financial condition or operations of any Loan Party or any
Subsidiary, or compliance with the terms of the Loan Documents, as the Agent or
any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b), (c) or
Section 6.02(c), (e) or (g) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02 (as
updated from time to time by notice to the Agent); or (ii) on which such
documents are posted on the Borrower’s behalf on the Agent’s Portal or on an
Internet or intranet website, if any, maintained by the SEC to which each Lender
and the Agent have access (whether a commercial, third-party website or whether
sponsored by the Agent); provided, that, the Borrower shall deliver paper copies
of such documents to the Agent or any Lender (through the Agent) that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Agent or such Lenderincluding, without
limitation, the EDGAR database). The Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Loan Parties
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it (through the Agent) or maintaining its copies of
such documents.

The Loan Parties hereby acknowledge that (a) the Agent and/or the Arrangers will
make available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”). The Loan Parties hereby agree that so long as any
Loan Party is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities they will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to have authorized
the Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Loan Parties or their
securities for purposes of United States Federal and state securities laws
(provided, that, to the extent such Borrower Materials constitute Information,
they shall be treated as set forth in Section 10.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor”; and (z) the Agent and the Arrangers shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

It is understood and agreed that nothing in this Section 6.02 shall require the
Borrower or any of its Subsidiaries to provide any documents or information
secrets or, (a) in respect of which disclosure to the Agent or any Lender (or
their respective representatives) is prohibited by any applicable law or any
bona fide agreement binding on the Borrower or any of its Subsidiaries or (b)
that is subject to attorney-client privilege or similar privilege or constitutes
attorney work product.

-100- 

 



6.03                                  Notices. Promptly notify the Agent of the
following promptly after any Responsible Officer of the Borrower obtains
knowledge thereof:

(a)                                                                the
occurrence of any Default or Event of Default;

(b)                                                               any matter
that has resulted or could reasonably be expected to result in a Material
Adverse Effect;

(c)                                                                any breach or
non-performance of, or any default with respect to Material Indebtedness of any
Loan Party or any Subsidiary thereof;

(d)                                                               any dispute,
litigation, investigation, proceeding or suspension between any Loan Party or
any Subsidiary thereof and any Governmental Authority or the commencement of, or
any material development in, any litigation or proceeding affecting any Loan
Party or any Subsidiary thereof, including pursuant to any applicable
Environmental Laws that would be required to be reported in the Loan Parties’
public filing (provided, that, Borrower shall only be required to give Agent
telephonic notice of such dispute, litigation, investigation, proceeding or
suspension and, to the extent practicable, at a time reasonably prior to any
such public disclosure) or could otherwise could be reasonably be expected to
result in a Material Adverse Effect;

(e)                                                                the
occurrence of any ERISA Event in which the liability is reasonably expected to
be in excess of $25,000,00050,000,000 in any year or that could otherwise
reasonably be expected to result in a Material Adverse Effect;

(f)                                                                of any
material change in accounting policies or financial reporting practices by any
Loan Party or any Subsidiary thereof other than any such change that is made in
accordance with GAAP;

(g)                                                                of the
discharge by any Loan Party of its present Registered Public Accounting Firm or
any withdrawal or resignation by such Registered Public Accounting Firm;

(h)                                                               the entry into
any collective bargaining agreement or other material labor contract to which a
Loan Party becomes a party, or the application for the certification of a
collective bargaining agent;Reserved;

(i)                                                                 the filing
of any Lien against any Loan Party for unpaid Taxes in amount equal to or in
excess of $15,000,000,35,000,000, either individually or in the aggregate;

(j)                                                                 any casualty
or other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any interest in a
material portion of the Collateral under power of eminent domain or by
condemnation or similar proceeding or if any material portion of the Collateral
is damaged or destroyed; and

(k)                                                               of any failure
by any Loan Party to pay rent at (i) any distribution center or warehouse where
the aggregate book value of Inventory at such location is more than
$10,000,00015,000,000 if such failure continues for thirty (30) days beyond the
applicable due date and the amount of unpaid rent that is not subject to a bona
fide dispute is more than $2,500,0005,000,000; (ii) ten percent (10%) or more of
such Loan Party’s locations (other than the locations referred to in clause (i)
above); or (iii) any of a Loan Party’s locations if such failure continues for
more than thirty (30) days following the day on which such rent first came due
and such failure would be reasonably likely to result in a Material Adverse
Effect.

-101- 

 

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating any action the applicable Loan Party or its
Subsidiary has taken and proposes to take with respect thereto.

It is understood and agreed that nothing in this Section 6.03 shall require the
Borrower or any of its Subsidiaries to provide any notice, (a) in respect of
which disclosure to the Agent or any Lender (or their respective
representatives) is prohibited by any applicable law or any bona fide agreement
binding on the Borrower or any of its Subsidiaries or (b) that is subject to
attorney-client privilege or similar privilege or constitutes attorney work
product.

Documents required to be delivered pursuant to Section 6.03(d), (e), (f), (g),
(h), (i) or (k) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02 (as updated from time to time by
notice to the Agent); or (ii) on which such documents are posted on the
Borrower’s behalf on the Agent’s Portal or on an Internet website maintained by
the SEC to which each Lender and the Agent have access (including, without
limitation, the EDGAR database). The Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Loan Parties
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it (through the Agent) or maintaining its copies of
such documents.

6.04                                  Payment of Obligations. Pay and discharge
as the same shall become due and payable, all its obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, (b) all lawful claims (including,
without limitation, claims of landlords, warehousemen, customs brokers, freight
forwarders, consolidators and other carriers) which, if unpaid, would by law
become a Lien upon its property; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness, except, in each case, where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) such Loan Party has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, and (c) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect. Nothing contained in this Section 6.04 shall be deemed
to limit the rights of the Agent with respect to determining and establishing
Reserves pursuant to this Agreement, including in the event that (i) any such
contest does not effectively suspend collection of the contested obligation and
enforcement of any Lien securing such obligation or (ii) a Lien has been filed
with respect thereto (other than Permitted Encumbrances of the type described in
clauses (a), (b) and (e) of such definition).

6.05                                  Preservation of Existence, Etc.

(a)                                                                Preserve,
renew and maintain in full force and effect its legal existence (and, to the
extent applicable and except to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect, good standing) under
the Laws of the jurisdiction of its organization or formation except in a
transaction permitted by Section 7.04 or 7.05; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c)
preserve or renew all of its Intellectual Property, except as is permitted in a
transaction permitted by Section 7.04 or 7.05 and to the extent such
Intellectual Property is no longer used or useful in the conduct of the business
of the Loan Parties or that failure to do so could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

-102- 

 

 

6.06                                  Maintenance of Properties

Except to the extent that the failure to do so could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, (a)
maintain, preserve and protect all of its properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear and casualty events excepted; and (b) make all necessary repairs
thereto and renewals and replacements thereof except, in each case, where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.07                                  Maintenance of Insurance.

(a)                                                                Maintain with
financially sound and reputable insurance companies (or otherwise reasonably
acceptable to the Agent) which are not Affiliates of the Loan Parties (or
through self-insurance arrangements reasonably acceptable to the Agent),
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business and operating in the same or similar locations or as is required by
applicable Law, of such types and in such amounts (after giving effect to any
self-insurance compatible with the following standards) as are customarily
carried under similar circumstances by such other Persons and as are reasonably
acceptable to the Agent. The Agent and the Lenders acknowledge that the
insurance described in Schedule 5.10 as of the Closing Date and the insurance
carriers providing such insurance are acceptable and satisfy the requirements of
this Section 6.07.

(b)                                                               Fire and
extended coverage policies shall be maintained with respect to any Collateral
and shall be endorsed or otherwise amended to include (i) a lenders’ loss
payable clause (regarding personal property), in form and substance reasonably
satisfactory to the Agent, which endorsements or amendments shall provide that
the insurer shall pay all proceeds otherwise payable to the Loan Parties under
the policies directly to the Agent (and the Agent agrees, unless a Cash Dominion
Event is then continuing or the proceeds are required to be applied to the
Obligations and Other Liabilities in accordance with the provisions of Sections
2.05(c), to deliver such insurance proceeds to the Borrower (or otherwise, as to
how the Borrower may direct)), (ii) a provision to the effect that none of the
Loan Parties, Credit Parties or any other Person shall be a co-insurer and (iii)
such other provisions as the Agent may reasonably require from time to time to
protect the interests of the Credit Parties. Commercial general liability
policies shall be endorsed to name the Agent as an additional insured. Business
interruption policies maintained by the Loan Parties shall name the Agent as a
loss payee and shall be endorsed or amended to include (i) a provision that,
from and after the Closing Date, the insurer shall pay all proceeds otherwise
payable to the Loan Parties under the policies directly to the Agent (and the
Agent agrees, unless a Cash Dominion Event is then continuing or the proceeds
are required to be applied to the Obligations and Other Liabilities in
accordance with the provisions of Sections 2.05(c) or 2.05(e), to deliver such
insurance proceeds as the Borrower may direct), (ii) a provision to the effect
that none of the Loan Parties, the Agent, the Agent or any other party shall be
a co-insurer and (iii) such other provisions as the Agent may reasonably require
from time to time to protect the interests of the Credit Parties. Each such
policy referred to in this Section 6.07(b) shall also provide that it shall not
be canceled or not renewed (i) by reason of nonpayment of premium except upon
not less than ten (10) days’ prior written notice thereof by the insurer to the
Agent (giving the Agent the right to cure defaults in the payment of premiums)
or (ii) for any other reason except upon not less than thirty (30) days’ prior
written notice thereof by the insurer to the Agent. The Borrower shall deliver
to the Agent, prior to the cancellation or non-renewal of any such policy of
insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Agent, including an insurance
binder) together with evidence reasonably satisfactory to the Agent of payment
of the premium therefor.

-103- 

 

(c)                                                                None of the
Credit Parties, or their agents or employees shall be liable for any loss or
damage insured by the insurance policies required to be maintained under this
Section 6.07. Each such insurance companies shall have no rights of subrogation
against any Credit Party or its agents or employees. If, however, the insurance
policies do not provide waiver of subrogation rights against such parties, as
required above, then the Loan Parties hereby agree, to the extent permitted by
law, to waive their right of recovery, if any, against the Credit Parties and
their agents and employees. The designation of any form, type or amount of
insurance coverage by any Credit Party under this Section 6.07 shall in no event
be deemed a representation, warranty or advice by such Credit Party that such
insurance is adequate for the purposes of the business of the Loan Parties or
the protection of their properties.

(d)                                                               Maintain for
themselves and their Subsidiaries, a Directors and Officers insurance policy,
and a “Blanket Crime” policy including employee dishonesty, forgery or
alteration, theft, disappearance and destruction, robbery and safe burglary,
property, and computer fraud coverage with responsible companies in such amounts
as are customarily carried by business entities engaged in similar businesses
similarly situated, and will upon request by the Agent furnish the Agent
certificates evidencing renewal of each such policy.

(e)                With respect to any Real Estate which becomes subject to a
mortgage in favor of Agent for the benefit of the Credit Parties, if at any time
the area in which such real property is located is designated a "flood hazard
area" in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), maintain, flood insurance with
respect thereto, on such terms, and in amounts as the Agent may from time to
time reasonably require or as otherwise required by the Lenders, and otherwise
comply with Flood Laws, and in addition, the applicable Loan Party shall name
the Agent, as a lender’s loss payee and mortgagee with respect to all such flood
insurance policies and promptly upon request of the Agent or any Lender, shall
deliver to the Agent or such Lender as applicable, evidence of such compliance
in form and substance reasonably acceptable to the Agent or such Lender,
including, without limitation, evidence of annual renewals of such flood
insurance. All flood insurance on Real Estate which is subject to a mortgage or
other Lien securing the Obligations (including all related diligence,
documentation and coverage) shall comply with the Flood Laws, or otherwise shall
be satisfactory to all Lenders.

6.08                                  Compliance with Laws. Comply (a) in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (i) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves have been set
aside and maintained by the Loan Parties in accordance with GAAP or (ii) the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect, and (b) with Section 10.18.

6.09                                  Books and Records; Accountants

(a)                                                                Maintain
proper books of record and account, in which true and correct, in all material
respects, entries in conformity with GAAP shall be made of all financial
transactions and matters involving the assets and business of the Loan Parties
or such Subsidiary, as the case may be; and (ii) maintain such books of record
and account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Loan Parties or
such Subsidiary, as the case may be.



-104- 

 



(b)                                                               at all times
retain KPMG LLP or another Registered Public Accounting Firm of nationally
recognized standing or another accounting firm which is reasonably satisfactory
to the Agent and shall instruct such Registered Public Accounting Firm to
cooperate with, and be available to, the Agent or its representatives to discuss
the Loan Parties’ financial performance, financial condition, operating results,
controls, and such other matters, within the scope of the retention of such
Registered Public Accounting Firm, as may be raised by the Agent; provided that
the Borrower shall be given a reasonably opportunity to participate in any such
discussions between the Agent and the Registered Public Accounting Firm.

6.10                                  Inspection Rights

(a)                                                                Permit
representatives and independent contractors of the Agent to visit and inspect
any of its properties (provided that the Agent shall use commercially reasonable
efforts to minimize disruption to the business of the Loan Parties), to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
officers, and Registered Public Accounting Firm, and permit the Agent or
professionals (including investment bankers, consultants, accountants and
lawyers) retained by the Agent to conduct evaluations of the Loan Parties’
business plan, forecasts and cash flows, no more than once per year at the
expense of the Loan Parties (but more than once, at Lenders’ expense) and at
such reasonable times during normal business hours and as may be reasonably
requested, upon reasonable advance notice to the Borrower; provided, that, if an
Event of Default exists or has occurred and is continuing, Agent (or any of its
representatives or independent contractors) may do as many of the foregoing at
the expense of the Loan Parties during normal business hours and without advance
notice.

(b)                                                               Upon the
request of the Agent after reasonable prior notice and subject to the following
sentence, permit the Agent or professionals (including investment bankers,
consultants, accountants, and lawyers) retained by the Agent to conduct
commercial finance examinations and other evaluations, including, without
limitation, of (i) the Borrower’s practices in the computation of the Borrowing
Base and (ii) the assets included in the Borrowing Base and related financial
information such as, but not limited to, sales, gross margins, payables,
accruals and reserves. Without limiting the foregoing, the Loan Parties
acknowledge and agree that so long as Availability is greater than
fiftyseventy-five percent (5075%) of the Loan Cap, Agent will not conduct or
cause to be conducted any commercial finance examinations and in the event that
Availability is equal to or less than fiftyseventy-five percent (5075%) of the
Loan Cap for three (3) consecutive days, Agent shall conduct or cause to be
conducted no more than one (1) commercial finance examination in such Fiscal
Yearthe subsequent twelve (12) months at the Loan Parties’ expense.
Notwithstanding the foregoing, the Agent may cause additional commercial finance
examinations to be conducted (A) as it in its discretion deems necessary or
appropriate, at its ownLenders’ expense, (B) if required by Law or if a Default
or Event of Default exists or has occurred and be continuing, at the expense of
the Loan Parties and without advance notice or (C) if requested by the Borrower
in connection with a Permitted Acquisition, at the expense of Borrowers; it
being understood and agreed that no such appraisals shall be required for the
Borrower to include up to $20,000,000 of the acquired inventory or accounts or
credit card receivables in the Borrowing Base.

(c)                                                                Upon the
request of the Agent after reasonable prior notice and subject to the following
sentence, permit the Agent or professionals (including appraisers) retained by
the Agent to conduct appraisals of the Collateral, including, without
limitation, the assets included in the Borrowing Base, Without limiting the
foregoing, the Loan Parties acknowledge and agree that so long as Availability
is greater than fiftyseventy-five percent (5075%) of the Loan Cap, Agent will
not conduct or cause to be conducted any appraisals of Inventory and in the
event that Availability is equal to or less than fiftyseventy-five percent
(5075%) of the Loan Cap for three (3) consecutive days, Agent shall conduct or
cause to be conducted no more than one (1) appraisal of Inventory in such Fiscal
Yearthe subsequent

-105- 

 

twelve (12) months at the Loan Parties’ expense. Notwithstanding the foregoing,
the Agent may cause additional appraisals to be conducted (A) as it, in its
discretion, deems necessary or appropriate, at its ownLenders’ expense, (B) if
required by Law or if a Default or Event of Default shall have occurred and be
continuing, at the expense of the Loan Parties and without advance notice or (C)
if requested by the Borrower in connection with a Permitted Acquisition, at the
expense of Borrowers; it being understood and agreed that no such appraisals
shall be required for the Borrower to include up to $20,000,000 of the acquired
inventory or accounts or credit card receivables in the Borrowing Base.

(d)                                                               Nothing in
this Section 6.10, shall require the Borrower or any of its Subsidiaries to
provide, or permit the inspection of any documents or information provided that
neither the Borrower nor any of its Subsidiaries shall be required to provide
any information (a) in respect of which disclosure to the Agent or any Lender
(or their respective representatives) is prohibited by any applicable law or a
bona fide contractual obligation binding on the Borrower or any of its
Subsidiaries or (b) that is subject to attorney-client privilege or similar
privilege or constitutes attorney work product.

(e)                Borrowers agree that they will deliver an additional updated
commercial field examination and an appraisal of inventory to Agent, no later
than ninety (90) days after the Amendment No. 1 Effective Date, or such later
date as Agent may agree (collectively, the “Post Amendment No.1 Field Exam and
Appraisal”); each of these field examinations and appraisals shall be in
addition to any field examinations, inspections and appraisals conducted
pursuant to Section 6.10(a) through (e) above.

6.11                                  Use of Proceeds. Use the proceeds of the
Credit Extensions (a) on the Closing Date, to refinance Indebtedness under the
Existing Credit Agreement and to pay fees, costs and expenses in connection
therewith, (b) to finance the acquisition of working capital assets of the
Borrower and its Subsidiaries, including the purchase of inventory and
equipment, in each case in the ordinary course of business, (c) to finance
capital expenditures of the Loan Parties and their Subsidiaries, and (d) for
general corporate purposes of the Loan Parties and their Subsidiaries (including
the financing of Permitted Acquisitions and Permitted Investments and Restricted
Payments), in each case to the extent under applicable Law and the Loan
Documents; provided, that, no proceeds of any Credit Extension, whether directly
or indirectly for any purpose that would violate Regulations T, U, or X issued
by the FRB. The Borrower will not, directly or knowingly (after due care and
inquiry) indirectly, use the proceeds of the Loans or any Letter of Credit, or
knowingly (after due care and inquiry) lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
Person, (i) to fund any activities or business of or with any Person, or in any
Sanctioned Country (as such term is defined in Section 10.18 below)Jurisdiction
to the extent such activities, businesses or transaction would be prohibited by
applicable Sanctions (as such term is defined in Section 10.18 below) if
conducted by a corporation incorporated in the United States or in a European
Union member state or (ii) in any other manner that would result in a violation
of applicable Sanctions by any party hereto. No part of the proceeds of the
Loans or any Letter of Credit will be used, directly or, to the knowledge of the
Borrower, indirectly, for any payments that could constitute a material
violation of any applicable anti-bribery lawAnti-Corruption Laws or Anti-Money
Laundering Laws.

6.12                                  Additional Loan Parties. Notify the Agent
at the time that any Person becomes a Domestic Subsidiary that the Borrower in
its sole discretion elects to cause such Subsidiary to become a Loan Party or if
the Borrower in its sole discretion elects to cause any of its other
Subsidiaries that is not a Loan party to become a Loan Party (it being
acknowledged by the Credit Parties that the Borrower is not obligated to cause
any such Subsidiary to become a Loan Party). If the Borrower elects to cause any
such Subsidiary to become a Loan Party, cause such Person (a) to become a Loan
Party by executing and delivering to the Agent a Joinder Agreement, (b) to grant
a Lien to secure the Obligations to the Agent on such Person’s assets of the
same types of assets which constitute Collateral under the Security Documents
(subject to the limitations contained therein), and (c) to deliver to the Agent
documents of the types referred to in clauses (iii) and (iv) of Section 4.01(a)
and, if reasonably requested by the Agent, favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to above).
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, Agent shall not accept delivery of any joinder to any Loan Document
with respect to any Subsidiary of any Loan Party that is not a Loan Party, if
such Subsidiary that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation unless such Subsidiary has delivered a Beneficial Ownership
Certification in relation to such Subsidiary and Agent has completed its Patriot
Act searches, OFAC/PEP searches and customary individual background checks for
such Subsidiary, the results of which shall be satisfactory to Agent and all
Lenders.

-106- 

 

6.13                                  Cash Management.

(a)                                                                On or before
the date required pursuant to Section 6.19, (or such later date as the Agent
shall agree in its sole discretion):

(i)                                                                                        
deliver to the Agent copies of notifications (each, a “Credit Card
Notification”) substantially in the form attached hereto as Exhibit G, which
have been executed on behalf of such Loan Party and delivered to such Loan
Party’s credit card clearinghouses and processors listed on Schedule 6.19; and

(ii)                                                                                      
enter into a Control Agreement with each Cash Management Bank (the accounts
covered by such Control Agreements, collectively, the “Blocked Accounts”).

(b)                                                               Whether or not
a Cash Dominion Event has occurred and is continuing, the Loan Parties shall (i)
ACH or wire transfer, with such frequency as is consistent with their respective
business practices in effect on the Closing Date or as otherwise agreed to by
the Agent (and whether or not there are then any outstanding Obligations) to a
Blocked Account or the Concentration Account, all amounts on deposit and
available in each DDA (net of any minimum balance as may be required to be kept
in such DDA by the depository institution at which such DDA is maintained
provided, that, during a Cash Dominion Event, such minimum balance shall not
exceed the greater of $2,500 individually or the minimum balance required by any
applicable Cash Management Bank, but in any event not more than $2,000,000 in
the aggregate, (ii) cause (A) all cash receipts, all collections of Accounts and
all other proceeds of the sales of Inventory and other Collateral, including,
without limitation, all Net Proceeds, and all other cash payments received by a
Loan Party from any Person or from any source or on account of any sale or other
transaction or event, including, without limitation, any Prepayment Event to be
deposited into a Blocked Account, and (iii) cause all funds in each Blocked
Account and payments due from credit card processors to be forwarded with such
frequency as is consistent with their respective business practices in effect on
the Closing Date (which Borrower acknowledges is on a daily basis on each
Business Day) or as otherwise agreed to by the Agent to a deposit account
maintained by Borrower at J.P. Morgan Chase Bank, N.A. (or such other depositary
institution (which shall be a Lender or an Affiliate of a Lender at the time
such account is established or a nationally recognized banking institution or
another bank acceptable to the Agent) as the Borrower may select from time to
time; the “Concentration Account”) which is subject to a Control Agreement.

(c)                                                                At any time
that a Cash Dominion Event exists, after delivery of a notice thereof from the
Agent (at Agent’s option or at the request of the Required Lenders) to the
applicable Cash Management Bank), the Cash Management Bank shall ACH or wire
transfer no less frequently than once each Business Day all funds in such
Concentration Account and any other Blocked Account to the Agent Payment
Account.

-107- 

 



(d)                                                               The
Concentration Account shall at all times be subject to a Control Agreement,
except as permitted pursuant to Section 6.19. The Loan Parties hereby
acknowledge and agree that (i) upon the occurrence and during the continuation
of a Cash Dominion Event, the Loan Parties have no right of withdrawal from the
Concentration Account, (ii) the funds on deposit in the Concentration Account
shall at all times be collateral security for all of the Obligations and (iii)
upon the occurrence and during the continuation of a Cash Dominion Event, the
funds on deposit in the Concentration Account and any other Blocked Account
shall be applied as provided in this Agreement. In the event that,
notwithstanding the provisions of this Section 6.13, if at any time during the
continuation of a Cash Dominion Event, any Loan Party receives or otherwise has
dominion and control of any such proceeds or collections, such proceeds and
collections shall be held in trust by such Loan Party for the Agent, shall not
be deposited in any account of such Loan Party (other than a Blocked Account)
and shall, not later than the Business Day after receipt thereof, be deposited
into the Concentration Account or dealt with in such other fashion as such Loan
Party may be instructed by the Agent.

(e)                                                                Upon the
written request of the Agent at any time that a Cash Dominion Event exists, the
Loan Parties shall use commercially reasonable efforts to cause bank statements
and/or other reports to be delivered to the Agent not less often than monthly
(or at such other intervals as the applicable Cash Management Bank customarily
provides such bank statements and/or other reports)..

(f)                                                                So long as no
Cash Dominion Event has occurred and is continuing, Loan Parties may add or
replace a DDA or Cash Management Bank provided, that, no later than thirty (30)
days after the time of the opening of such Deposit Account, the applicable Loan
Party and such applicable Cash Management Bank shall have executed and delivered
to Agent a Control Agreement (including any acknowledgement and agreement of the
Cash Management Bank or securities intermediary with respect thereto).
Notwithstanding the foregoing, Borrower may not establish a new Concentration
Account after the date hereof, without prior notice to Agent and delivery of a
Control Agreement, contemporaneously with the opening of such Concentration
Account.

(g)                                                                So long as no
Cash Dominion Event has occurred and is continuing, Loan Parties may add or
replace Credit Card Processors and Credit Card Issuers and shall upon such
addition or replacement provide to Agent no later than fifteen (15) days after
the time of entering into such new arrangements, applicable Credit Card
Notifications.

6.14                                  Information Regarding the Collateral.

(a)                                                             Furnish to the
Agent at least ten (10) Business Days’ prior written notice (or such shorter
period as the Agent may agree) of any change in any Loan Party’s legal name.

(b)                                                               Furnish to the
Agent at least twenty (20) days prior written notice (or such shorter period as
the Agent may agree) of any change in: (i) the location of any Loan Party’s
chief executive office or its principal place of business; (ii) any Loan Party’s
type of organization or jurisdiction of organization (subject to Section 7.04);
or (iii) any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number assigned to it by its state of
organization;

(c)                                                             Furnish to the
Agent prompt written notice of any change in any trade name used to identify it
in the conduct of its business or in the ownership of its properties.

(d)                                                               The Loan
Parties agree not to effect or permit any change referred to in the clauses (a)
and (b) unless all filings have been made under the UCC (or the Agent has been
given all information required to make such filings) that are required in order
for the Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral for its own benefit
and the benefit of the other Credit Parties as required by this Agreement and
the Security Agreement.

-108- 

 



6.15                                  Physical Inventories.

(a)                                                                Cause not
less than one physical inventory to be undertaken, at the expense of the Loan
Parties, in each consecutive twelve (12) month period and periodic cycle counts,
in each case consistent with past practices or as otherwise agreed to by the
Agent in its discretion, conducted by such inventory takers as are satisfactory
to the Agent and following such methodology as is consistent with the
methodology used in the immediately preceding inventory or as otherwise may be
satisfactory to the Agent. The Agent, at the expense of the Loan Parties, may
observe each scheduled physical count of Inventory which is undertaken on behalf
of any Loan Party. The Borrower, within sixty (60) days following the completion
of such inventory, shall provide the Agent with a reconciliation of the results
of such inventory (as well as of any other physical inventory or cycle counts
undertaken by a Loan Party) and shall post such results to the Loan Parties’
stock ledgers and general ledgers, as applicable.

(b)                                                               Permit the
Agent, in its discretion, if any Event of Default exists, to cause additional
such inventories to be taken as the Agent determines (each, at the expense of
the Loan Parties).

6.16                                  Environmental Laws.

(a)                                                                Except, in
each case, where failure to do so could not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect, conduct its
operations and keep and maintain its Real Estate in compliance with all
Environmental Laws; (b) obtain and renew all environmental permits necessary for
its operations and properties; and (c) implement any and all investigation,
remediation, removal and response actions that are appropriate or necessary to
maintain the value and marketability of its owned Real Estate or to otherwise
comply with Environmental Laws pertaining to the presence, generation,
treatment, storage, use, disposal, transportation or release of any Hazardous
Materials on, at, in, under, above, to, from or about any of its Real Estate,
provided, that, neither a Loan Party nor any of its Subsidiaries shall be
required to undertake any such cleanup, removal, remedial or other action to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and adequate reserves have been set aside and are being
maintained by the Loan Parties with respect to such circumstances in accordance
with GAAP.

6.17                                  Further Assurances.

(a)                                                                Subject to
the exceptions and limitations set forth in the applicable Loan Documents,
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording (or authorizing the Agent to file and record) of financing statements
and other documents), that may be required under any applicable Law, or which
the Agent may reasonably request, to effectuate the transactions contemplated by
the Loan Documents or to grant, preserve, protect or perfect the Liens created
or intended to be created by the Security Documents or the validity or priority
of any such Lien, all at the expense of the Loan Parties.

(b)                                                               If any assets
(which are of type constituting Collateral, other than any such assets that will
not be required to constitute Collateral and subject to the limits on perfection
requirements contained in the Security Documents) are acquired by any Loan Party
after the Closing Date (other than assets constituting Collateral under the
Security Documents that become subject to the Lien under the Security Documents
upon acquisition thereof), notify the Agent thereof, and, after the acquisition
thereof, the applicable Loan Parties will cause such assets to be subjected to a
Lien securing the Obligations and will take such actions (or provide the Agent
with the information and documents necessary to take such actions) as shall be
necessary to grant and perfect such Liens, including actions described in
subsection (a) of this Section 6.17, all at the expense of the Loan Parties.

-109- 

 

(c)                Notwithstanding anything to the contrary contained herein or
in any other Loan Document, Agent shall not accept delivery of any mortgage from
any Loan Party unless each of the Lenders has received forty-five (45) days
prior written notice thereof and Agent has received confirmation from each
Lender that such Lender has completed its flood insurance diligence, has
received copies of all flood insurance documentation and has confirmed that
flood insurance compliance has been completed, as required by the Flood Laws or
as otherwise satisfactory to such Lender. For the avoidance of doubt, no parcel
of Real Estate shall be taken as Collateral unless each Lender confirms to Agent
that it has completed all flood due diligence, received copies of all flood
insurance documentation and confirmed that the flood insurance policy obtained
(to the extent necessary) is satisfactory to each Lender.

6.18                                  Compliance with Terms of Leaseholds

Except as otherwise expressly permitted hereunder, (a) make all payments and
otherwise perform all obligations in respect of all Leases to which any Loan
Party or any of its Subsidiaries is a party, keep such Leases in full force and
effect, (b) not allow such Leases to lapse or be terminated or any rights to
renew such Leases to be forfeited or cancelled and (c) cause each of its
Subsidiaries to do so, except, in each case, where the failure to do so, either
individually or in the aggregate, could not be reasonably likely to have a
Material Adverse Effect.

6.19                                  Post-Closing Matters

Perform, or cause to be performed, the covenants and agreements set forth on
Schedule 6.19 within the time frame set forth therein, in each case, as such
time frame may be extended by the Agent in its discretion.

6.20          OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws

Each of the Loan Parties will, and will cause each of its Subsidiaries to,
maintain in effect policies and procedures reasonably designed to promote
compliance by the Loan Parties and their Subsidiaries and their respective
directors, officers, employees and agents with all applicable Sanctions,
Anti-Corruption Laws and Anti-Money Laundering Laws.

ARTICLE VII
NEGATIVE COVENANTS

Until payment in full of the Obligations and termination of the Commitments, no
Loan Party shall, nor shall it permit any Domestic Subsidiary to, directly or
indirectly:

7.01                                  Liens. Create, incur, assume or suffer to
exist any Lien upon any of its property, assets or revenues, whether now owned
or hereafter acquired or sign or file or suffer to exist under the UCC or any
similar Law or statute of any jurisdiction an effective financing statement that
names any Loan Party or any Subsidiary thereof as debtor, other than, as to all
of the above, Permitted Encumbrances; provided, that, if any such financing
statement is filed without the knowledge or consent of the Borrower, the
Borrower shall have a reasonable period of time after obtaining knowledge
thereof to obtain its termination.

7.02                                  Investments. Make any Investments, except
Permitted Investments.

-110- 

 



7.03                                  Indebtedness; Disqualified Stock. (a)
Create, incur, assume, guarantee, suffer to exist or otherwise become or remain
liable with respect to, any Indebtedness, except Permitted Indebtedness; (b)
issue Disqualified Stock.

7.04                                  Fundamental Changes. Merge, dissolve,
liquidate, consolidate with or into another Person, except that, so long as no
Default or Event of Default shall have occurred and be continuing prior to or
immediately after giving effect to any action described below or would result
therefrom:

(a)                                                                any
Subsidiary may merge with (i) a Loan Party, provided that a Loan Party shall be
the continuing or surviving Person (and in any merger involving the Borrower,
the Borrower shall be the continuing or surviving Person), or (ii) any one or
more other Subsidiaries which are not Loan Parties, provided, that, when any
Wholly Owned Subsidiary is merging with another Subsidiary, such Wholly Owned
Subsidiary shall be the continuing or surviving Person;

(b)                                                               in connection
with a Permitted Acquisition or other Permitted Investment, any Loan Party or
Subsidiary of a Loan Party may merge with or into or consolidate with any other
Person or permit any other Person to merge with or into or consolidate with it;
provided, that, (i) if such merger or consolidation involves a Loan Party, the
Person surviving such merger or consolidation shall be a Loan Party (and any
merger involving the Borrower, the Borrower shall be the surviving entity in
accordance with the provisions of Section 6.12 hereof, and (ii) in the case of
any such merger or consolidation to which any Loan Party is a party, such Loan
Party is the surviving Person; and

(c)                                                                any
Subsidiary of the Borrower may liquidate or dissolve if the Borrower determines
in good faith that such liquidation or dissolution is in the best interests of
the Loan Parties and is not materially disadvantageous or materially adverse to
the Credit Parties.

In no event, without the prior written consent of Agent, shall any Loan Party
change its jurisdiction of organization (including, without limitation, by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reincorporating or incorporating in any other jurisdiction or pursuant to
Section 6.14 hereof ) to a jurisdiction outside of the United States.

7.05                                  Dispositions. Make any Disposition except
Permitted Dispositions.

7.06                                  Restricted Payments. Declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that:

(a)                                                                so long as no
Default or Event of Default shall have occurred and be continuing prior to or
immediately after giving effect to any action described below or would result
therefrom (i) each Subsidiary may make Restricted Payments to any Loan Party,
and (ii) each Subsidiary that is not a Loan Party may make Restricted Payments
to any other Subsidiary;

(b)                                                               so long as no
Default or Event of Default shall have occurred and be continuing prior to or
immediately after giving effect to any action described below or would result
therefrom the Loan Parties and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

(c)                                                                if the
Payment Conditions are satisfied, the Loan Parties and each Subsidiary may
purchase, redeem or otherwise acquire Equity Interests issued by it;

-111- 

 



(d)                                                               Borrower may
declare or pay cash dividends to its stockholders if the Payment Conditions are
satisfied at the time such dividend is declared (so long as such dividend is
paid within 60 days of such declaration) and/or at the time such dividend is
made, and

(e)        so long as no Default or Event of Default shall have occurred and be
continuing prior to or immediately after giving effect to any action described
below or would result therefrom the Loan Parties may issue and sell Equity
Interests provided, that, (i) (A) with respect to any Equity Interests, all
dividends (other than cash dividends to be paid by the Borrower in accordance
with clause (d) above) in respect of which are to be paid (and all other
payments in respect of which are to be made) shall be in additional shares of
such Equity Interests, in lieu of cash, (B) such Equity Interests shall not be
subject to redemption other than redemption at the option of the Loan Party
issuing such Equity Interests, and (C) all payments in respect of such Equity
Interests are expressly subordinated to the Obligations, and (ii) no Loan Party
shall issue any additional Equity Interests in a Subsidiary.

7.07                                  Prepayments of Indebtedness. Prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner any Indebtedness, or make any payment in violation of any
subordination terms of any Subordinated Indebtedness, except (a) payment in
respect of the Obligations, (b) regularly scheduled or mandatory repayments and
prepayments, repurchases, redemptions or defeasances of Permitted Indebtedness
(but excluding any such payments in violation of the subordination terms
governing any Subordinated Indebtedness), (c) voluntary prepayments,
repurchases, redemptions or defeasances of Permitted Indebtedness (but excluding
voluntary prepayments, repurchases, redemptions or defeasances of Subordinated
Indebtedness in violation of the subordination terms governing any Subordinated
Indebtedness) so long as the Payment Conditions are satisfied, (d) payment of
Permitted Indebtedness to the extent such payment is in kind, (e) refinancings
and refundings of such Indebtedness to the extent permitted hereunder, and (f)
Permitted Refinancing Indebtedness in respect of any such Indebtedness.

7.08                                  Change in Nature of Business(a). In the
case of each of the Loan Parties, engage in any line of business substantially
different from the Business conducted by the Loan Parties and their Subsidiaries
on the Closing Date or any business substantially related, complementary,
ancillary or incidental thereto.

7.09                                  Transactions with Affiliates. Enter into,
renew, extend or be a party to any transaction of any kind with any Affiliate of
any Loan Party, whether or not in the ordinary course of business, other than on
fair and reasonable terms substantially as favorable, taken as a whole, to the
Loan Parties or such Subsidiary as would be obtainable by the Loan Parties or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate, provided, that, the foregoing restriction shall
not apply to (a) a transaction between or among the Loan Parties, (b) a
transaction between or among any Subsidiaries of the Borrower that are not Loan
Parties, (c) transactions, arrangements, reimbursements and indemnities
permitted between or among such parties under this Agreement, (d) transactions
described on Schedule 7.09 hereto, (e) advances for commissions, travel and
other similar purposes in the ordinary course of business to directors, officers
and employees, (f) the issuance of Equity Interests in the Borrower to any
officer, director, employee or consultant of the Borrower or any of its
Subsidiaries, (g) the payment of reasonable fees and out-of-pocket costs to
directors, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Borrower or any of its Subsidiaries, and (h) any issuances of securities of the
Borrower (other than Disqualified Stock and other Equity Interests not permitted
hereunder) or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans approved by the Borrower’s board of directors, or (f)
non-exclusive, royalty-free licenses of any of the Borrower’s’ or Subsidiaries’
trademarks, trade names and business systems by Loan Parties to Subsidiaries
which are not Loan Parties.

-112- 

 

7.10                                  Burdensome Agreements. Enter into or
permit to exist any Contractual Obligation (other than this Agreement or any
other Loan Document and except in the case of restrictions and conditions
imposed by law) that limits (a) the ability (i) of any Domestic Subsidiary to
make Restricted Payments or other distributions to any Loan Party or to
otherwise transfer property to or invest in a Loan Party, (ii) of any Subsidiary
to make or repay loans to a Loan Party, or (iii) of the Loan Parties to create,
incur, assume or suffer to exist Liens on property of such Person in favor of
the Agent; provided, that, this Section 7.10 shall not prohibit (A) any
restriction incurred or provided in favor of any holder of Indebtedness
permitted under clauses (c) or (f) of the definition of Permitted Indebtedness
solely to the extent any such restriction relates to the property financed by or
the subject of such Indebtedness, (B) customary anti-assignment provisions in
licenses and other contracts entered into in the ordinary course of business
restricting the assignment thereof or in contracts for the Disposition of any
assets or any Subsidiary, provided, that, the restrictions in any such contract
shall apply only to the assets or Subsidiary that is subject to such contract or
to be Disposed of, (C) provisions in leases of real property that prohibit
mortgages or pledges of the lessee’s interest under such lease or restricting
subletting or assignment of such lease; (D) any encumbrance or restriction
contained in any agreement of a Person acquired in a Permitted Investment, which
encumbrance or restriction was in existence at the time of such Permitted
Investment (but not created in connection therewith or in contemplation thereof)
and which encumbrance or restriction is not applicable to any Person or the
properties or assets of any Person, other than the Person or the property and
assets of the Person so acquired, (E) customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures to the
extent such joint ventures are permitted hereunder, (F) prohibitions,
restrictions or conditions contained in any agreement of a Person that becomes a
Subsidiary of Borrower after the Closing Date which existed prior to the date
that such Person became a Subsidiary; provided that such prohibitions,
restrictions or conditions existed at the time that such Person became a
Subsidiary and were not created in contemplation of such Person becoming a
Subsidiary and do not apply to any other Subsidiary or any assets other than
those of the Subsidiary so acquired, (G) restrictions or conditions contained in
any agreement or document governing the 1991 Indenture (or Permitted Refinancing
Indebtedness in respect thereof), provided that such restrictions and conditions
permit Liens securing the Obligations (or any Indebtedness incurred to refinance
or replace any of the Obligations) on any asset or property of the type included
in the Collateral; or (b) requires the grant of a Lien to secure an obligation
of such Person if a Lien is granted to secure another obligation of such Person
or (H) restrictions contained in Indebtedness permitted under clause (s) of the
definition of Permitted Indebtedness and other Indebtedness not prohibited
hereunder that are, taken as a whole, in each case, nor materially more
restrictive than those contained in this Agreement, taken as a whole.

7.11                                  Amendment of Material Documents. Amend,
modify or waive any of a Loan Party’s rights under (a) its Organization
Documents in a manner materially adverse to the Credit Parties, or (b)
obligations under any Material Indebtedness (other than on account of any
refinancing thereof otherwise permitted hereunder), in each case to the extent
that such amendment, modification or waiver would (i) result in an Event of
Default under any of the Loan Documents, (ii) otherwise would be reasonably
likely to have a Material Adverse Effect, or (iii) in the case of the
Indebtedness outstanding under the 1991 Indenture, shorten the maturity date of
the Indebtedness evidenced thereby, or any increase the amount of the scheduled
amortization thereof, or the frequency of such payments from the terms in effect
on the date hereof.

7.12                                  Fiscal Year. Either (a) change the Fiscal
Year of any Loan Party, or (b) change the accounting policies or reporting
practices of the Loan Parties, except as required or permitted by GAAP or except
for the adoption by the Borrower of the International Financial Reporting
Standards (subject to Section 1.03 hereof).

7.13                                  Financial Covenant. Borrower and its
Subsidiaries, on a consolidated basis, will maintain a minimum Consolidated
Fixed Charge Coverage Ratio of not less than 1.00 to 1.00 as of the end of each
Fiscal Quarter, based on the four (4) immediately preceding Fiscal Quarters
ending on the last Fiscal Quarter for which Agent has received financial
statements of the Loan Parties, provided, that, compliance with such financial
covenant shall only be required during a Covenant Compliance Period, in which
case such financial covenant shall be tested as of the last day of the then most
recently completed Fiscal Quarter for which financial statements were required
to have been received bydelivered to Agent and for each quarter-end thereafter
until the Covenant Compliance Period ends; provided, that, in the event Agent is
requiring delivery of monthly financial statements in accordance with Section
6.01(c), compliance with this covenant shall be tested as of the last day of
each Fiscal Month for which financial statements have been delivered (for the
twelve (12) consecutive months then ended) and at the end of each month (for the
twelve (12) consecutive months then ended) until the Covenant Compliance Period
ends.



-113- 

 

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

8.01                                  Events of Default. Any of the following
shall constitute an Event of Default:

(a)                                                                Non-Payment.
The Borrower or any other Loan Party fails to pay when and as required to be
paid herein, (i) any amount of principal of any Loan or any L/C Obligation, or
deposit any funds as Cash Collateral in respect of L/C Obligations, or (ii) any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, which
failure continues for three Business Days, or (iii) any other amount payable
hereunder or under any other Loan Document, which failure continues for three
Business Days; or

(b)                                                               Specific
Covenants. Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Section 6.01, 6.02, 6.03, 6.05(a), 6.07, 6.10,
6.11, 6.12, 6.13, 6.14, 6.19 or Article VII, provided, that, no Event of Default
shall be deemed to have arisen herein (i) with respect to Sections 6.02(a) and
6.02(b), unless such failure continues for two Business Days and such failure
has not occurred more than twice in any consecutive twelve month period, (ii)
with respect to Section 6.14(a), unless such failure continues for two Business
Days (and providing such information shall be deemed to cure any such Default or
Event of Default), or (iii) with respect to Section 6.14(b), unless such failure
continues for five Business Days (and providing such information shall be deemed
to cure any such Default or Event of Default); or

(c)                                                                Other
Defaults. Any Loan Party fails to perform or observe any other covenant or
agreement (not specified in subsection (a) or (b) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
thirty (30) days after notice thereof from the Agent or the Required Lenders to
the Borrower; or

(d)                                                              
Representations and Warranties. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of Borrower or any other
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith (including, without limitation, any Borrowing
Base Certificate), or in completing any request for a Borrowing via the Portal,
shall be incorrect or misleading in any material respect when made or deemed
made; or

(e)                                                               
Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and such payment is not made within any
applicable grace period in respect of any Material Indebtedness (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement), or (B) fails to
observe or perform any other agreement or condition relating to any such
Material Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Material Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, with the giving of notice if required, such Indebtedness to
be demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; provided,
that, this clause (i)(B) shall not apply to secured Indebtedness of a Loan Party
or a Subsidiary permitted hereunder that becomes due upon the sale or transfer
by such Loan Party or Subsidiary of the assets securing such Indebtedness; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined in such Swap Contract) under such Swap Contract as to which a Loan Party
or any Subsidiary thereof is an Affected Party (as so defined in such Swap
Contract) and, in either event, the Swap Termination Value owed by the Loan
Party or such Subsidiary as a result thereof is greater than $50,000,000 and
such Loan Party or Subsidiary is unable to pay such amount upon such
termination; or

-114- 

 

(f)                                                                Insolvency
Proceedings, Etc. Any Loan Party or any of its Subsidiaries (other than any
Immaterial Subsidiary) institutes, consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or a proceeding shall be
commenced or a petition filed, without the application or consent of such
Person, seeking or requesting the appointment of any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer is
appointed and the appointment continues undischarged, undismissed or unstayed
for sixty (60) calendar days or an order or decree approving or ordering any of
the foregoing shall be entered; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

(g)                                                                Inability to
Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary thereof (other than
any Immaterial Subsidiary) becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due in the ordinary course of
business, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within thirty (30)
calendar days after its issuance or levy; or

(h)                                                               Judgments.
There is entered against any Loan Party or any Subsidiary thereof (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments and orders) exceeding $50,000,000 and such judgment(s)
or order(s) shall continue unsatisfied or unstayed for a period of thirty (30)
consecutive days (except to the extent notfully covered (other than to the
extent of customary deductibles) by third party insurance aspursuant to which
the applicable insurer has been notified of the claim and has not disputednot
denied coverage), or (ii) any one or more non-monetary judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) such judgment or
order, by reason of a pending appeal or otherwise, shall not have been
satisfied, vacated, discharged, stayed or bonded for a period of thirty (30)
consecutive days; or

(i)                                                                 ERISA. (i)
An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan which
has resulted or could reasonably be expected to result in liability of any Loan
Party under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC which would reasonably likely result in a Material Adverse Effect, or (ii)
a Loan Party or any ERISA Affiliate fails to pay when due, after the expiration
of any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan
which would reasonably likely result in a Material Adverse Effect; or

-115- 

 

(j)                                                                 Invalidity
of Loan Documents. (i) Any material provision of any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party thereof or
any Governmental Authority contests in any manner the validity or enforceability
of any provision of any Loan Document; or any Loan Party denies that it has any
or further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document or
seeks to avoid, limit or otherwise adversely affect any Lien purported to be
created under any Security Document; or (ii) any Lien purported to be created
under any Security Document shall cease to be (other than pursuant to the terms
thereof or as a result of an act or failure to Act by the Agent or any other
Credit Party), or shall be asserted by any Loan Party or any Subsidiary of any
Loan Party or any Governmental Authority, not to be, a valid and perfected Lien
on any Collateral (other than an immaterial portion of the Collateral which is
not Borrowing Base Type Collateral), with the priority required by the
applicable Security Document, except to the extent resulting from the failure of
the Agent to file UCC continuation statements or to maintain “control” (as such
term is defined in the UCC), as applicable; or

(k)                                                               Change of
Control. There occurs any Change of Control; or

(l)                                                                 Cessation of
Business. Except as otherwise expressly permitted hereunder, any Loan Party
shall take any action to suspend the operation of all or a material portion of
the business of the Loan Parties, taken as a whole, in the ordinary course,
including, without limitation, the liquidation of all or a material portion of
the assets or Store locations of the Loan Parties, taken as a whole or the
employment of an agent or other third party to conduct a program of closings,
liquidations or “Going-Out-Of-Business” sales of any material portion of its
business; or

(m)                                                             Loss of
Collateral. There occurs any uninsured loss to any material portion of the
Collateral; or

(n)                                                               Indictment.
The indictment of, or institution of any legal process or proceeding against,
any Loan Party, under any applicable Law for a felony and such indictment
remains unquashed or such legal processproceeding remains undismissed for a
period of 90 days or more, unless the Agent, in its discretion, determines that
such indictment or legal process is not material; or

(o)                                                               Guaranty. The
termination or attempted termination of any Facility Guaranty by any Loan Party
except as expressly permitted hereunder or under any other Loan Document; or

(p)                                                               Subordination.
(i) The subordination provisions of the documents evidencing or governing any
Subordinated Indebtedness, or the provisions of any intercreditor agreement
entered into by Agent after the date hereof, in each case in respect of any
Material Indebtedness, any such provisions being referred to as the
“Intercreditor Provisions”, shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of the applicable Indebtedness; or (ii) Borrower or any other Loan Party
shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Intercreditor Provisions
governing Material Indebtedness or that the Obligations or the Liens securing
the same for any reason shall not have the priority contemplated by this
Agreement, the other Loan Documents, or such Intercreditor Provisions or (B)
that the Intercreditor Provisions exist for the benefit of the Credit Parties.

-116- 

 



8.02                                  Remedies Upon Event of Default. If any
Event of Default occurs and is continuing, the Agent may, or, at the request of
the Required Lenders shall, take any or all of the following actions:

(a)                                                                declare the
Commitments of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions to be terminated, whereupon such Commitments and
obligation shall be terminated;

(b)                                                               declare the
unpaid principal amount of all outstanding Loans, all interest accrued and
unpaid thereon, and all other Obligations (other than Other Liabilities) to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Loan
Parties;

(c)                                                                require that
the Loan Parties Cash Collateralize the L/C Obligations; and

(d)                                                               whether or not
the maturity of the Obligations shall have been accelerated pursuant hereto,
proceed to protect, enforce and exercise all rights and remedies of the Credit
Parties under this Agreement, any of the other Loan Documents or applicable Law,
including, but not limited to, by suit in equity, action at law or other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Agreement and the other Loan Documents or any
instrument pursuant to which the Obligations are evidenced, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right of the Credit Parties;

provided, that, upon the occurrence of any Event of Default with respect to any
Loan Party or any Subsidiary thereof under Section 8.01(f), the obligation of
each Lender to make Loans and any obligation of the L/C Issuer to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Loan Parties to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Agent or any Lender.

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

Each of the Credit Parties agrees that, notwithstanding anything to the contrary
contained herein or in any of the other Loan Documents, no Credit Party shall
have any right individually to commence any legal or equitable proceedings to
enforce any Loan Document against any Loan Party (including, without limitation,
the Facility Guaranty) or to foreclose any Lien on, or otherwise enforce any
security interest in, or other rights to, any of the Collateral; it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by the Agent on behalf of the Credit Parties in accordance with
the terms hereof, and all powers, rights and remedies hereunder and under the
other Loan Documents may be exercised solely by the Agent.

8.03                                  Application of Funds. After the exercise
of remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to Section
8.02), any amounts received on account of the Obligations shall be applied by
the Agent in the following order:

-117- 

 



First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the Agent and
amounts payable under Article III) payable to the Agent;

Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Credit Party Expenses, and other amounts
(other than principal, interest and fees) payable to the Lenders and the L/C
Issuer (including fees, charges and disbursements of counsel to the respective
Lenders and the L/C Issuer and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;

Third, to the extent not previously reimbursed by the Lenders, to payment to the
Agent of that portion of the Obligations constituting principal and accrued and
unpaid interest on any Permitted Overadvances, ratably among the Lenders in
proportion to the amounts described in this clause Third payable to them;

Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;

Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Committed Loans and other Obligations (other than Bank
Product Obligations), and fees (including Letter of Credit Fees), ratably among
the Lenders and the L/C Issuer in proportion to the respective amounts described
in this clause Fifth payable to them;

Sixth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;

Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Committed Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Seventh held by them;

Eighth, to the Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit;

Ninth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations, but
excluding any Other Liabilities), ratably among the Credit Parties in proportion
to the respective amounts described in this clause Ninth held by them;

Tenth, to payment of that portion of Other Liabilities in respect of Cash
Management Services to the extent secured under the Security Documents, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Tenth held by them;

Eleventh, to payment of all Other Liabilities consisting of Bank Product
Obligations to the extent secured under the Security Documents, ratably among
the Credit Parties in proportion to the respective amounts described in this
clause Eleventh held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

-118- 

 



Subject to Section 2.03(c) amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Eighth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Other Liabilities shall be excluded from the
application described above if the Agent has not received written notice
thereof, together with such supporting documentation as the Agent may request,
from the applicable provider of Bank Products or Cash Management Services, as
the case may be. Each provider of Bank Products or Cash Management Services not
a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX
THE AGENT

9.01                                  Appointment and Authority. Each of the
Lenders, L/C Issuers, and the Swing Line Lender hereby irrevocably appoints
Wells Fargo to act on its behalf as the Agent hereunder and under the other Loan
Documents (other than the Swap Contracts) and authorizes the Agent to take such
actions on its behalf and to exercise such powers as are delegated to the Agent
by the terms hereof or thereof (including, without limitation, acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations), together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article are solely
for the benefit of the Agent, the Lenders and the L/C Issuer, and no Loan Party
or any Subsidiary thereof shall have rights as a third party beneficiary of any
of such provisions (except with respect to Borrower’s right to consent to a
replacement Agent to the extent set forth in Section 9.06 and the Loan Parties
rights to receive evidence of releases to the extent set forth in Section 9.10).

9.02                                  Rights as a Lender. The Person serving as
the Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though they were not the
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Loan Parties or any Subsidiary or other Affiliate thereof as
if such Person were not the hereunder and without any duty to account therefor
to the Lenders.

9.03                                  Exculpatory Provisions. The Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents. Without limiting the generality of the foregoing,
the Agent:

(a)                                                                shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing;

(b)                                                               shall not have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that the Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided, that, the Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the Agent to
liability or that is contrary to any Loan Document or applicable law; and

-119- 

 

(c)                                                                shall not,
except as expressly set forth herein and in the other Loan Documents, have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Loan Parties or any of its Affiliates that is
communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

The Agent shall not be deemed to have knowledge of any Default or Event of
Default unless and until notice describing such Default or Event of Default is
given to the Agent by the Loan Parties, a Lender or the L/C Issuer. Upon the
occurrence of a Default or Event of Default, the Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Applicable Lenders. Unless and until the Agent shall have received such
direction, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to any such Default or Event of
Default as it shall deem advisable in the best interest of the Credit Parties.
In no event shall the Agent be required to comply with any such directions to
the extent that the Agent believes that its compliance with such directions
would be unlawful.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.

9.04                                  Reliance by Agent.

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including, but not limited to, any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Agent shall have
received written notice to the contrary from such Lender or the L/C Issuer prior
to the making of such Loan or the issuance of such Letter of Credit. The Agent
may consult with legal counsel (who may be counsel for any Loan Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

-120- 

 



9.05                                  Delegation of Duties. The Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Agent. The Agent and any such sub-agent may perform any and all
of its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Agent.

9.06                                  Resignation of Agent. The Agent may at any
time give written notice of its resignation to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, with the consent of the Borrower, to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States provided that such Affiliate is a “U.S.
person” and a “financial institution” within the meaning of Treasury Regulations
section 1.1441-1. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of the Lenders and the L/C Issuer and with the consent of the
Borrower, appoint a successor Agent meeting the qualifications set forth above;
provided that, if the Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by the
Agent on behalf of the Lenders or the L/C Issuer under any of the Loan
Documents, the retiring Agent shall continue to hold such collateral security
until such time as a successor Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time as the Required Lenders appoint a successor Agent as provided
for above in this Section. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent hereunder.

Any resignation by Wells Fargo as Agent pursuant to this Section shall also
constitute its resignation as Swing Line Lender and the resignation of Wells
Fargo as L/C Issuer. Upon the acceptance of a successor’s appointment as Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

9.07                                  Non-Reliance on Agent and Other Lenders.
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.
Except as provided in Section 9.12, the Agent shall not have any duty or
responsibility to provide any Credit Party with any other credit or other
information concerning the affairs, financial condition or business of any Loan
Party that may come into the possession of the Agent.

-121- 

 

9.08                                  No Other Duties, Etc. Anything herein to
the contrary notwithstanding, none of the Arrangers, or Co-Syndication Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Agent, a Lender or the L/C Issuer
hereunder.

9.09                                  Agent May File Proofs of Claim. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the Agent
shall have made any demand on the Loan Parties) shall be entitled and empowered,
by intervention in such proceeding or otherwise

(a)                                                                to file and
prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans, L/C Obligations and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the L/C Issuer, the Agent
and the other Credit Parties (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer, the Agent, such Credit Parties and their respective agents and counsel
and all other amounts due the Lenders, the L/C Issuer the Agent and such Credit
Parties under Sections 2.03(i), and 2.03(j) as applicable, 2.09 and 10.04)
allowed in such judicial proceeding; and

(b)                                                               to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Agent and, if the
Agent shall consent to the making of such payments directly to the Lenders and
the L/C Issuer, to pay to the Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agent and its agents
and counsel, and any other amounts due the Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the L/C Issuer any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or the L/C Issuer or to authorize the
Agent to vote in respect of the claim of any Lender or the L/C Issuer in any
such proceeding.

9.10                                  Collateral and Guaranty Matters. The
Credit Parties irrevocably authorize the Agent, at its option and in its
discretion,

(a)                                                                to release
any Lien on any property granted to or held by the Agent under any Loan Document
(i) upon payment in full of the Obligations and termination of the credit
facility evidenced by the Loan Documents, (ii) constituting property being sold
or otherwise Disposed of in accordance with the Loan Documents (provided that,
if requested by the Agent, the Borrower shall certify to Agent that such sale or
other Disposition is a Permitted Disposition (and Agent may rely conclusively on
any such certificate, without further inquiry)), (iii) constituting property in
which any Loan Party did not own an interest at the time the security interest,
mortgage or lien was granted or at any time thereafter, (iv) having a value in
the aggregate in any twelve (12) month period of less than $10,000,000, and to
the extent Agent may release its Lien upon any such Collateral in connection
with the sale or other Disposition thereof, such sale or other Disposition shall
be deemed to have been consented to by all Lenders, (v) if required or permitted
under the terms of any of the other Loan Documents, or any subordination or
other intercreditor agreement, or (vi) if approved, authorized or ratified in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents) in accordance with Section 10.01;

-122- 

 

(b)                                                               to subordinate
any Lien on any property granted to or held by the Agent under any Loan Document
to the holder of any Lien on such property that is permitted by clause (h) of
the definition of Permitted Encumbrances;

(c)                                                                to release
any Guarantor from its obligations under the Facility Guaranty (and each other
applicable Loan Document) (i) upon payment in full of the Obligations and
termination of the credit facility evidenced by the Loan Documents, (ii) if such
Person ceases to be a Domestic Subsidiary or is a CFC as a result of a
transaction permitted hereunder, (iii) such Guarantor is to be dissolved as
permitted in Section 7.04(c), and (iv) if Borrower has provided a written
certification, in form and substance satisfactory to the Agent (together with
all other evidence the Agent shall reasonably require) that such Guarantor
satisfies the criteria of an Immaterial Subsidiary (other than it is a Loan
Party) for twelve (12) consecutive months prior to such designation request.

Upon request by the Agent at any time, the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents) will confirm in writing the Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Facility Guaranty
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
the Agent will, at the Loan Parties’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment, Lien and
security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Facility Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section 9.10.

9.11                                  Notice of Transfer.

The Agent may deem and treat a Lender party to this Agreement as the owner of
such Lender’s portion of the Obligations for all purposes, unless and until, and
except to the extent, an Assignment and Assumption shall have become effective
as set forth in Section 10.06.

9.12                                  Reports and Financial Statements.

By signing this Agreement, each Lender:

(a)                                                                agrees to
furnish the Agent after the occurrence and during the continuance of a Cash
Dominion Event (and thereafter at such frequency as the Agent may reasonably
request) with a summary of all Other Liabilities due or to become due to such
Lender. In connection with any distributions to be made hereunder, the Agent
shall be entitled to assume that no amounts are due to any Lender on account of
Other Liabilities unless the Agent has received written notice thereof from such
Lender;

-123- 

 



(b)                                                               is deemed to
have requested that the Agent furnish such Lender, promptly after they become
available, copies of all Borrowing Base Certificates and financial statements
required to be delivered by the Borrower hereunder and all commercial finance
examinations and appraisals of the Collateral received by the Agent
(collectively, the “Reports”);

(c)                                                                expressly
agrees and acknowledges that the Agent makes no representation or warranty as to
the accuracy of the Reports, and shall not be liable for any information
contained in any Report;

(d)                                                               expressly
agrees and acknowledges that the Reports are not comprehensive audits or
examinations, that the Agent or any other party performing any audit or
examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties' books and records, as well as
on representations of the Loan Parties' personnel;

(e)                                                                agrees to
keep all Reports confidential in accordance with the provisions of Section 10.07
hereof; and

(f)                                                                without
limiting the generality of any other indemnification provision contained in this
Agreement, agrees: (i) to hold the Agent and any such other Lender preparing a
Report harmless from any action the indemnifying Lender may take or conclusion
the indemnifying Lender may reach or draw from any Report in connection with any
Credit Extensions that the indemnifying Lender has made or may make to the
Borrower, or the indemnifying Lender's participation in, or the indemnifying
Lender's purchase of, a Loan or Loans; and (ii) to pay and protect, and
indemnify, defend, and hold the Agent and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorney costs) incurred by the
Agent and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

9.13                                  Agency for Perfection.

Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agent and the Lenders, in assets which,
in accordance with Article 9 of the UCC or any other applicable Law of the
United States can be perfected only by possession. Should any Lender (other than
the Agent) obtain possession of any such Collateral, such Lender shall notify
the Agent thereof, and, promptly upon the Agent's request therefor shall deliver
such Collateral to the Agent or otherwise deal with such Collateral in
accordance with the Agent's instructions.

9.14                                  Indemnification of Agent. Without limiting
the obligations of the Loan Parties hereunder, the Lenders hereby agree to
indemnify the Agent, the L/C Issuer and any Related Party, as the case may be,
ratably according to their Applicable Percentages, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Agent, the L/C Issuer and their
Related Parties in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted to be taken by the Agent, the
L/C Issuer and their Related Parties in connection therewith; provided, that, no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Agent’s, the L/C Issuer’s and their Related Parties’ gross
negligence or willful misconduct as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

-124- 

 



9.15                                  Relation among Lenders. The Lenders are
not partners or co-venturers, and no Lender shall be liable for the acts or
omissions of, or (except as otherwise set forth herein in case of the Agent)
authorized to act for, any other Lender.

9.16                                  Defaulting Lenders.

(a)                                                               
Notwithstanding the provisions of Section 2.14 hereof, the Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by the Borrower
to the Agent for the Defaulting Lender’s benefit or any proceeds of Collateral
that would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, the Agent shall transfer any
such payments (i) first, to the Swing Line Lender to the extent of any Swing
Line Loans that were made by the Swing Line Lender and that were required to be,
but were not, paid by the Defaulting Lender, (ii) second, to the L/C Issuer, to
the extent of the portion of a Letter of Credit Disbursement that was required
to be, but was not, paid by the Defaulting Lender, (iii) third, to each
Non-Defaulting Lender ratably in accordance with their Commitments (but, in each
case, only to the extent that such Defaulting Lender’s portion of a Loan (or
other funding obligation) was funded by such other Non-Defaulting Lender), (iv)
to the Cash Collateral Account, the proceeds of which shall be retained by the
Agent and may be made available to be re-advanced to or for the benefit of the
Borrower (upon the request of the Borrower and subject to the conditions set
forth in Section 4.02) as if such Defaulting Lender had made its portion of the
Loans (or other funding obligations) hereunder, and (v) from and after the date
on which all other Obligations have been paid in full, to such Defaulting
Lender. Subject to the foregoing, the Agent may hold and, in its discretion,
re-lend to the Borrower for the account of such Defaulting Lender the amount of
all such payments received and retained by the Agent for the account of such
Defaulting Lender. Solely for the purposes of voting or consenting to matters
with respect to the Loan Documents (including the calculation of Applicable
Percentages in connection therewith) and for the purpose of calculating the fee
payable under Section 2.09(a), such Defaulting Lender shall be deemed not to be
a “Lender” and such Lender’s Commitment shall be deemed to be zero; provided,
that, the foregoing shall not apply to any of the matters governed by Section
10.01(a) through (c). The provisions of this Section 9.16 shall remain effective
with respect to such Defaulting Lender until the earlier of (y) the date on
which all of the Non-Defaulting Lenders, the Agent, the L/C Issuer, and the
Borrower shall have waived, in writing, the application of this Section 9.16 to
such Defaulting Lender, or (z) the date on which such Defaulting Lender pays to
the Agent all amounts owing by such Defaulting Lender in respect of the amounts
that it was obligated to fund hereunder, and, if requested by the Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder (on which earlier date, so long as no Event of Default has occurred
and is continuing, any remaining cash collateral held by the Agent pursuant to
Section 9.16(b) shall be released to the Borrower). The operation of this
Section 9.16 shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by Borrower or any Loan Party of its
duties and obligations hereunder to the Agent, the L/C Issuer, the Swing Line
Lender, or to the Lenders other than such Defaulting Lender. Any failure by a
Defaulting Lender to fund amounts that it was obligated to fund hereunder shall
constitute a material breach by such Defaulting Lender of this Agreement and
shall entitle the Borrower, at its option, upon written notice to the Agent, to
arrange for a substitute Lender to assume the Commitment of such Defaulting
Lender, such substitute Lender to be reasonably acceptable to the Agent. In
connection with the arrangement of such a substitute Lender, the Defaulting
Lender shall have no right to refuse to be replaced hereunder, and agrees to
execute and deliver a completed form of Assignment and Assumption in favor of
the substitute Lender (and agrees that it shall be deemed to have executed and
delivered such document if it fails to do so) subject only to being paid its
share of the outstanding Obligations (other than any Other Liabilities, but
including (1) all interest, fees (except any Commitment Fees or Letter of Credit
Fees not due to such Defaulting Lender in accordance with the terms of this
Agreement), and other amounts that may be due and payable in respect thereof,
and (2) an assumption of

-125- 

 

its Applicable Percentage of its participation in the Letters of Credit);
provided, that, any such assumption of the Commitment of such Defaulting Lender
shall not be deemed to constitute a waiver of any of the Credit Parties’ or the
Loan Parties’ rights or remedies against any such Defaulting Lender arising out
of or in relation to such failure to fund. In the event of a direct conflict
between the priority provisions of this Section 9.16 and any other provision
contained in this Agreement or any other Loan Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 9.16 shall control and govern.

(b)                                                               If any Swing
Line Loan or Letter of Credit is outstanding at the time that a Lender becomes a
Defaulting Lender then:

(i)                                                                                        
such Defaulting Lender’s Applicable Percentage of the Outstanding amount of all
L/C Obligations or any Swing Line Loan shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent the Outstanding Amount of all Non-Defaulting
Lenders’ Applicable Percentages of the Outstanding Amount of all L/C Obligations
and Swing Line Loans, plus such Non-Defaulting Lender’s Loans does not exceed
the total of all Non-Defaulting Lenders’ Commitments;

(ii)                                                                                      
if the reallocation described in clause (b)(i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Agent (x) first, prepay such Defaulting Lender’s participation in
any outstanding Swing Line Loans (after giving effect to any partial
reallocation pursuant to clause (b)(i) above) and (y) second, cash collateralize
such Defaulting Lender’s participation in Letters of Credit (after giving effect
to any partial reallocation pursuant to clause (b)(i) above), pursuant to a cash
collateral agreement to be entered into in form and substance reasonably
satisfactory to the Agent, for so long as such L/C Obligations are outstanding;
provided, that, the Borrower shall not be obligated to cash collateralize any
Defaulting Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations if such Defaulting Lender is also the L/C Issuer;

(iii)                                                                                    
if the Borrower cash collateralizes any portion of such Defaulting Lender’s
participation in Letters of Credit pursuant to this Section 9.16(b), the
Borrower shall not be required to pay any Letter of Credit Fees to the Agent for
the account of such Defaulting Lender pursuant to Section 2.03 with respect to
such cash collateralized portion of such Defaulting Lender’s participation in
Letters of Credit during the period such participation is cash collateralized;

(iv)                                                                                    
to the extent the participation by any Non-Defaulting Lender in the Letters of
Credit is reallocated pursuant to this Section 9.16(b), then the Letter of
Credit Fees payable to the Non-Defaulting Lenders pursuant to Section 2.03 shall
be adjusted in accordance with such reallocation;

(v)                                                                                      
to the extent any Defaulting Lender’s participation in Letters of Credit is
neither cash collateralized nor reallocated pursuant to this Section 9.16(b),
then, without prejudice to any rights or remedies of the L/C Issuer or any
Lender hereunder, all Letter of Credit Fees that would have otherwise been
payable to such Defaulting Lender under Section 2.03 with respect to such
portion of such participation shall instead be payable to the L/C Issuer until
such portion of such Defaulting Lender’s participation is cash collateralized or
reallocated;

(vi)                                                                                    
so long as any Lender is a Defaulting Lender, the Swing Line Lender shall not be
required to make any Swing Line Loan and the L/C Issuer shall not be required to
issue, amend, or increase any Letter of Credit, in each case, to the extent (x)
the Defaulting Lender’s Applicable Percentage of such Swing Line Loans or Letter
of Credit cannot be reallocated pursuant to this Section 9.16(b) or (y) the
Swing Line Lender or the L/C Issuer, as applicable, has not otherwise entered
into arrangements reasonably satisfactory to the Swing Line Lender or the L/C
Issuer, as applicable, and the Borrower to eliminate the Swing Line Lender’s or
L/C Issuer’s risk with respect to the Defaulting Lender’s participation in Swing
Line Loans or Letters of Credit; and

-126- 

 

(vii)                                                                                  
Without limitation of any claims, damages, liabilities or remedies the Loan
Parties may have with respect to any Defaulting Lender, each Defaulting Lender
shall indemnify the Agent and each nonNon-Defaulting Lender from and against any
and all loss, damage or expenses, including but not limited to reasonable
attorneys’ fees and funds advanced by the Agent or by any nonNon-Defaulting
Lender, on account of a Defaulting Lender’s failure to timely fund its
Applicable Percentage of a Loan or to otherwise perform its obligations under
the Loan Documents.

(viii)                                                                                
The Agent may release any cash collateral provided by the Borrower pursuant to
this Section 9.16(b) to the L/C Issuer and the L/C Issuer may apply any such
cash collateral to the payment of such Defaulting Lender’s Applicable Percentage
of any Letter of Credit Disbursement that is not reimbursed by the Borrower
pursuant to Section 2.03.

9.17                                  Other Liabilities.

(a)                                                                Except as
otherwise expressly set forth herein or in any other Loan Documents, no Lender
or any Affiliate of a Lender that is owed any Other Liabilities under any Cash
Management Services shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender or an L/C Issuer and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Agent shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Other Liabilities under Cash
Management Services. Each Person (other than Wells Fargo, unless requested by
the Agent) providing Bank Products or Cash Management Services will provide
written notice of the Bank Product Obligations or the obligations under such
Cash Management Services, as the case may be, pursuant to a Bank Product
Provider Letter Agreement or Cash Management Provider Letter Agreement, as
applicable to Agent, together with such supporting documentation with respect
thereto as the Agent may request, including the amounts owing in respect
thereof. Each Person that is owed any Bank Product Obligations or Other
Liabilities in respect of Cash Management Services will from time to time,
promptly upon the request of Agent, provide a summary of all Other Liabilities
in respect of Cash Management Services, as the case may be, owing to it or its
Affiliates. The Borrower and each Person at any time providing Bank Products or
Cash Management Services consents to the disclosure of any information
concerning such Bank Products or Cash Management Services to any other Lender or
the Agent at any time and from time to time, provided, that, in no event shall
such disclosure be deemed a representation or warranty by Agent of the accuracy
or completeness of such information.

(b)                                                               Each Lender
hereby agrees that the benefit of the provisions of the Loan Documents directly
relating to the Collateral or any Lien granted thereunder shall extend to and be
available to any Person that is a Lender (and to its Affiliates) at the time
that it establishes a Bank Product or Cash Management Service until such time as
it ceases to be a Lender so long as, by accepting such benefits, such Person
agrees, as among Agent and all other Credit Parties, that such Person is bound
by (and, if requested by the Agent, shall confirm such agreement in a writing in
form and substance reasonably acceptable to the Agent) this Article IX and
Sections 3.01, 10.04, 10.07, 10.08, 10.16, and the decisions and actions of
Agent, or the Required Lenders (or, where expressly required by the terms of
this Agreement, a greater proportion of the Lenders or other parties hereto as
required herein) to the same extent a Lender is bound; provided, that,
notwithstanding the foregoing in this clause (b), (i) such Person shall be bound
by Section 10.04 only to the extent of liabilities, reimbursement obligations,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, or disbursements with respect to or otherwise relating to the Liens
and Collateral held for the benefit of such Person, in which case the
obligations of such Person thereunder shall not be limited by any concept of pro
rata share or similar concept, (ii) each of the Agent, the Lenders and the L/C
Issuers party hereto shall be entitled to act in its sole discretion, without
regard to the interest of such Person, regardless of whether any Obligation to
such Person thereafter remains outstanding, is deprived of the benefit of the
Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Person or any such Obligation
and (iii) such Person shall not have any right to be notified of, consent to,
direct, require or be heard with respect to, any action taken or omitted in
respect of the Collateral or under any Loan Document.

-127- 

 

9.18                                  Co-Syndication Agent; and Arrangers.

Notwithstanding the provisions of this Agreement or any of the other Loan
Documents, no Person who is or becomes a Co-Syndication Agent or a Documentation
Agent nor the Arrangers shall have any powers, rights, duties, responsibilities
or liabilities with respect to this Agreement and the other Loan Documents.

9.19          Intercreditor Agreements.

Without limiting the authority granted to Agent in Section 9.01 hereof, each of
the Lenders and other Credit Parties from time to time party to this Agreement
hereby confirms and reaffirms the irrevocable authority of the Agent to execute,
deliver and act on their behalf in respect of each intercreditor agreement and
subordination agreement and each supplement, modification, amendment,
restatement or extension thereto, in connection with the incurrence by any Loan
Party or its Subsidiaries of any Permitted Indebtedness and each Credit Party
agrees to be bound by the terms and provisions of any such intercreditor or
subordination agreement. Anything contained in any of the Loan Documents to the
contrary notwithstanding, the Borrower and the other Loan Parties, the Agent and
each Lender hereby agree that no Lender or other Credit Party shall have any
right individually to enforce any intercreditor agreement, subordination
agreement or guaranty, it being understood and agreed that all powers, rights
and remedies under any intercreditor agreement, any subordination agreement and
any guaranty may be exercised solely by the Agent for the benefit of the Credit
Parties in accordance with the terms thereof.

ARTICLE X
MISCELLANEOUS

10.01                              Amendments, Etc. No amendment or waiver of
any provision of this Agreement or any other Loan Document, and no consent to
any departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Agent, with the consent of the Required Lenders, and the Borrower
or the applicable Loan Party, as the case may be, and acknowledged by the Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, that, no such amendment,
waiver or consent shall:

(a)                                                                extend or,
increase the Commitment of any Lender (or reinstate any Commitment terminated
pursuant to Section 8.02) without the written consent of such Lender;

(b)                                                               as to any
Lender, postpone any date fixed by this Agreement or any other Loan Document for
(i) any scheduled payment (including the Maturity Date) or mandatory prepayment
of principal, interest, fees or other amounts due hereunder or under any of the
other Loan Documents to the applicable Lenders (or any of them) without the
written consent of such Lender entitled to such payment, or (ii) any scheduled
or mandatory reduction or termination of the Aggregate Commitments hereunder or
under any other Loan Document without the written consent of such Lender;

-128- 

 



(c)                                                                as to any
Lender, reduce the principal of, or the rate of interest specified herein on,
any Loan held by such Lender, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document to or for the account of such Lender, without the written
consent of each Lender entitled to such amount; provided, that, only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate;

(d)                                                               as to any
Lender, change Section 2.13 or Section 8.03 in a manner that would alter the
order or pro rata sharing of payments required thereby without the written
consent of such Lender;

(e)                                                                change any
provision of this Section or the definition of “Required Lenders”,
“Supermajority Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

(f)                                                                except as
expressly permitted hereunder or under any other Loan Document, release, or
limit the liability of, any Loan Party, or permit any Loan Party to assign its
rights under the Loan Documents, in each case, without the written consent of
each Lender;

(g)                                                                except for
Permitted Dispositions and other Dispositions permitted pursuant to the terms of
the Loan Documents, release all or substantially all of the Collateral from the
Liens of the Security Documents without the written consent of each Lender;

(h)                                                               change the
definition of the term “Borrowing Base” or any component definition thereof if
as a result thereof the amounts available to be borrowed by the Borrower would
be increased without the written consent of the Supermajority Lenders, provided,
that, the foregoing shall not limit the discretion of the Agent to change,
establish eliminate or reduce any Reserves;

(i)                                                                 modify the
definition of Permitted Overadvance so as to increase the amount thereof or,
except as provided in such definition, the time period for which a Permitted
Overadvance may remain outstanding without the written consent of each Lender;
and

(j)                                                                 except as
expressly permitted herein or in any other Loan Document, subordinate the
Obligations hereunder or the Liens granted hereunder or under the other Loan
Documents, to any other Indebtedness or Lien, as the case may be without the
written consent of each Lender;

and, provided, that, (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above, affect the rights or duties of the Agent under this
Agreement or any other Loan Document; (iv) no amendment, waiver or consent
shall, unless in writing and signed by the Agent in addition to the Lenders
required above, affect the rights or duties of the Agent under this Agreement or
any other Loan Document, (v) in connection with any increase in Commitments
pursuant to Section 2.15, the Borrower and Agent may effect such amendments to
this Agreement and the other Loan Documents

-129- 

 

as may be necessary or appropriate, in the reasonable opinion of Agent, to
effect the provisions of Section 2.15, and this clause (v) shall supersede any
provisions of this Agreement to the contrary[reserved], and (vi) the Fee Letter
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (x) (i) no provider or holder of any Bank Products or Cash Management
Services shall have any voting or approval rights hereunder (or be deemed a
Lender) solely by virtue of its status as the provider or holder of such
agreements or products or the Obligations owing thereunder, nor shall the
consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or any Loan Party, and (ii) any
instrument or agreement relating to Bank Products or Cash Management Services
may be amended by the parties thereto without the consent of any other Person,
and (y) any Loan Document may be amended and waived with the consent of the
Agent at the request of the Borrower without the need to obtain the consent of
any other Lender if such amendment or waiver is delivered in order (i) to comply
with local Law or advice of local counsel, (ii) to cure ambiguities or defects
or (iii) to cause any Loan Document to be consistent with this Agreement and the
other Loan Documents.

If any Lender does not approve (a “Non-Consenting Lender”) any proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each Lender or each affect Lender and that has been
approved by the Required Lenders, the Borrower may replace such Non-Consenting
Lender in accordance with Section 10.13; provided, that, such amendment, waiver,
consent or release can be effected as a result of the assignment contemplated by
such Section (together with all other such assignments required by the Borrower
to be made pursuant to this paragraph).

10.02                              Notices; Effectiveness; Electronic
Communications.

(a)                                                                Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier or other electronic
communication as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i)                                                                                        
if to the Loan Parties, the Agent, the L/C Issuer or the Swing Line Lender, to
the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

(ii)                                                                                      
if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

-130- 

 

(b)                                                               Electronic
Communications. Notices and other communications to the Loan Parties, the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided, that, the foregoing shall not apply
to notices to any Lender or the L/C Issuer pursuant to Article II if such Lender
or the L/C Issuer, as applicable, has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication. The Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided, that, approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided, that, if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)                                                                The Platform.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Loan Party, any Lender, the L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Loan Parties’ or the Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, that, in no event shall any Agent Party have any liability to any Loan
Party, any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d)                                                               Change of
Address, Etc. Each of the Loan Parties, the Agent, the L/C Issuer and the Swing
Line Lender may change its address, telecopier or telephone number or electronic
address for notices and other communications hereunder, by notice to the other
parties hereto. Each other Lender may change its address, telecopier number or
electronic address for notices and other communications hereunder by notice to
the Borrower, the Agent, the L/C Issuer and the Swing Line Lender. In addition,
each Lender agrees to notify the Agent from time to time to ensure that the
Agent has on record (i) an

-131- 

 

effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

(e)                                                                Reliance by
Agent, L/C Issuer and Lenders. The Agent, the L/C Issuer and the Lenders shall
be entitled to rely and act upon any notices (including, without limitation, all
requests for Credit Extensions) purportedly given by or on behalf of the Loan
Parties even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Agent, the L/C Issuer, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Loan Parties
(including, without limitation, pursuant to any requests for Credit Extensions).
All telephonic notices and other telephonic communications with the Agent may be
recorded by the Agent, and each of the parties hereto hereby consents to such
recording.

10.03                              No Waiver; Cumulative Remedies. No failure by
any Credit Party to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges provided herein and in
the other Loan Documents are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law. Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default or Event of Default, regardless of
whether any Credit Party may have had notice or knowledge of such Default or
Event of Default at the time.

10.04                              Expenses; Indemnity; Damage Waiver.

(a)                                                                Costs and
Expenses. The Borrower shall pay all Credit Party Expenses.

(b)                                                              
Indemnification by the Loan Parties. Without duplication of any Credit Party
Expenses or any amounts under Section 2.03, the Loan Parties shall indemnify the
Agent (and any sub-agent thereof), each other Credit Party, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, causes of action, damages, liabilities, settlement payments,
costs, and related expenses (including the fees, charges and disbursements of
any counsel for any Indemnitee but excluding Taxes, which shall be governed by
Section 3.01), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Agent (and any sub-agents
thereof) and their Related Parties only, the administration of this Agreement
and the other Loan Documents, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit, any bank advising or confirming a Letter of Credit or
any other nominated person with respect to a Letter of Credit seeking to be
reimbursed or indemnified or compensated, and any third party seeking to enforce
the rights of a Borrower, beneficiary, nominated person, transferee, assignee of
Letter of Credit proceeds, or holder of an instrument or document related to any
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Loan Party or any of
its Subsidiaries, or any Environmental

-132- 

 

Liability related in any way to any Loan Party or any of its Subsidiaries, (iv)
any claims of, or amounts paid by any Credit Party to, a Cash Management Bank or
other Person which has entered into a Control Agreement with any Credit Party
hereunder, or (v) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by Borrower or any other
Loan Party or any of the Loan Parties’ directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided, that, such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (A) arise from a breach
of the obligations of such Indemnitee or any of its Related Parties, (B) are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or any of its Related Parties, (C) result from a
claim brought by a Borrower or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final and
non-appealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (D) relate to a dispute solely among Indemnitees and
their Related Parties, other than claims against the Agent in such capacity
fulfilling its agency role hereunder.

(c)                                                                Reimbursement
by Lenders. Without limiting their obligations under Section 9.14 hereof, to the
extent that the Loan Parties for any reason fail to indefeasibly pay any amount
required under subsection (a) or (b) of this Section to be paid by it, each
Lender severally agrees to pay to the Agent (or any such sub-agent), the L/C
Issuer or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided, that, the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent (or
any such sub-agent) or the L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity. The obligations of
the Lenders under this subsection (c) are subject to the provisions of Section
2.12(d).

(d)                                                               Waiver of
Consequential Damages, Etc. To the fullest extent permitted by applicable Law,
the Loan Parties shall not assert, and hereby waive, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e)                                                                Payments. All
amounts due under this Section shall be payable on demand (accompanied by
back-up documentation to the extent available) therefor.

(f)                                                                Survival. The
agreements in this Section shall survive the resignation of the Agent and the
L/C Issuer, the assignment of any Commitment or Loan by any Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

-133- 

 



10.05                              Payments Set Aside. To the extent that any
payment by or on behalf of the Loan Parties is made to any Credit Party, or any
Credit Party exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Credit Party in its discretion) to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and the L/C Issuer severally
agrees to pay to the Agent upon demand its Applicable Percentage (without
duplication) of any amount so recovered from or repaid by the Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

10.06                       Successors and Assigns.

(a)                                                                Successors
and Assigns Generally. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that no Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder (it being understood that a
merger or consolidation not prohibited by this Agreement shall not constitute an
assignment or transfer) or under any other Loan Document without the prior
written consent of the Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of Section 10.06(b), (ii) by
way of participation in accordance with the provisions of subsection Section
10.06(d), or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of Section 10.06(f) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Credit Parties) any legal or equitable right, remedy or claim under or by reason
of this Agreement.

(b)                                                               Assignments by
Lenders. Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment(s) and the Loans (including for purposes of this
Section 10.06(b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided, that, any such assignment shall be subject to
the following conditions:

(i)                                                                                        
Minimum Amounts.

(A)                                                                                                             
in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, no minimum amount need be assigned; and

(B)                                                                                                             
in any case not described in subsection (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Agent or, if “Trade Date” is specified in
the Assignment and Assumption, as of such Trade Date, shall not be less than
$10,000,000 unless each of the Agent and, so long as no Default or Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed; provided, that,
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

-134- 

 

(ii)                                                                                      
Proportionate Amounts. Each partial assignment shall be made as an assignment of
a proportionate part of all the assigning Lender's rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans;

(iii)                                                                                    
Required Consents. No consent shall be required for any assignment except to the
extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)                                                                                                             
the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) a Default or Event of Default has occurred
and is continuing at the time of such assignment (provided that, for the
avoidance of doubt, no assignment shall be made to a Competitor without the
Borrower’s consent at any time) or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; and

(B)                                                                                                             
the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any Commitment if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and

(C)                                                                                                             
the consent of the L/C Issuer (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment in respect of any Commitment if
such assignment is to a Person that is not a Lender, an Affiliate of such Lender
or an Approved Fund with respect to such Lender; and

(D)                                                                                                             
the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
assignment of any Commitment if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender.

(iv)                                                                                    
Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided, that, the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it shall not be a Lender, shall deliver to the
Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 3.06, and 10.04
with respect to facts and circumstances occurring prior to the Closing Date of
such assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

-135- 

 

(c)                                                                Register. The
Agent, acting solely for this purpose as an agent of the Borrower, shall
maintain at the Agent’s Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Loan Parties, the Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower and
any Lender at any reasonable time and from time to time upon reasonable prior
notice. This Section 10.06(c) shall be construed so that the Loans and L/C
Obligations are at all times maintained in “registered form” within the meaning
of section 163(f), 871(h)(2) and 881(c) of the Code.

(d)                                                              
Participations. Any Lender may at any time, without the consent of, or notice
to, the Loan Parties or the Agent, sell participations to any Person (other than
a natural person, (or holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural person), any Defaulting
Lender, a Competitor or the Loan Parties or any of the Loan Parties’ Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided, that, (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Loan Parties, the Agent, the
Lenders and the L/C Issuer shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement. Any Participant shall agree in writing to comply with all
confidentiality obligations set forth in Section 10.07 as if such Participant
was a Lender hereunder.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 10.01 that affects such Participant. Subject to subsection
(e) of this Section, the Loan Parties agree that each Participant shall be
entitled to the benefits of Sections 3.01, 3.043.05 and 3.053.06 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.06(b); provided that such Participant agrees to be
subject to the provisions of Section 3.063.07 as though it were a Lender. Each
Lender that sells a participation agrees, at the Borrower’s request and expense,
to use reasonable efforts to cooperate with Borrower to effectuate the
provisions of Sections 3.063.07 and 10.13 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain a register on which it
records the name and address of each participant and the principal amounts of
each participant’s interest (and stated interest with respect thereto) in the
Loans and Commitments (each, a “Participant Register”). No Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest in any commitments, loans or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such commitment, loan, or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive, absent manifest error,
and the Loan Parties, the Agent and the Lenders may treat each Person whose name
is recorded in the Participant Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. Unless otherwise required by the Internal Revenue Service, any
disclosure required by the foregoing sentence shall be made by the relevant
Lender directly and solely to the Internal Revenue Service. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

-136- 

 

(e)                                                                Limitations
upon Participant Rights. A Participant shall not be entitled to receive any
greater payment under Section 3.01 or 3.043.05 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower's prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 3.01
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Loan Parties, to comply with
Section 3.01(e) as though it were a Lender.

(f)                                                                Certain
Pledges. Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided, that, no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g)                                                                Electronic
Execution of Assignments. The words “execution,” “signed,” “signature,” and
words of like import in any Assignment and Assumption shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.Electronic Execution
of Assignments. This Agreement and any notices delivered under this Agreement,
may be executed by means of (a) an electronic signature that complies with the
federal Electronic Signatures in Global and National Commerce Act, state
enactments of the Uniform Electronic Transactions Act, or any other relevant and
applicable electronic signatures law; (b) an original manual signature; or (c) a
faxed, scanned, or photocopied manual signature. Each electronic signature or
faxed, scanned, or photocopied manual signature shall for all purposes have the
same validity, legal effect, and admissibility in evidence as an original manual
signature. The Agent reserves the right, in its sole discretion, to accept,
deny, or condition acceptance of any electronic signature on this Agreement or
on any notice delivered to the Agent under this Agreement. This Agreement and
any notices delivered under this Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but such
counterparts shall, together, constitute only one instrument. Delivery of an
executed counterpart of a signature page of this Agreement and any notices as
set forth herein will be as effective as delivery of a manually executed
counterpart of this Agreement or notice.

(h)                                                               Resignation as
L/C Issuer or Swing Line Lender after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Wells Fargo assigns all of its
Commitment and Loans pursuant to subsection (b) above, Wells Fargo may, (i) upon
ten (10) Business Days’ notice to the Borrower and the Lenders, resign as L/C
Issuer and/or (ii) upon ten (10) Business Days’ notice to the Borrower, Wells
Fargo may resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, that, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Wells Fargo as L/C Issuer or Swing Line Lender,
as the case may be. If Wells Fargo resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans pursuant to
Section 2.03(c). If Wells Fargo resigns as Swing Line Lender, it shall retain
all the rights of the Swing Line Lender provided for hereunder with respect to
Swing Line Loans made by it and outstanding as of the Closing Date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Wells Fargo
to effectively assume the obligations of Wells Fargo with respect to such
Letters of Credit.

-137- 

 

10.07                              Treatment of Certain Information;
Confidentiality. Each of the Credit Parties agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, funding sources, attorneys,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Loan Party and its obligations, (g) with the consent of the Borrower or (h)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to any Credit Party
or any of their respective Affiliates on a non-confidential basis from a source
(only if such Credit Party has no knowledge that such source itself is not in
breach of a confidentiality obligation) other than the Loan Parties.

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, (provided,
that, if such information is furnished by a source known to such Credit Party to
be subject to a confidentiality obligation, such source, to the knowledge of
such Credit Party, is not in violation of such obligation by such disclosure) in
the case of information received from any Loan Party or any Subsidiary after the
Closing Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

-138- 

 



10.08                              Right of Setoff. If an Event of Default shall
have occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Agent or the Required Lenders,
to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender, the L/C Issuer or any such Affiliate to or for
the credit or the account of the Borrower or any other Loan Party against any
and all of the Obligations now or hereafter existing under this Agreement or any
other Loan Document to such Lender or the L/C Issuer, regardless of the adequacy
of the Collateral, and irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender or the
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness; provided, that, in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Agent for further application in accordance with
the provisions of Section 2.14 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent, the L/C Issuer and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Agent a statement describing in reasonable
detail the Obligations owing to such Defaulting Lender as to which it exercised
such right of setoff.. The rights of each Lender, the L/C Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the L/C Issuer or
their respective Affiliates may have. Each Lender and the L/C Issuer agrees to
notify the Borrower and the Agent promptly after any such setoff and
application, provided, that, the failure to give such notice shall not affect
the validity of such setoff and application.

10.09                              Interest Rate Limitation. Notwithstanding
anything to the contrary contained in any Loan Document, the interest paid or
agreed to be paid under the Loan Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”). If the
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10                              Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01 and Section 4.02, this Agreement
shall become effective when it shall have been executed by the Agent and when
the Agent shall have received counterparts hereof that, when taken together,
bear the signatures of each of the other parties hereto. This Agreement and any
notices delivered under this Agreement, may be executed by means of (a) an
electronic signature that complies with the federal Electronic Signatures in
Global and National Commerce Act, state enactments of the Uniform Electronic
Transactions Act, or any other relevant and applicable electronic signatures
law; (b) an original manual signature; or (c) a faxed, scanned, or photocopied
manual signature. Each electronic signature or faxed, scanned, or photocopied
manual signature shall for all purposes have the same validity, legal effect,
and admissibility in evidence as an original manual signature. Agent reserves
the right, in its sole discretion, to accept, deny, or condition acceptance of
any electronic signature on this Agreement or on any notice delivered to Lender
under this Agreement. This Agreement and any notices delivered under this
Agreement may be executed in any number of counterparts, each of which shall be
deemed to be an original, but such counterparts shall, together, constitute only
one instrument. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, pdf or other electronic transmission shalland any notices
as set forth herein will be as effective as delivery of a manually executed
counterpart of this Agreement or notice.

-139- 

 

10.11                              Survival. All representations and warranties
made hereunder and in any other Loan Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Credit Parties, regardless of
any investigation made by any Credit Party or on their behalf and
notwithstanding that any Credit Party may have had notice or knowledge of any
Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
(other than any contingent obligations for which no claim has been asserted)
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding. Further, the provisions of Sections 3.01, 3.04, 3.05, 3.06
and 10.04 and Article IX shall survive and remain in full force and effect
regardless of the repayment of the Obligations, the expiration or termination of
the Letters of Credit and the Commitments or the termination of this Agreement
or any provision hereof. In connection with the termination of this Agreement
and the release and termination of the security interests in the Collateral, the
Agent may require such indemnities and collateral security as they shall
reasonably deem necessary or appropriate to protect the Credit Parties against
(x) loss on account of credits previously applied to the Obligations that may
subsequently be reversed or revoked, (y) any obligations that may thereafter
arise with respect to the Other Liabilities and (z) any Obligations (other than
contingent indemnification obligations for which no claim has been asserted)
that may thereafter arise under Section 10.04.

10.12                              Severability. If any provision of this
Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

10.13                              Replacement of Lenders. If any Lender
requests compensation under Section 3.043.05 or if any Lender delivers a notice
described in Section 3.02, or if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrower may, at their sole expense and effort,
upon notice to such Lender and the Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06(b)), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided, that:

(a)                                                                the Borrower
shall have paid to the Agent the assignment fee specified in Section 10.06(b);

-140- 

 



(b)                                                               such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, together with accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.053.06) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

(c)                                                                in the case
of any such assignment resulting from a claim for compensation under Section
3.043.05 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments
thereafter; and

(d)                                                               such
assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14                              Governing Law; Jurisdiction; Etc.

(a)                                                                GOVERNING
LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

(b)                                                               SUBMISSION TO
JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE UNITED STATED DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE LOAN PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c)                                                                WAIVER OF
VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

-141- 

 

(d)                                                               SERVICE OF
PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

10.15                              Waiver of Jury Trial. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

10.16                              No Advisory or Fiduciary Responsibility. In
connection with all aspects of each transaction contemplated hereby, the Loan
Parties each acknowledge and agree that: (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Loan Parties, on the one hand, and the Credit Parties, on the other
hand, and each of the Loan Parties is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the each Credit Party is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Loan Parties or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) none of the
Credit Parties has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Loan Parties with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any of the Credit Parties has advised or
is currently advising any Loan Party or any of its Affiliates on other matters)
and none of the Credit Parties has any obligation to any Loan Party or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Credit Parties and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Loan
Parties and their respective Affiliates, and none of the Credit Parties has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Credit Parties have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and each of the Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency or fiduciary duty.

-142- 

 



10.17                              USA PATRIOT Act Notice. Each Lender that is
subject to the Act (as hereinafter defined) and the Agent (for itself and not on
behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Agent, as applicable, to identify each Loan Party in accordance with the
Act. Each Loan Party is in compliance, in all material respects, with the Act.
No part of the proceeds of the Loans will be used by the Loan Parties, directly
or indirectly, for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.Patriot Act.

10.18                              Foreign Assets Control Regulations and
Anti-Bribery Laws[Reserved].

(a)       Neither of the advance of the Loans nor the use of the proceeds of any
thereof nor the issuance of any Letter of Credit or any draw in respect thereof
will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended)
(the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)). Furthermore, none of the Borrower or
their Affiliates (a) is or will become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person” or in any manner violative
of any such order.

(b)       None of the Borrower, any of its Subsidiaries, or, to the knowledge of
the Borrower, any director, officer, or any employee, agent, or Affiliate, of
the Borrower or any of its Subsidiaries is an individual or entity that is, or
is owned or controlled by Persons that are, (i) the subject of any sanctions
administered or enforced by the U.S. Department of the Treasury’s Office of
Foreign Assets Control, the U.S. Department of State, the United Nations
Security Council, the European Union, Her Majesty’s Treasury or the Hong Kong
Monetary Authority (collectively, “Sanctions”), or (ii) located, organized or
resident in a country or territory that is, or whose government is, the subject
of comprehensive Sanctions (each, a “Sanctioned Country”), which countries and
territories include, as of the Closing Date, the Crimea Region of Ukraine, Cuba,
Iran, North Korea, Sudan and Syria.

10.19      (c) None of the Borrower, nor to the knowledge of the Borrower, any
director, officer, agent, employee, Affiliate or other person acting on behalf
of the Borrower or any of its Subsidiaries is aware of or has taken any action
that would result in a material violation by such Persons of any applicable
anti-bribery law, including but not limited to, the United Kingdom Bribery Act
2010 (the “UK Bribery Act”) and the U.S. Foreign Corrupt Practices Act of 1977
(the “FCPA”). Furthermore, the Borrower has implemented and maintains policies
and procedures reasonably designed to ensure continued material compliance by
the Borrower and its Subsidiaries with applicable anti-bribery laws. 10.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEAAffected Institution Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be

-143- 

 

subject to the write-down and conversion powers of an EEAWrite-Down and
Conversion Powers of a Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)                                                                the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEAAffected Financial Institution; and

(b)                                                               the effects of
any Bail-in Action on any such liability, including, if applicable:

(i)                                                                                        
a reduction in full or in part or cancellation of any such liability;

(ii)                                                                                      
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEAAffected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)                                                                                    
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

(c)                Each party hereto agrees that it will notify the Borrowers
and the Agent, as soon as practicable, of such party becoming the subject of a
Bail-In Action unless notification is prohibited by law, regulation or order.

10.20                              Press Releases.

(a)                                                                Each Credit
Party agrees that neither it nor its Affiliates will in the future issue any
press releases or other public disclosure using the name of the Agent or its
Affiliates or referring to this Agreement or the other Loan Documents without at
least two (2) Business Days’ prior notice to the Agent and without the prior
written consent of the Agent unless (and only to the extent that) such Credit
Party or Affiliate is required to do so under applicable Law and then, in any
event, such Credit Party or Affiliate will consult with the Agent before issuing
such press release or other public disclosure.

(b)                                                               Each Credit
Party agrees that neither it nor its Affiliates will in the future issue any
press releases or other public disclosure using the name of the Borrower or its
Subsidiaries without at least two (2) Business Days’ prior notice to the Agent
and the Borrower and without the prior written consent of the Agent and the
Borrower; provided that the Borrower’s consent shall not be required if (and
only to the extent that) such Credit Party or Affiliate is required to do so
under applicable Law and then, in any event, such Credit Party or Affiliate will
consult with the Borrower before issuing such press release or other public
disclosure. Subject to the foregoing, each Loan Party consents to the
publication by Agent or any Lender of advertising material consisting of any
customary “tombstone” advertising relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, product photographs,
logo or trademark, in each case, upon the Borrower’s approval, not to be
unreasonably withheld. The Agent or such Lender shall provide a draft reasonably
in advance of any advertising material to the Borrower for review and comment
prior to the publication thereof. Agent reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.

-144- 

 

10.21                              Additional Waivers.

(a)                                                                The
Obligations are the joint and several obligation of each Loan Party. To the
fullest extent permitted by applicable Law, the obligations of each Loan Party
shall not be affected by (i) the failure of any Credit Party to assert any claim
or demand or to enforce or exercise any right or remedy against any other Loan
Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Agent or any other Credit Party.

(b)                                                               The
obligations of each Loan Party shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Agent or any other Credit Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).

(c)                                                                To the
fullest extent permitted by applicable Law, each Loan Party waives any defense
based on or arising out of any defense of any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the indefeasible payment in full in cash of all the Obligations and the
termination of the Commitments. The Agent and the other Credit Parties may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or non-judicial sales, accept an assignment of any such security
in lieu of foreclosure, compromise or adjust any part of the Obligations, make
any other accommodation with any other Loan Party, or exercise any other right
or remedy available to them against any other Loan Party, without affecting or
impairing in any way the liability of any Loan Party hereunder except to the
extent that all the Obligations have been indefeasibly paid in full in cash and
the Commitments have been terminated. Each Loan Party waives any defense arising
out of any such election even though such election operates, pursuant to
applicable Law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Loan Party against any other Loan
Party, as the case may be, or any security.

(d)                                                               Upon payment
by any Loan Party of any Obligations, all rights of such Loan Party against any
other Loan Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment in
full in cash of all the Obligations and the termination of the Commitments. In
addition, any indebtedness of any Loan Party now or hereafter held by any other
Loan Party is hereby subordinated in right of payment to the prior indefeasible
payment in full of the Obligations and no Loan Party will demand, sue for or
otherwise attempt to collect any such indebtedness. If any amount shall
erroneously be paid to any Loan Party on account of (i) such subrogation,
contribution, reimbursement, indemnity or similar right or (ii) any such
indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Credit Parties and shall forthwith be paid to the Agent to be
credited against the payment of the Obligations, whether matured or unmatured,
in accordance with the terms of this Agreement and the other Loan Documents.
Subject to the foregoing, to the extent that any Loan Party shall, under this
Agreement as a joint and several obligor, repay any of the Obligations
constituting Loans made to the Borrower hereunder or other Obligations incurred
directly and primarily by any other Loan Party (an “Accommodation Payment”),
then the Loan Party making such Accommodation Payment shall be entitled to
contribution and indemnification from, and be reimbursed by, each of the other
Loan Parties in an amount, for each of such other Loan Parties, equal to a
fraction of such Accommodation Payment, the numerator of which fraction is such
other Loan Party’s Allocable Amount and the denominator of which is the sum of
the Allocable Amounts of all of the Loan Parties. As of any date of
determination, the “Allocable Amount” of each Loan Party shall be equal to the
maximum amount of liability for Accommodation Payments which could be asserted
against such Loan Party hereunder without (a) rendering such Loan Party
“insolvent” within the meaning of Section 101 (31) of the Bankruptcy Code of the
United States, Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or
Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such
Loan Party with unreasonably small capital or assets, within the meaning of
Section 548 of the Bankruptcy Code of the United States, Section 4 of the UFTA,
or Section 5 of the UFCA, or (c) leaving such Loan Party unable to pay its debts
as they become due within the meaning of Section 548 of the Bankruptcy Code of
the United States or Section 4 of the UFTA, or Section 5 of the UFCA.

-145- 

 

10.22                              No Strict Construction.

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

10.23                              Attachments.

The exhibits, schedules and annexes attached to this Agreement are incorporated
herein and shall be considered a part of this Agreement for the purposes stated
herein, except that in the event of any conflict between any of the provisions
of such exhibits and the provisions of this Agreement, the provisions of this
Agreement shall prevail.

10.24                              Keepwell.

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under the Facility Guaranty in respect of Swap Obligations
(provided, that, each Qualified ECP Guarantor shall only be liable under this
Section 10.24 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.24, or
otherwise under the Facility Guaranty, voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until payment in full of the Obligations. Each
Qualified ECP Guarantor intends that this Section 10.24 constitute, and this
Section 10.24 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

10.25      Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Hedge Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States): In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

-146- 

 

10.26     MIRE Events.

Each of the parties hereto acknowledges and agrees that, if there is any Real
Estate subject to a mortgage in favor of Agent for the benefit of the Credit
Parties, any increase, extension or renewal of any of the Commitments or Loans
or any other incremental or additional credit facilities hereunder, but
excluding (i) any continuation or conversion of borrowings, (ii) the making of
any Committed Loans, or (iii) the issuance, renewal or extension of Letters of
Credit shall be subject to and conditioned upon: (1) the prior delivery of all
flood hazard determination certifications, acknowledgements and evidence of
flood insurance and other flood-related documentation with respect to such Real
Estate as required by the Flood Insurance Laws and as otherwise reasonably
required by the Agent and (2) the Agent shall have received written confirmation
from the Lenders that flood insurance due diligence and flood insurance
compliance have been completed by the Lenders (such written confirmation not to
be unreasonably conditioned, withheld or delayed).





-147- 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

BORROWER:

FOOT LOCKER, INC.

By:                                                 

Name: John A. Maurer

Title: Vice President and Treasurer

 

GUARANTORS:

 

FOOT LOCKER RETAIL, INC.

TEAM EDITION APPAREL, INC.

FOOT LOCKER STORES, INC.

FOOT LOCKER SPECIALTY, INC.

ROBBY’S SPORTING GOODS, INC.

FOOT LOCKER CORPORATE SERVICES, INC.

FOOT LOCKER HOLDINGS, INC.

FOOT LOCKER SOURCING, INC.

FOOT LOCKER OPERATIONS, LLC

FL RETAIL OPERATIONS LLC

FL EUROPE HOLDINGS, INC.

FL CANADA HOLDINGS, INC.

FOOT LOCKER ASIA, INC.

FOOT LOCKER CARD SERVICES LLC

as to each of the foregoing

 

By:                                                 

Name: John A. Maurer

Title: Vice President and Treasurer

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent

By:                                  

Name:

Its Authorized Signatory

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as L/C Issuer, Swing Line Lender and a
Lender

By:                                  

Name:

Its Authorized Signatory



 

 